 

Exhibit 10.1

 

EXECUTION COPY

 

 





 

CREDIT AGREEMENT

 

dated as of February 7, 2019

 

among

 

ACY SN 19002 LIMITED

 

ACY SN 19003 LIMITED

 

ACY E-175 LLC

 

and

 

ACY SN 15129 LLC

as Borrowers

 

THE PARTICIPANTS PARTY HERETO

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH

as Agent

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE

as Swap Counterparty

 

WILMINGTON TRUST COMPANY

as Security Trustee

 

Aircraft Credit Facility

 

Up to $47,000,000

___________________

 

Norddeutsche Landesbank Girozentrale, New York Branch

Mandated Lead Arranger

  

 



 

 

 

  

TABLE OF CONTENTS

 

    Page       SECTION 1. DEFINITIONS 1       SECTION 2. THE LOANS 1       2.1
Commitments to Lend 1 2.2 Notice of Borrowing 2 2.3 Funding Procedure 2 2.4
Deposit; Commitment Cancellation 3 2.5 Debt Rate; Hedging; Amortization
Schedules 3 2.6 Manner of Payment 5 2.7 Fees 5 2.8 Air Nostrum Aircraft Payments
6       SECTION 3. CONDITIONS PRECEDENT 6       3.1 Conditions Precedent to the
Closing Date 6 3.2 Conditions Precedent to a Drawdown Date 8 3.3 Conditions
Subsequent 14       SECTION 4. REPRESENTATIONS AND WARRANTIES 14       4.1
Borrowers 14       SECTION 5. CERTAIN COVENANTS 18       5.1 The Borrowers 18
5.2 Section 2.13 of the Security Agreement 25 5.3 No Action Contrary to Lessee’s
Rights Under the Lease 25 5.4 Ownership Interests 25 5.5   Residual Value
Guarantees 25       SECTION 6. THE AGENT AND SECURITY TRUSTEE 26       6.1
Appointment, Powers and Immunities 26 6.2 Reliance by Agent and Security Trustee
27 6.3 Defaults 27 6.4 Indemnification 28 6.5   Non-Reliance on Agent, Security
Trustee and Other Holder of a Loan Certificate 28 6.6 Failure to Act 28 6.7  
Resignation or Removal of Agent and Security Trustee 29 6.8 Consents Under
Operative Documents 29       SECTION 7. MISCELLANEOUS 29       7.1 Notices 29
7.2   Rights Cumulative 29

 

 i

 

  

TABLE OF CONTENTS

(continued)

 

    Page       7.3 Waivers; Amendments 30 7.4 Assignment 30 7.5 Severability 31
7.6   Headings 31 7.7   Governing Law; Counterpart Form 31 7.8   Indemnification
31 7.9   Waiver of Jury 32 7.10 Jurisdiction 33 7.11 Expenses 33 7.12
Confidentiality 34 7.13   Money Laundering 34 7.14  Compliance with Anti-Money
Laundering, Sanctions and OFAC Laws 34 7.15 Contractual Bail-In 36 7.16 
Non-Recourse Obligations 36

 

Annex A – Definitions and Construction       Schedule I – Address for Notices
and Payment Instructions Schedule II – Aircraft; Lessors; Lessees; Loan Amounts;
Applicable Margins; Maturity Dates; Leases Schedule III – Local Law Requirements
Schedule IV – Repayment Schedules       Exhibit A – Form of Notice of Borrowing
Exhibit B-1 – Form of Borrower Pledge Agreement Exhibit B-2 – Form of Borrower
Parent Pledge Agreement

 

 ii

 

  

CREDIT AGREEMENT, dated as of February 8, 2019 (this “Agreement”), among ACY SN
19002 LIMITED, a limited liability company incorporated under the laws of
England (the “19002 Borrower”), ACY SN 19003 LIMITED, a limited liability
company incorporated under the laws of England (the “19003 Borrower ”), ACY
E-175 LLC, a limited liability company organized under the laws of the State of
Delaware (the “Republic Borrower”), ACY SN 15129 LLC, a limited liability
company organized under the laws of the State of Delaware (the “Adria Borrower”
and, together with the 19002 Borrower, the 19003 Borrower and the Republic
Borrower, each individually a “Borrower” and, collectively, the “Borrowers”),
each of the participants that is a signatory hereto identified under the caption
“PARTICIPANTS” on the signature pages hereto or which, pursuant to Section 7.4
hereof, shall become a “Participant” hereunder (individually, a “Participant”
and, collectively, the “Participants”), NORDDEUTSCHE LANDESBANK GIROZENTRALE,
NEW YORK BRANCH (“Nord/LB”), as agent (in such capacity, the “Agent”),
NORDDEUTSCHE LANDESBANK GIROZENTRALE, as swap counterparty (in such capacity,
the “Swap Counterparty”) and WILMINGTON TRUST COMPANY, as security trustee (the
“Security Trustee”).

 

WHEREAS, each of the parties hereto has agreed to enter into this Agreement to
provide for the financing of certain aircraft by the Participants; and

 

WHEREAS, such aircraft will be mortgaged to, and the Lease associated with such
aircraft will be assigned to, the Security Trustee, for the benefit of the
Participants, pursuant to the Security Agreement (as defined in Annex A to this
Agreement).

 

NOW THEREFORE, for good and valuable consideration, the receipt of which has
been duly received, the parties hereto agree as follows:

 

Section 1.       Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in Part I of Annex A
to this Agreement and the Loan Operative Documents shall be interpreted in
accordance with the rules of construction set forth in Part II of Annex A to
this Agreement.

 

Section 2.      The Loans.

 

2.1       Commitments to Lend.

 

(a)       Subject to the terms and conditions of this Agreement, on the Drawdown
Date for each Aircraft, each Participant agrees to fund an amount equal to its
Participation Percentage of the Loan Amount for such Aircraft to the Security
Trustee to enable a loan (a “Loan”) for such Aircraft to be made to the Borrower
of such Loan during the Availability Period. The 19002 Borrower shall be the
“Borrower” for the Loan secured by the 19002 Aircraft. The 19003 Borrower shall
be the “Borrower” for the Loan secured by the 19003 Aircraft. The Republic
Borrower shall be the “Borrower” for each of the Loans secured by a Republic
Aircraft. The Adria Borrower shall be the “Borrower” for the Loan secured by the
Adria Aircraft. Unless the context shall otherwise require, for all purposes of
this Agreement and the other Loan Operative Documents, the Loan for any Aircraft
shall be equal to the aggregate outstanding principal amount of the Loan
Certificates relating thereto.

 

 

 

  

[Credit Agreement]

 

(b)       Subject to Section 5.1(s), no Loan shall be advanced unless the Basic
Rent for the related Lease shall, on a Dollar-for-Dollar basis, support the debt
service requirements for such Loan specified in Section 2.5 (other than any
balloon pursuant to Section 2.5(c)). If the condition specified in the first
sentence of this Section 2.1(b) is not satisfied, then the Loan Amount of such
Loan shall be reduced to such Loan Amount as shall satisfy the debt service
coverage condition.

 

2.2       Notice of Borrowing. The relevant Borrower of a Loan shall deliver to
the Agent a Notice of Borrowing by 2:00 p.m. (New York time) at least three
Business Days (or such shorter period as the Participants may otherwise agree)
before the intended Drawdown Date for such Loan, which notice:

 

(a)       shall specify:

 

(i)       the Business Day on which the Drawdown Date is proposed to occur (for
any Loan, its “Scheduled Drawdown Date”);

 

(ii)      the Loan Amount of such Loan; and

 

(iii)     wire instructions for the disbursement of such Loan on the Drawdown
Date therefor; and

 

(b)       shall specify the manufacturer’s serial number and registration number
of the relevant Aircraft and the manufacturer’s serial numbers of each Engine
relating to such Aircraft; and

 

(c)       shall contain an indemnity by the Borrower of such Loan in favor of
the Participants and the Swap Counterparty for any Liquidity Breakage, any LIBOR
Breakage, any Swap Breakage Loss and interest and other expenses incurred
pursuant to and in the manner specified in Sections 2.2(c) in respect of such
Loan associated with a failure to borrow such Loan for any reason, other than a
failure by the Participants to fund following the satisfaction of all conditions
precedent thereto; such indemnity shall be guaranteed by the Borrower Parent.

 

Promptly following receipt of any Notice of Borrowing, the Agent shall transmit
the same to each Participant.

 

2.3       Funding Procedure. Not later than 2:00 p.m. (New York time) on the
applicable Scheduled Drawdown Date, the Participants shall make available their
ratable share of the Loan to be funded on such Scheduled Closing Date, in
immediately available funds, to the Security Trustee (such amounts being
referred to in the aggregate as the “Deposit”). At such time as the Participants
and the Agent are satisfied that the conditions precedent to a Drawdown Date
have been satisfied or will be satisfied concurrently with funding, the
Participants shall direct the Security Trustee to make the funds so received
from the Participants immediately available to the Borrower of such Loan on such
Scheduled Drawdown Date to the account specified by such Borrower in the Notice
of Borrowing for such Loan.

 

 2 

 

  

[Credit Agreement]

 

2.4       Deposit; Commitment Cancellation.

 

(a)       If, for any reason, any Loan to be made hereunder on its Scheduled
Drawdown Date shall not be so made on such date, the Deposit, and earnings
thereon, will be, to the extent available, invested and reinvested by the
Security Trustee at the sole discretion, for the account and at the risk of the
relevant Borrower in an overnight deposit selected by the Security Trustee. The
Borrower of such Loan agrees to pay to each Participant interest on the amount
of the Deposit furnished by such Participant at the Debt Rate therefor, which
interest (i) shall accrue to but excluding the earlier of the actual Drawdown
Date or the fifth Business Day next succeeding the Scheduled Drawdown Date
therefor (the “Cutoff Date”) and (ii) shall be payable on such earlier date.

 

(b)       If for any reason, other than the failure of any Participant to comply
with the terms hereof, the Drawdown Date with respect to any Loan shall not have
occurred on or prior to the applicable Cutoff Date, then each Participant may
cancel, terminate or otherwise unwind any funding arrangements made in the
London interbank market or otherwise to fund its Participation Percentage of the
Loan Amount in respect of such Loan, and such Participant shall notify the
Security Trustee thereof, and the Security Trustee shall return its Commitment
to be funded on such Drawdown Date to such Participant.

 

(c)       In the event of the occurrence of the events described in Section
2.4(b) above, the applicable Borrower agrees to pay within three Business Days
of the applicable Cutoff Date (A) to the Swap Counterparty, any Swap Breakage
Loss and (B) to each Participant, without duplication of the amounts covered by
the preceding clause (A), any Liquidity Breakage and any LIBOR Breakage and all
reasonable out-of-pocket costs and expenses of such Participant (including,
without limitation, reasonable legal costs and expenses) incurred by such
Participant.

 

(d)       The Participants’ Commitments for all Loans shall be automatically
terminated at 4:00 p.m. (New York time) on the Availability Termination Date.

 

(e)       If an Event of Default shall have occurred and be continuing, then in
every such case, the Agent shall, upon receipt of written demand therefor from
the Required Participants, at any time by delivery of written notice or notices
to the Borrowers cancel all remaining unutilized Commitments, whereupon such
unutilized Commitments shall be cancelled, without presentment, demand, protest
or notice, all of which are hereby waived; provided that all unutilized
Commitments will automatically be cancelled without any action by the Agent or
the Participants and without presentment, demand, protest or notice, all of
which are hereby waived, in the case of the occurrence and continuance of an
Event of Default under Section 4.02(g) of the Security Agreement.

 

2.5       Debt Rate; Hedging; Amortization Schedules.

 

(a)       Each Loan shall bear interest at a floating rate of interest from the
relevant Drawdown Date to the relevant Maturity Date. At least two Business Days
prior to each Interest Period, the Agent shall determine the Debt Rate for such
Interest Period, which determination shall be conclusive absent manifest error,
and shall notify the relevant Borrower of such Debt Rate. The Agent’s failure to
so notify such Borrower of such Debt Rate shall not relieve such Borrower of its
obligation to pay interest payable hereunder nor shall it give rise to any claim
against the Agent or any Participant by such Borrower. The relevant Debt Rate
shall include the Liquidity Margin for such Loan.

 

 3 

 

  

[Credit Agreement]

 

(b)       Two Business Days prior to the Drawdown Date in respect of a Loan, the
relevant Borrower shall enter into a Swap Transaction in respect of such Loan.
Each Swap Transaction shall be evidenced by a Swap Agreement to hedge the
interest rate risk arising from the mismatch between the fixed basic rentals
under the relevant Lease to which the relevant Borrower or Lessor, as the case
may be, is party and the relevant Debt Rate (the “Exposure”). At all times, 100%
(and not more than 100%) of the Exposure will be hedged through such Swap
Transaction. All payments to be made by the Swap Counterparty to the Borrowers
under any Swap Agreement shall be paid directly by the Swap Counterparty into
the relevant Collateral Account relating to the related Lease. All payments to
be made by the Borrowers to the Swap Counterparty under any Swap Agreement shall
be sourced exclusively from distributions made under Article III of the Security
Agreement or from the Borrower Parent or other Affiliate of the Borrowers. The
Security Trustee shall be granted a first priority, perfected security interest
in each Swap Agreement entered into pursuant hereto. The Borrowers agree that
they shall not enter into any other derivatives agreements or other hedging
arrangements not provided for under this Section 2.5(b).

 

(c)        (i)    Each Loan with respect to a Republic Aircraft shall amortize
monthly on each relevant Payment Date on a mortgage-style basis such that the
principal amount payable on the Maturity Date with respect to such Loan shall be
equal to zero in the manner provided in Schedule IV. The principal balance of
such Loan outstanding on such Maturity Date shall be due and payable on such
date.

 

(ii)       The Loan with respect to the Adria Aircraft shall amortize monthly on
each relevant Payment Date on a mortgage-style basis with a balloon payment
payable on the Maturity Date with respect to such Loan in the manner provided in
Schedule IV.

The principal balance of such Loan outstanding on such Maturity Date shall be
due and payable on such date.

 

(iii)       Each Loan with respect to an Air Nostrum Aircraft shall amortize
quarterly on each relevant Payment Date on a mortgage-style basis with a balloon
payment payable on the Maturity Date with respect to such Loan in the manner
provided in Schedule IV. The principal balance of such Loan outstanding on such
Maturity Date shall be due and payable on such date.

 

(iv)       For the purposes of the foregoing calculations, the interest
component of debt service on any particular Loan shall be deemed to be the
amount thereof determined by utilizing the Swap Rate under the related Swap
Transaction effected in accordance with the Section 2.5(b) (calculated on the
basis of a 360 day year and the actual number of days elapsed).

 

 4 

 

  

[Credit Agreement]

 

(v)       The amortization schedule for each Loan (to be appended to each
applicable Loan Certificate) shall be prepared by the Agent based on the
foregoing methodology, which shall be conclusive absent manifest error.

 

(d)       Before the discontinuation of the LIBOR Rate as a benchmark U.S.
Dollar interest rate (which is currently planned to occur on or before December
31, 2021), each of the Borrowers, the Agent and the Participants will agree:

 

(i)       a replacement benchmark U.S. Dollar interest rate with respect to
interest payable on each Loan, which:

 

(1)        the Borrowers, the Agent and the Participants anticipate at such time
is likely to be a benchmark rate that is generally accepted and adopted by
applicable market participants; and

 

(2)       will be implemented on a non-discriminatory basis with respect to each
Participant’s similar (in terms of structure, product type and debtor profile)
commercial aviation finance transactions; and

 

(ii)      any related necessary amendments to this Agreement and the other Loan
Operative Documents, including any necessary amendments to (or replacements of)
the definitions of “1 Month LIBOR Rate”, “3 Month LIBOR Rate”, “Market
Disruption Event”, “Quotation Day” and “Screen Rate”.

 

2.6       Manner of Payment. Each Loan shall be disbursed by the Security
Trustee to the applicable Borrower at such account or accounts as shall be
directed in accordance with Section 2.2 in immediately available funds.

 

2.7Fees.

 

(a)       The Borrowers agree to pay the fees set forth in the Fee Letter at
such times as are required by the terms thereof.

 

(b)       The Borrowers agree to pay to the Agent annually in advance its
administrative fee (the “ Agency Fee ”) in the amount of $10,000 per Aircraft on
the Closing Date and on each anniversary thereof (or, if such anniversary is not
a Business Day, the next immediately succeeding Business Day). To the extent
that the Closing Date and the initial Drawdown Date occur on the same Business
Day, the Agency Fee due and payable on the Closing Date shall be set off against
the portion of the Loans funded by NordLB on the initial Drawdown Date.

 

 5 

 

  

[Credit Agreement]

 

2.8       Air Nostrum Aircraft Payments. In respect of each Loan for an Air
Nostrum Aircraft, the sum of any amounts paid by Bombardier Inc. under the
relevant Residual Value Guarantee (the “RVG Payment Amount”) and any sales
proceeds (including any purchase deposits) received by the relevant Borrower
from the sale of such Air Nostrum Aircraft (together with the relevant RVG
Payment Amount, in respect of such Air Nostrum Aircraft, the “Air Nostrum
Proceeds”) shall be applied (i) first, to any amounts outstanding under the
relevant Loan Certificates, together with any Swap Breakage Loss, LIBOR Breakage
and Prepayment Fee (in accordance with Section 2.10 of the Security Agreement)
in respect of such Aircraft and (ii) second, to any amounts outstanding under
the relevant Loan Certificates for the other Air Nostrum Aircraft, together with
any Swap Breakage Loss, LIBOR Breakage and Prepayment Fee (in accordance with
Section 2.10 of the Security Agreement) in respect of such Aircraft. To the
extent the Air Nostrum Proceeds are in excess of the amounts outstanding under
the Loans related to the Air Nostrum Aircraft on the relevant date of prepayment
(such excess, an “Air Nostrum Excess Amount”), such Air Nostrum Excess Amount
shall either be applied to any amounts outstanding under the Loan related to the
Adria Aircraft in accordance with Section 2.10 of the Security Agreement or, at
the election of the Adria Borrower, deposited in the Cash Collateral Account as
security for such Loan in accordance with the Security Agreement. To the extent
the Adria Borrower elects to deposit the Air Nostrum Excess Amount in the Cash
Collateral Account, the Air Nostrum Excess Amount shall remain in the Cash
Collateral Account until the Lien in respect of the Adria Aircraft is terminated
in accordance with Section 9.01 of the Security Agreement.

 

Section 3.Conditions Precedent.

 

3.1       Conditions Precedent to the Closing Date. The effectiveness of this
Agreement is subject to the following conditions precedent having been complied
with to the satisfaction of or waived in writing by the Participants on or
before the Closing Date (each document, instrument, certificate, opinion or
other paper referred to below to be in form and substance reasonably
satisfactory to the Participants and, unless otherwise specified, to be dated
the Closing Date):

 

(a)      The following documents shall have been duly authorized, executed and
delivered by the respective party or parties thereto (other than the Finance
Parties), and an executed copy of each (other than with respect to the Finance
Parties) shall have been delivered to each Participant and the Security Trustee:

 

(i)this Agreement;

 

(ii)the Security Agreement;

 

(iii)the Fee Letter;

 

(iv)the Borrower Parent Pledge Agreements;

 

(v)the Indemnity Agreement; and

 

(vi)the Swap Master Agreements.

 

(b)      Each Participant and the Security Trustee shall have received the
following:

 

(i)       a copy of the organizational documents of each Borrower and the
Borrower Parent, certified by an authorized representative of such Person, a
good standing certificate (if applicable), and other evidence authorizing
execution, delivery and performance by such Person of each Operative Document to
which such Person is or will be a party;

 

 6 

 

  

[Credit Agreement]

 

(ii)       a copy of the organizational documents of the Security Trustee,
certified by a Secretary or an Assistant Secretary of the Security Trustee, and
other evidence authorizing the execution, delivery and performance by the
Security Trustee of this Agreement and each other Operative Document to which
the Security Trustee is or will be a party;

 

(iii)       an incumbency certificate of each Borrower and the Borrower Parent
as to the person or persons authorized to execute and deliver Loan Operative
Documents to which it is a party and the specimen signature of such person or
persons;

 

(iv)       an incumbency certificate of or in respect of the Persons authorized
to execute documents on behalf of the Security Trustee and the specimen
signature of such persons;

 

(v)       copies of all documents delivered by the Borrower Parent under the
Borrower Parent Pledge Agreements;

 

(vi)       all documentation and other information (including originals if
required under regulation or policy) required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including without limitation, the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), that has been requested not less than five
Business Days prior to the Closing Date; and

 

(vii)       such other documents and evidence with respect to each Borrower, the
Borrower Parent and the Security Trustee as any Participant or its counsel may
reasonably request in order to establish the consummation of the transactions
contemplated by this Agreement and the other Operative Documents, the taking of
all corporate proceedings in connection therewith, compliance with the
conditions herein or therein set forth and compliance with any money laundering
informational requirements the Participants may have.

 

(c)        All approvals and authorizations of any trustee or holder of the
indebtedness or obligation of each Borrower, the Borrower Parent or any of their
Affiliates which are required in connection with any of the transactions
contemplated by this Agreement shall have been duly obtained, and evidence
thereof shall have been delivered to each Participant and the Security Trustee.

 

(d)        On the Closing Date, the Security Trustee and the Participants shall
have received evidence reasonably satisfactory to it that all of the Borrower
Parent Pledged Collateral is held by the Borrower Parent free and clear of all
Liens other than the Borrower Parent Pledge Agreements.

 

 7 

 

  

[Credit Agreement]

 

(e)       The Uniform Commercial Code financing statements covering all the
Liens created by or pursuant to the Borrower Parent Pledge Agreements and the
Security Agreement shall have been authorized by the Borrower Parent and the
Borrowers, as applicable, and such financing statements or other statements or
documents for the same purpose shall have been authorized to be filed in all
places which the Security Trustee or its special counsel shall deem necessary or
advisable.

 

(f)       The Security Trustee and the Participants shall have received an
opinion addressed to the Security Trustee, the Agent and the Participants as of
the Effective Date, from, in each case in form and substance reasonably
satisfactory to such Participants:

 

(i)       Christopher Tigno, General Counsel to the Borrower Parent, with
respect to the Borrower Parent;

 

(ii)       Withers Bergman LLP, special New York and Delaware counsel to the
Borrower Parties; and

 

(iii)      Vedder Price LLP, special English counsel to the Agent;

 

in each case covering such additional matters as the Security Trustee or any
Participant may reasonably request, including, in respect of clauses (ii) and
(iii) above, as to the enforceability of each Swap Master Agreement under the
laws of the State of New York and the due execution of each Swap Master
Agreement by the relevant Borrower.

 

(g)       The Borrowers shall have paid the fees due on the Closing Date
pursuant to the Fee Letter and to Section 2.7(b).

 

(h)       Each Participant shall have received its internal credit approvals to
execute and deliver this Agreement and the other Operative Documents to which
such Participant is party, and to consummate the transactions contemplated
hereby and thereby.

 

3.2       Conditions Precedent to a Drawdown Date. The obligation of the
Participants to fund their Participation Percentages of the Loan Amount in
respect of a Loan to be made to the applicable Borrower in respect of an
Aircraft on a Drawdown Date is subject to the occurrence of the Closing Date and
the following conditions precedent having been complied with to the satisfaction
of or waived in writing by the Participants on or before such Drawdown Date
(each document, instrument, certificate, opinion or other paper referred to
below to be in form and substance reasonably satisfactory to the Participants
and, unless otherwise specified, to be dated such Drawdown Date):

 

(a)       Each Participant shall have received a Notice of Borrowing with
respect to such Loan pursuant to Section 2.2.

 

(b)       The conditions specified in Section 2.1(b) hereof shall be satisfied.

 

(c)       The following documents shall have been duly authorized, executed and
delivered by the respective party or parties thereto (other than the Finance
Parties), and an executed copy of each (other than with respect to the Finance
Parties) shall have been delivered to each Participant and the Security Trustee:

 

 8 

 

  

[Credit Agreement]

 

(i)          the Security Agreement Supplement in respect of such Aircraft;

 

(ii)         the Loan Certificate for each Participant, duly completed (the
original of each to be delivered to such Participant by the Agent promptly
following such Drawdown Date);

 

(iii)        the Swap Agreement in respect of such Loan;

 

(iv)        the Funds Flow Agreement in respect of such Loan;

 

(v)         the Lessee Parties Acknowledgement for such Aircraft;

 

(vi)        if such Aircraft is the Adria Aircraft, the Adria Repossession Deed;

 

(vii)       if such Aircraft is an Air Nostrum Aircraft, the relevant Residual
Value Guarantee and the relevant RVG Notice and Acknowledgment;

 

(viii)      if such Aircraft is an Air Nostrum Aircraft, the relevant Lease
Management Agreement;

 

(ix)        if such Aircraft is the 19003 Aircraft, the Consent and Recognition
of Rights Agreement;

 

(x)         the Deregistration Powers of Attorney for such Aircraft, if
applicable;

 

(xi)        the IDERA for such Aircraft, if applicable;

 

(xii)       the Warranty Agreements for such Aircraft, if applicable;

 

(xiii)      the Lease Operative Documents with respect to such Aircraft;

 

(xiv)      the Lease Assignment with respect to such Aircraft, if applicable;

 

(xv)       the Local Law Mortgage with respect to such Aircraft, if applicable;
and

 

(xvi)      the relevant Borrower Pledge Agreement, if applicable.

 

(d)       Such Aircraft shall not have suffered an Event of Loss (or an event
which, with the passage of time would constitute an Event of Loss) and will be
in the condition and state of repair required under the terms of the Lease with
respect to such Aircraft.

 

(e)       Since September 1, 2018, in the reasonable opinion of the Security
Trustee (acting in good faith), no material adverse changes in the business,
operational or financial condition of the relevant Lessee shall have occurred
that have materially and adversely affected its ability to perform its
obligations under the relevant Lease.

 

 9 

 

  

[Credit Agreement]

 

(f)       On such Drawdown Date, no change shall have occurred since the Closing
Date in applicable law which, in the reasonable opinion of any Participant,
would make it illegal under applicable law for such Participant to make
available its Participation Percentage of the Loan Amount in respect of such
Loan.

 

(g)       On such Drawdown Date, the following statements shall be correct, and
the Security Trustee and the Participants shall have received evidence
reasonably satisfactory to it to the effect that:

 

(i)        (A) in respect of the Adria Aircraft, the Borrower Parent has
transferred title to such Aircraft to the Adria Borrower and (ii) in respect of
each Aircraft, the relevant Lessor or the relevant Borrower, as the case may be,
has good and legal title to such Aircraft free and clear of all Liens other than
the Lease with respect to such Aircraft, the security created by the Security
Agreement and the other Loan Operative Documents and the Permitted Liens (as
defined in such Lease);

 

(ii)       after giving effect to the filings and registrations contemplated
hereby, the Security Trustee has a first priority and duly perfected Lien of
record in and to such Aircraft and the Airframe and Engines included in such
Aircraft, and the Lease with respect thereto;

 

(iii)      the international interests of the Security Agreement as supplemented
by the Security Agreement Supplement for such Aircraft and the Local Law
Mortgage for such Aircraft, if applicable, with respect to the Airframe and each
Engine included in such Aircraft shall be in a position to be registered with
the International Registry on such Drawdown Date, and there shall exist no other
registered international interest on the International Registry in relation
thereto other than registrations being terminated or further assigned on such
Drawdown Date, including the Lease with respect to such Aircraft;

 

(iv)      all Local Law Requirements that are specified as conditions precedent
in respect of such Aircraft in Schedule III shall have been satisfied as
contemplated in Schedule III; and

 

(v)       no event shall have occurred and be continuing which constitutes (x)
an Event of Default or (y) to the Borrower of such Loan’s Actual Knowledge, a
Lease Default or Lease Event of Default under the Lease with respect to such
Aircraft except for, solely in respect of the Adria Aircraft, any Lease Event of
Default that occurs as a result of any default by the Lessee of the Adria
Aircraft in the payment when due of any installment of Rent due under the
relevant Lease and such Lease Event of Default has been continuing for a period
equal to or less than 60 days.

 

(h)       All approvals and authorizations of any trustee or holder of the
indebtedness or obligation of each Borrower or any of their Affiliates which are
required in connection with any of the transactions contemplated by this
Agreement shall have been duly obtained, and evidence thereof shall have been
delivered to each Participant and the Security Trustee.

 

 10 

 

  

[Credit Agreement]

 

(i)        On such Drawdown Date, the Security Trustee and the Participants
shall have received evidence reasonably satisfactory to it that all of the
Borrower Pledged Collateral with respect to the relevant Lessor is held by the
related Borrower free and clear of all Liens other than the relevant Borrower
Pledge Agreement.

 

(j)        The Uniform Commercial Code financing statements covering all the
Liens created by or pursuant to the Security Agreement and the relevant Borrower
Pledge Agreement with respect to the relevant Eligible Entities, such Aircraft
and the Lease with respect to such Aircraft shall have been authorized by the
Borrower of such Loan, such Lessor or the Lessee of such Aircraft, as the case
may be, and such financing statements or other statements or documents for the
same purpose shall have been authorized to be filed in all places which the
Security Trustee or its special counsel shall deem necessary or advisable.

 

(k)       The Security Trustee shall have received a duly executed letter of
undertaking from the insurance broker of the related Lessee, in form and
substance reasonably satisfactory to the Security Trustee and the Participants,
together with a certificate of insurance and/or reinsurance from such broker as
to the due compliance with the terms of the Lease with respect to such Aircraft,
in each case, to the extent required under such Lease. In addition, the Agent
shall have received from its insurance advisor a favorable opinion concerning
the insurances and reinsurances evidenced by such certificate(s).

 

(l)        The Security Trustee and the Participants shall have received an
opinion addressed to it and each of the Security Trustee, the Agent and the
Participants as of such Drawdown Date, from, in each case in form and substance
reasonably satisfactory to such Participants:

 

(i)       Withers Bergman LLP, special New York and Delaware counsel to the
Borrowers and the Borrower Parent; and

 

(ii)       (A) in respect of each Borrower in respect of a Loan related to an
Air Nostrum Aircraft, Vedder Price LLP, special English counsel to the Agent and
(B) in respect of a Loan related to a Republic Aircraft, Morris James LLP,
special Delaware counsel to the relevant Lessor;

 

(iii)      special counsel in the State of Registration of such Aircraft; and

 

(iv)      special counsel to the Lessee of such Aircraft,

 

in each case covering such additional matters as the Security Trustee or any
Participant may reasonably request, including, in respect of clauses (i) and
(ii) above, as to the enforceability of the relevant Swap Agreement under the
laws of the State of New York and the due execution of such Swap Agreement by
the relevant Borrower.

 

 11 

 

  

[Credit Agreement]

 

(m)       On such Drawdown Date, the statements set forth in this paragraph
shall be true and correct and the Security Trustee and each Participant shall
have received a certificate signed by an authorized officer or representative in
the name and on behalf of the Borrower of such Loan and each relevant Lessor
certifying that (i) its representations and warranties contained in this
Agreement or any other Loan Operative Document are correct in all material
respects as though made on and as of such Drawdown Date, except to the extent
that such representations and warranties relate to an earlier date (in which
case such representations and warranties are correct on and as of such earlier
date), (ii) to its Actual Knowledge, there are no Liens affecting the Mortgaged
Property or any part thereof (other than Lessor Liens arising pursuant to the
Loan Operative Documents or the Lease (including those permitted by such Lease)
with respect to such Aircraft), (iii) no event has occurred and is continuing
which constitutes, or with notice or lapse of time or both would constitute, due
to any action or omission on the part of such officer, an Event of Default, (iv)
all of the covenants and agreements of such person required to be performed on
or as of such Drawdown Date, have been performed and (v) to its Actual
Knowledge, no event has occurred and is continuing which constitutes a Lease
Default or Lease Event of Default under the Lease with respect to such Aircraft
except for, solely in respect of the Adria Aircraft, any Lease Event of Default
that occurs as a result of any default by the Lessee of the Adria Aircraft in
the payment when due of any installment of Rent due under the relevant Lease and
such Lease Event of Default has been continuing for a period equal to or less
than 60 days.

 

(n)       The Security Trustee and the Participants shall have received the most
recent unaudited financial statements of such Borrower, certified by an officer
of such Borrower, and the most recent audited financial statements of the Lessee
Parties most recently delivered to such Lessor or such Borrower, as the case may
be, in accordance with the Lease with respect to such Aircraft or otherwise
delivered to such Lessor in accordance with the standard of a first class
aircraft lessor, and the Participants shall have obtained all necessary
approvals and consents to enter into the transaction.

 

(o)       The Security Trustee and the Participants shall (i) have received and
reviewed the Lease with respect to such Aircraft, the Lease Operative Documents
related thereto and, in respect of each Air Nostrum Aircraft, the relevant
Residual Value Guarantee and all conditions precedent required to be delivered
thereunder and (ii) subject to Section 5.1(s), be satisfied that the scheduled
Basic Rent payable under the Lease is sufficient to satisfy the Borrower of such
Loan’s debt service obligations in respect of the Loan Certificates related to
such Loan (other than any balloon pursuant to Section 2.5(c)).

 

(p)       On such Drawdown Date, no material disruption shall have occurred in
the London (or other relevant) interbank market that may have an adverse effect
upon any Participant’s ability to raise funds in US Dollars;

 

(q)       The Agent shall have received (or will receive on such Drawdown Date)
copies of (i) the certificate of airworthiness of such Aircraft issued by the
Aviation Authority in respect thereof, (ii) the certificate of registration of
such Aircraft issued by the Aviation Authority in respect thereof, (iii) all
other government licenses and certificates required by any governmental entity
in the State of Registration of such Aircraft required for the operation of such
Aircraft and (iv) the operator’s license (or similar license or certificate) of
the relevant Lessee, in each case as in effect on such Drawdown Date;

 

 12 

 

  

[Credit Agreement]

 

(r)       The Agent shall have received a copy of each bill of sale (on a
back-to-birth basis) for such Aircraft.

 

(s)       The Collateral Account with respect to the Lease relating to such
Aircraft shall have been established and pledged to the Security Trustee in
accordance with the terms of the Security Agreement. The Cash Collateral Account
shall have been established and pledged to the Security Trustee in accordance
with the terms of the Security Agreement.

 

(t)       If such Drawdown Date is in respect of the Adria Aircraft, the
relevant Borrower shall have deposited the Adria Cash Collateral Amount in the
Cash Collateral Account.

 

(u)       If applicable, each Participant and the Security Trustee shall have
received the following:

 

(i)       a copy of the organizational documents of such Lessor, certified by an
authorized representative of such Person, a good standing certificate (if
applicable), and other evidence authorizing execution, delivery and performance
by such Person of each Operative Document to which such Person is or will be a
party;

 

(ii)      an incumbency certificate of such Lessor as to the person or persons
authorized to execute and deliver Loan Operative Documents to which it is a
party and the specimen signature of such person or persons;

 

(iii)     all documentation and other information (including originals if
required under regulation or policy) required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including without limitation, the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), that has been requested not less than five
Business Days prior to such Drawdown Date; and

 

(iv)     such other documents and evidence with respect to such Lessor as any
Participant or its counsel may reasonably request in order to establish the
consummation of the transactions contemplated by this Agreement and the other
Operative Documents, the taking of all corporate proceedings in connection
therewith, compliance with the conditions herein or therein set forth and
compliance with any money laundering informational requirements the participants
may have.

 

(v)       The Agent shall have received from each of the relevant Borrower and
the Borrower Parent a “bring-down” certificate of an authorized representative
of such Person certifying that the organizational documents, evidence
authorizing execution, delivery and performance, incumbency certificate and
specimen signatures of such Person certified on the Closing Date pursuant to
Sections 3.1(b)(i) and 3.1(b)(iii) are true, correct and complete as of such
Drawdown Date.

 

(w)       The Security Trustee, the Agent and each Participant shall have
received evidence of the acceptance of appointment of process agents in New York
in respect of the relevant Borrower, the Borrower Parent and the relevant
Lessor, if applicable.

 

 13 

 

  

[Credit Agreement]

 

(x)       All appropriate action required to have been taken by any governmental
or political agency, subdivision or instrumentality of the relevant State of
Registration, the relevant jurisdiction of incorporation of the Borrower Parent,
the relevant Borrower and the relevant Lessor, if applicable, or the United
States on or prior to such Drawdown Date in connection with the transactions
contemplated by this Agreement to occur on or prior to such Drawdown Date shall
have been taken, and all orders, permits, waivers, authorizations, exemptions
and approvals of such entities required to be in effect on such Drawdown Date in
connection with the transactions contemplated by this Agreement to occur on or
prior to such Drawdown Date shall have been issued, and all such orders,
permits, waivers, authorizations, exemptions and approvals shall be in full
force and effect on such Drawdown Date.

 

(y)       If applicable, the Agent, the Security Trustee and each Participant
shall have received an executed copy of a payoff letter or undertaking, a
release agreement and such other documentation, including any relevant UCC
searches, tax lien searches and litigation searches with respect to such Lessor
and/or such Borrower, as the case may be, as it shall reasonably request
evidencing that any indebtedness in respect of such Aircraft, such Lease or any
other related Mortgaged Property has been, or will simultaneously with the
advance of such Loan be, paid in full and all security interests and Liens
(other than Permitted Liens) on such Aircraft, such Lease or such Mortgaged
Property have been, or will simultaneously with the advance of such Loan be,
released.

 

(z)       The Agent shall have received such other documentation, and such other
conditions shall have been fulfilled, as the Agent or its counsel shall
reasonably request in light of circumstances occurring following the Closing
Date.

 

3.3       Conditions Subsequent. Promptly following the closing on a Drawdown
Date for an Aircraft:

 

(a)       international interests in the relevant Airframe and each relevant
Engine, in the name of the Security Trustee, shall be duly registered on the
International Registry with respect to the Security Agreement as supplemented by
the Security Agreement Supplement with respect to such Aircraft, and the Local
Law Mortgage with respect to such Aircraft, if applicable;

 

(b)       all Local Law Requirements that are specified as conditions subsequent
for such Aircraft in Schedule III shall have been completed or satisfied in a
manner reasonably satisfactory to the Security Trustee within the allotted
timeframes specified in such Schedule III, and evidence of such completion
and/or satisfaction shall have been delivered to the Security Trustee;

 

(c)       the Borrower of such Loan shall have paid to Vedder Price P.C.,
special New York counsel to the Participants, the Agent and the Security
Trustee, such firm’s reasonable legal fees and expenses (including filing and
registration costs) promptly after such Drawdown Date, as shall have been
invoiced at least three Business Days prior to such Drawdown Date.

 

Section 4.Representations and Warranties.

 

4.1       Borrowers. Each Borrower jointly and severally represents and warrants
to each Participant and the Security Trustee as follows, such representations
and warranties being made on the date of the execution and delivery of this
Agreement, the Closing Date and each Drawdown Date applicable to such Borrower,
except to the extent that such representations and warranties relate to an
earlier date (in which case such representations and warranties are correct on
and as of such earlier date):

 

 14 

 

  

[Credit Agreement]

 

(a)       Organization, Corporate Authority, Etc. Such Borrower (i) is duly
formed, validly existing, and in good standing (if applicable) under the laws of
its jurisdiction of incorporation and is qualified to do business in all
jurisdictions where it does business, except where the failure to so qualify
would not have a material adverse effect on the assets, business, or condition
(financial or otherwise) of such Borrower, (ii) has full power to carry on its
business as it is now being conducted and to enter into, legally bind itself by,
and perform its obligations under, this Agreement and each other Loan Operative
Document to which it is a party and has complied with all material statutory and
other requirements relative to the business carried on by it and (iii) such
Borrower has duly executed and delivered this Agreement, and each of the Loan
Operative Documents to which such Borrower is a party.

 

(b)       Authorization, Etc. This Agreement and the other Operative Documents
to which such Borrower is party have been duly authorized, executed and
delivered by such Borrower. This Agreement and the other Operative Documents to
which such Borrower is party constitute the legal, valid and binding obligations
of such Borrower, enforceable against it in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency or
other similar laws affecting the rights of creditors generally or by the general
principles of equity (regardless whether such enforceability is considered in a
proceeding at law or in equity).

 

(c)       No Violation. None of the execution, delivery or performance by such
Borrower of this Agreement or the other Operative Documents to which such
Borrower is party, nor the consummation of any of the transactions contemplated
hereby or thereby, will (i) contravene any applicable law binding on such
Borrower or any of its property, or any provision of the organizational
documents of such Borrower, or will result in a breach of, or constitute a
default under, or contravene any provision of, any agreement or instrument to
which such Borrower is a party or by which such Borrower or any of its property
is bound; (ii) cause any limitation on such Borrower, or the power of its
officers and directors, whether imposed by or contained in its organizational
documents or any existing law, agreement or otherwise, to be exceeded; or (iii)
result in the imposition of, or oblige it to create, any Lessor Lien (other than
pursuant to a Loan Operative Document or the Lease).

 

(d)       No Consents or Approvals. None of the execution, delivery or
performance by such Borrower of this Agreement or any other of the Operative
Documents to which such Borrower is party, nor the consummation by such Borrower
of any of the transactions contemplated hereby and thereby, requires the consent
or approval of, the giving of notice to, the registration, recording or filing
of any documents with, or the taking of any other action in respect of, any
governmental authority, except such as has been obtained or effected on or prior
to the effective date hereof or is to be obtained or effected on or prior to the
Closing Date and/or each Drawdown Date, except the filings necessary to perfect
Liens in favor of the Security Trustee, the notices, filings and registrations
set forth in Section 3.3 and the Local Law Requirements.

 

 15 

 

  

[Credit Agreement]

 

(e)       No Defaults. Such Borrower is not in default under any mortgage, deed
of trust, indenture or other instrument or agreement to which it is a party or
by which it or any of its assets may be bound and the Borrower Parent is not
subject to any bankruptcy or similar type of event.

 

(f)       No Litigation. There are not pending or, to such Borrower’s Actual
Knowledge, threatened investigations, suits or proceedings against such Borrower
or affecting such Borrower or its properties.

 

(g)       Liens. The Mortgaged Property is free and clear of Liens attributable
to such Borrower or any Lessor (other than Lessor Liens arising pursuant to the
Loan Operative Documents or any Lease (including those permitted by such Lease)
and there are no Liens affecting the title of the relevant Lessor or such
Borrower to any Aircraft or resulting from any act or claim against such
Borrower arising out of any event or condition not related to (i) the ownership,
leasing, use or operation of such Aircraft or to (ii) any other transaction
contemplated by this Agreement or any related documents.

 

(h)       [Intentionally Omitted].

 

(i)        Cape Town Convention. Each Lessor and such Borrower is (or will be) a
transacting user entity or is otherwise duly qualified to consent to the
registration of all applicable international interests or other registrations to
be made by or on behalf of the Security Trustee on the International Registry on
a Drawdown Date; is “situated”, for the purposes of the Cape Town Convention, in
a “Contracting State”; and has the power to “dispose” (as such term is used in
the Cape Town Convention) of the relevant Airframe and related Engines, and the
relevant Lease (if applicable); the Airframe and related Engines financed on a
Drawdown Date are “aircraft objects” (as defined in the Cape Town Convention).

 

(j)        Filings, Registrations, etc. With respect to any Aircraft, it is not
necessary to ensure the legality, validity or enforceability in the State of
Registration of such Aircraft or the United States of America of the Loan
Operative Documents that any of them or any other instrument be filed, recorded,
registered or enrolled in any court, public office or elsewhere in the State of
Registration of such Aircraft or the United States of America, except as
expressly specified on Schedule III with respect to such Aircraft, or that any
stamp, registration or similar tax be paid in the State of Registration of such
Aircraft or the United States of America on or in relation to any of the Loan
Operative Documents, and no further action in the State of Registration of such
Aircraft or the United States of America, including any filing or recording of
any document, is necessary or permissible to establish and perfect such
Borrower’s or any relevant Lessor’s title to and interest in, and the Security
Trustee’s security interest in, such Aircraft, the relevant Lease, the relevant
Pledged Collateral and the other relevant Mortgaged Property as against the
relevant Lessee, such Borrower and any third parties except for (1) the filings
and registrations set forth in Schedule III with respect to such Aircraft, (2)
the Cape Town Registrations and (3) the filing of financing statements under the
Uniform Commercial Code in any applicable jurisdiction.

 

 16 

 

  

[Credit Agreement]

 

(k)       Security Interest. On the Drawdown Date for a Loan, the security
interest in the Mortgaged Property created pursuant to the Security Agreement on
such date will be validly created, and no action (other than the filings
referred to in Schedule III with respect to the relevant Aircraft) is required
to be taken by any person (other than the taking and retaining of possession of
the original counterparts of the Lease with respect to such Aircraft and any
instruments or investment property), in order for the full benefit of the
security interest created thereby to vest in the Security Trustee on behalf of
the Participants. The security interest in the Pledged Collateral created
pursuant to each Borrower Pledge Agreement has been validly created on the date
hereof, and no action (other than, if applicable, the taking and retaining of
possession by the Security Trustee of all certificates evidencing the ownership
interests pledged under such document (if any) and the other ancillary documents
delivered pursuant to such document) is required to be taken by any person
(other than the filings referred to in Section 4.1(j)) in order for the full
benefit of the security interest created thereby to vest in the Security Trustee
on behalf of the Participants or in order to ensure the first priority perfected
security interest of the Security Trustee for the benefit of the Participants in
the Pledged Collateral will be maintained.

 

(l)        Title. Each Lessor and such Borrower will have legal title to its
assets including any Aircraft in which it holds title, any Lease in which it
holds title and the related Mortgaged Property which is to be held by it free
and clear of Liens attributable to such Borrower or such Lessor (other than
Lessor Liens arising pursuant to the Loan Operative Documents or any such Lease
(including those permitted by such Lease)).

 

(m)      Ownership. All of the Borrower Pledged Collateral is held by the
Borrowers free and clear of all Liens (other than Lessor Liens arising pursuant
to the Loan Operative Documents).

 

(n)       Borrower Location. The location of each of the 19002 Borrower and the
19003 Borrower for purposes of Article 9 of the New York Uniform Commercial Code
is England. The location of each of the Republic Borrower and the Adria Borrower
for purposes of Article 9 of the New York Uniform Commercial Code is Delaware.
The location of each Lessor for purposes of Article 9 of the New York Uniform
Commercial Code is Delaware.

 

(o)       Complete Documents. On the Drawdown Date for an Aircraft, the copies
of the Lease and the related Lease Operative Documents with respect to such
Aircraft and, in respect of each Air Nostrum Aircraft, the relevant Residual
Value Guarantee, furnished to the Agent by the relevant Lessor or such Borrower,
as the case may be, are true, correct and complete in all respects, and there
are no amendments, supplements, letters or written or oral understandings
modifying the terms of such copies.

 

(p)       Anti-Corruption Laws and Sanctions . Each Borrower has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by such Borrower and its directors, officers, employees, agents and
Affiliates (including Eligible Entities) with Anti-Corruption Laws and
applicable Sanctions. None of the Borrowers nor any of their Affiliates
(including any Lessor), directors or officers (i) is a Sanctioned Person or (ii)
has in the past five years knowingly engaged in any activity or conduct which
would violate any applicable Anti-Corruption Laws. No Borrower will directly or
knowingly indirectly use the proceeds of a Loan or knowingly lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or any other Person, to fund any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country, or in a manner that will
constitute a violation of applicable Anti-Corruption Laws or Sanctions by any
Person.

 

 17 

 

  

[Credit Agreement]

 

(q)       Special Purpose. Such Borrower and each Lessor has been formed for the
sole purpose of negotiating, entering into and performing the transactions
contemplated by the Operative Documents and matters reasonably incidental
thereto, and since its formation, it has not entered into any transaction or
conducted any business except as required or contemplated by the Operative
Documents.

 

Section 5.       Certain Covenants.

 

5.1       The Borrowers. Each Borrower jointly and severally covenants and
agrees as follows:

 

(a)       Transfer. Except as expressly contemplated by the Operative Documents,
none of the Borrowers nor any Lessor shall directly or indirectly assign, convey
otherwise transfer any of its right, title or interest in and to the Mortgaged
Property, the Pledged Collateral, this Agreement or any of the other Operative
Documents, without the prior written consent of the Security Trustee and the
Participants, which consent may be withheld in their sole discretion.

 

(b)       Event of Default; an Event of Loss; Claims. Each Borrower shall inform
the Agent with reasonable promptness upon its Actual Knowledge of the occurrence
of (i) a Default or an Event of Default as set out in the Security Agreement,
(ii) any event which, with or without the passage of time, could reasonably be
expected to constitute an Event of Loss, (iii) any material claim with respect
to any liability filed against Borrower or (iv) the occurrence of a Lease Event
of Default under any Lease.

 

(c)       Registration. Each Borrower covenants that it will not consent to and
shall procure that the Lessor of an Aircraft shall not consent to any change in
the State of Registration of such Aircraft without the prior written consent of
the Security Trustee, such consent not to be unreasonably withheld or delayed.

 

(d)       Liens. Each Borrower covenants that no Borrower Party will directly or
indirectly create, incur, assume or suffer to exist any Liens (other than Lessor
Liens arising pursuant to the Loan Operative Documents or any Lease (including
any Liens permitted by such Lease)) attributable to it, with respect to any of
the properties or assets constituting Mortgaged Property or the Pledged
Collateral, that it shall, at its own cost and expense, promptly take such
action as may be necessary to discharge duly any such Lien (other than Lessor
Liens arising pursuant to the Loan Operative Documents or any Lease (including
any Liens permitted by such Lease)), and that it will cause restitution to be
made to the Mortgaged Property or the Pledged Collateral in the amount of any
diminution of the value thereof as the result of any Liens thereon attributable
to it (other than Lessor Liens arising pursuant to the Loan Operative Documents
or any Lease (including any Liens permitted by such Lease)).

 

(e)       Existence, Etc. Each Borrower will and will procure that each Lessor
will:

 

(i)       preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises and not change its location for
purposes of Article 9 of the New York Uniform Commercial Code or name without
the Security Trustee’s prior written consent;

 

 18 

 

  

[Credit Agreement]

 

(ii)       comply with the material requirements of all applicable laws, rules,
regulations and orders of governmental or regulatory authorities;

 

(iii)       pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;

 

(iv)       keep adequate records and books of account, in which complete entries
will be made in accordance with generally accepted accounting principles
consistently applied; and

 

(v)       permit representatives of any Participant, the Agent or the Security
Trustee, during normal business hours and with prior written notice, to examine
and copy from the books and records of such Borrower and such Lessor, as the
case may be, and to discuss its business and affairs with their respective
representatives or officers, as the case may be, all to the extent reasonably
requested by such Participant, the Agent or the Security Trustee, as the case
may be.

 

(f)        Special Purpose. No Borrower shall, and each Borrower shall not
permit any Lessor to, without the prior written consent of the Required
Participants:

 

(i)         have any employees earning compensation;

 

(ii)        except for (w) Intercompany Indebtedness, (x) the Loans, (y) any
other indebtedness as is consented to by the Agent and (z) as expressly
contemplated hereby (including as a result of engaging in the activities
permitted under this Section 5.1(f)), incur or contract to incur any
indebtedness;

 

(iii)       engage in any activity other than the execution, delivery and
performance of the Operative Documents and activities incidental thereto
(including any equity infusion made by a Borrower to a Lessor and including the
purchase of Aircraft (whether directly or through Borrower’s acquisition of 100%
of the ownership interests in an entity owning an Aircraft), as well as ordinary
corporate or limited liability company, as applicable, housekeeping activities;

 

(iv)       maintain or have any obligation to make contributions to any
“employee benefit plan” or “multiemployer plan” (each as defined in ERISA);

 

(v)       except as contemplated or permitted under the Operative Documents
(including so as to meet its obligations under the Lease Operative Documents and
the relevant Residual Value Guarantee, if applicable, to which it is a party),
make or agree to make any capital expenditure;

 

 19 

 

  

[Credit Agreement]

 

(vi)        create or own any subsidiary other than any Lessor;

 

(vii)       except as contemplated or permitted under the Operative Documents
(including so as to meet its obligations under the Lease Operative Documents and
any Residual Value Guarantee, if applicable, to which it is a party and
including equity infusions made by a Borrower to a Lessor), make any investments
or pledge any of its assets;

 

(viii)      except as required to perform its obligations under the Operative
Documents, declare or make any dividend payment or distribution to its members,
beneficial owners or shareholders, as the case may be (other than in respect of
Excluded Payments or any other payments which either Borrower is entitled to
receive under the Security Agreement);

 

(ix)        incur any material obligation to any third party (excluding any
payment or other obligation incurred pursuant to the Operative Documents and
activities incidental thereto, as well as obligations under purchase agreements
with respect to Aircraft (or ownership interests of entities owning Aircraft)
and ordinary corporate or limited liability company, as applicable, housekeeping
activities); or

 

(x)         amend its formation or organizational documents.

 

(g)       Obligations. Each Borrower shall, and shall cause each Lessor to duly
and punctually perform its obligations under the Operative Documents to which it
is a party.

 

(h)       Preservation of the Property. Each Borrower agrees that such Borrower
shall, and shall cause each Lessor to, take all steps reasonably required by the
Security Trustee or the Agent to preserve or protect their respective interests
and the interests of the Security Trustee in the Mortgaged Property and the
Pledged Collateral. Each Borrower hereby authorizes, and will cause each Lessor
to authorize, the Security Trustee to instruct its counsel to file one or more
UCC financing or continuation statements on its behalf, and amendments thereto,
or any similar document, with respect to (i) all or any part of the Mortgaged
Property mortgaged by the Borrowers and all or any part of the Pledged
Collateral pledged by the Borrowers and (ii) all or any part of the Mortgaged
Property mortgaged by any Lessor, in each case, without the signature of the
Borrowers or such Lessor.

 

(i)        Use of Proceeds. Each Borrower agrees that it will use the proceeds
of each Loan borrowed by it hereunder to refinance the acquisition of the
Aircraft with respect to such Loan (in compliance with all applicable legal and
regulatory requirements) and the payment of fees and other costs associated
thereto under this Agreement and the other Operative Documents; provided that
none of the Security Trustee, the Agent or any Participant shall have any
responsibility as to the use of any of such proceeds.

 

(j)        Insurance. Each Borrower shall, or shall procure that the Lessor of
an Aircraft will, direct the Lessee of such Aircraft (i) to name the Security
Trustee as the sole loss payee (or, in the case of insurance that incorporates
AVN67B, a contract party) and the Finance Parties as additional insureds in any
insurance and reinsurance maintained pursuant to the Lease with respect to such
Aircraft, (ii) to maintain hull and hull war risk insurance at all times in an
amount not less than 120% of the amount of the Loan with respect to such
Aircraft and of a scope and coverage at least as comprehensive as customarily
maintained by such Lessee’s fleet policy for similar aircraft, with a financier
endorsement at least as comprehensive as AVN67B and (iii) to maintain hull and
liability insurance as required by such Lease.

 

 20 

 

  

[Credit Agreement]

 

(k)       Information.

 

(i)       Each Borrower shall, or shall procure that the Lessor of an Aircraft
will, grant the Agent or its authorized representatives the right to request
information regarding any monthly reports on such Aircraft that are to be
delivered by the Lessee of such Aircraft to such Lessor or such Borrower, as the
case may be, under the Lease with respect to such Aircraft in the form set out
in such Lease (A) on an annual basis, (B) after the occurrence of a Lease Event
of Default under such Lease that is continuing and

(C) after an Event of Default that has occurred and is continuing.

 

(ii)       Each Borrower shall, or shall procure that the Lessor of an Aircraft
will, grant the Agent an independent inspection right as and when permitted
under the Lease with respect to such Aircraft or will nominate the Agent as its
representative for such inspection thereunder, and in case the relevant Lessor
will not have made use of its annual inspection right under such Lease, the
Agent shall be entitled to instruct such Lessor or such Borrower, as the case
may be, to initiate such inspection. If requested by the Security Trustee, such
Borrower and the Lessor of an Aircraft will fully involve the Security Trustee
in relation to any inspection of such Aircraft to the extent permitted by the
Lease with respect to such Aircraft.

 

(iii)       Each Borrower shall permit the Agent (or its designated
representative) to periodically inspect, during normal business hours and with
prior written notice, the books and records of such Borrower (and the Lessor
owned by such Borrower) relating to the Loans and associated Aircraft; provided
that, so long as no Event of Default is continuing, such inspection may not
occur more frequently than once annually.

 

(l)        Subleasing. Each Borrower shall, or shall procure that the Lessor of
an Aircraft will, take any such action as required by the Security Trustee
(acting reasonably and having regards to the terms of the Lease) in relation to
any subleasing of such Aircraft to the extent permitted by the Lease with
respect to such Aircraft.

 

(m)       KYC. Each Borrower will, upon request, deliver such additional
information about itself or any Lessor reasonably requested by a Participant,
the Security Trustee or the Agent based on prevailing banking law requirements
in order to satisfy such Participant’s, the Security Trustee’s or the Agent’s
“know your customer” requirements.

 

(n)       Compliance with the Leases.

 

(i)       Each Borrower will, or will procure that each Lessor of an Aircraft,
take commercially reasonable actions in accordance with the standards of
reputable internationally recognized aircraft lessors to procure compliance with
all provisions of the Lease with respect to such Aircraft that relate to the
operation of such Aircraft, including, without limitation, the insurance,
maintenance, registration, possession and use of such Aircraft.

 

 21 

 

  

[Credit Agreement]

 

(ii)       Except for Day-to-Day Operational Matters, each Borrower will, or
will procure that no Lessor of an Aircraft shall, (A) exercise any discretion
granted to it under the Lease with respect to such Aircraft without the consent
of the Security Trustee (which consent shall not be unreasonably withheld) or
(B) amend or modify any Lease, Lease Operative Document or Residual Value
Guarantee, if applicable, or grant any waiver of any term or condition of any
Lease without the prior written consent of the Security Trustee.

 

(iii)       Subject to Section 4.03 of the Security Agreement, each Borrower
will not, or will procure that no Lessor of an Aircraft will, terminate the
Lease with respect to such Aircraft or waive any Lease Event of Default
thereunder without the approval of the Security Trustee.

 

(o)       Blue Sky Event . Each Borrower agrees and shall cause each Lessor to
grant further aircraft mortgages in the event that any mortgage delivered on the
Drawdown Date for an Aircraft becomes unenforceable or inadequate to protect the
Security Trustee’s Lien in the Collateral securing the relevant Loan.

 

(p)       Financial Statements, Etc. Each Borrower shall deliver and shall cause
each Lessor of an Aircraft to, deliver, in English, to the Security Trustee and
each Participant:

 

(i)       within 180 days of the last day of each fiscal year of the Lessee of
such Aircraft, commencing with the fiscal year ending in 2018, the financial
statements of such Lessee or the Lessee Parties delivered to the relevant Lessor
or such Borrower, as the case may be, under the Lease with respect to such
Aircraft (if any) (provided that if such financial statements are not provided
in the English language, such Borrower shall procure, promptly following receipt
thereof, a certified English translation);

 

(ii)       within 180 days of the last day of each fiscal year of the Borrowers,
the unaudited financial statements of the Borrowers and each Lessor certified by
an officer of the relevant Borrower;

 

(iii)       promptly after such Borrower has Actual Knowledge that (x) any Lease
Event of Default has occurred, (y) any Default has occurred or (z) any Lien has
been levied on an Aircraft (other than Lessor Liens arising pursuant to the Loan
Operative Documents or any Lease (including any Liens permitted by such Lease)),
a notice describing the same in reasonable detail and, together with such notice
or as soon thereafter as possible, a description of the action that such
Borrower has taken or proposes to take with respect thereto;

 

(iv)       maintenance reports with respect to each Aircraft (A) on an annual
basis (if requested by the Security Trustee), (B) after each scheduled
maintenance event, (C) after each major unscheduled maintenance event and (D)
constituting a utilization report of such Aircraft (delivered quarterly), in
each case to the extent such report is received from the Lessee of such
Aircraft;

 

 22 

 

  

[Credit Agreement]

 

(v)       notice of all material litigation against such Borrower and any
Lessor; and

 

(vi)      from time to time such other information available to such Borrower or
the Lessor of an Aircraft pursuant to the Lease with respect to such Aircraft,
or as would otherwise be provided to such Borrower or Lessor, as the case may
be, in accordance with the standard of a first class aircraft lessor, regarding
(A) such Aircraft (including, without limitation, its maintenance status) as any
Participant may reasonably request or (B) the financial condition, operations,
business or prospects of such Borrower or, to the extent available the Lessee of
such Aircraft, as any Participant may reasonably request.

 

(q)       Anti-Corruption Laws; Sanctions. Each Borrower will maintain in effect
and enforce policies and procedures designed to promote and achieve compliance
by such Borrower, and, in each case, its respective directors, officers,
employees, agents and Affiliates (including Eligible Entities) with
Anti-Corruption Laws and applicable Sanctions. No Borrower will directly or
knowingly indirectly use the proceeds of a Loan to fund any activities or
business of or with any Sanctioned Person, or in any Sanctioned Country, or in a
manner that will violate Anti-Corruption Laws.

 

(r)       Ownership Interest. The Borrowers shall not encumber or dispose of the
shares or ownership interest in any Lessor to any person other than the Security
Trustee.

 

(s)       Adria Cash Collateral Amount.

 

(i)       To the extent the monthly Rent payable on a Basic Rent Payment Date
under the Lease related to the Adria Aircraft is less than the sum of the
principal and interest payable on the Payment Date in respect of the Loan
related to the Adria Aircraft immediately following such Basic Rent Payment Date
(the relevant “Adria Shortfall”), the Security Trustee shall promptly transfer
an amount equal to such Adria Shortfall from the Cash Collateral Account to the
Collateral Account in respect of the Adria Aircraft for application in
accordance with Section 3.01 of the Security Agreement. The amount of the Adria
Cash Collateral Amount in the Cash Collateral Account shall be reduced by the
amount of such Adria Shortfall.

 

(ii)       Upon receipt by the Adria Borrower and/or the Security Trustee of any
late Rent from the Lessee in respect of the Adria Aircraft, such late Rent shall
be deposited by the Adria Borrower or the Security Trustee, as the case may be,
in the Cash Collateral Account and the Adria Cash Collateral Amount shall be
increased by the amount of such late Rent.

 

(t)       Republic Aircraft Event of Loss.

 

(i)       With respect to an Event of Loss in respect of a Republic Aircraft, to
the extent the Lessee of such Republic Aircraft elects to replace such Republic
Aircraft in accordance with Section 8(a)(i) of the relevant Lease with a
replacement airframe and replacement engines (together, a “Replacement Republic
Aircraft”) in lieu of paying the relevant insurance proceeds in respect of such
Event of Loss to the relevant Lessor, the relevant Borrower may replace such
Republic Aircraft with such Replacement Republic Aircraft hereunder and under
the other Loan Operative Documents (a “Republic Replacement”); provided that:

 

 23 

 

  

[Credit Agreement]

 

(1)       such Borrower shall provide the Security Trustee with (A) a
description of the proposed Replacement Republic Aircraft (including the model
and serial number of the replacement airframe and each replacement engine) and
information as to the current maintenance status of the proposed Replacement
Republic Aircraft as soon as possible after such Borrower receives notice from
such Lessee of its election to replace such Republic Aircraft and (B) written
notice of the proposed date of such Republic Replacement no later than ten
Business Days prior to the proposed date of such Republic Replacement;

 

(2)       on or prior to the date of the Republic Replacement, the relevant
Borrower shall comply with Section 3.2, to the extent applicable, as if such
Replacement Republic Aircraft was the subject of a Drawdown Date hereunder and
as if references to Drawdown Date were references to the date of such Republic
Replacement;

 

(3)       no Event of Default shall have occurred and be continuing at the time
of such Republic Replacement or shall result therefrom;

 

(4)       such Replacement Republic Aircraft shall be free and clear of all
Liens (other than Permitted Liens) on the date of the Republic Replacement;

 

(5)       such Replacement Republic Aircraft shall be of the same or newer make
and model as such Republic Aircraft and shall have a value, utility and
remaining useful life at least equal to such Republic Aircraft; and

 

(6)       such Republic Replacement shall be subject to the internal appraisal
and approval processes of the Participants, in their sole discretion.

 

(ii)       Upon completion of a Republic Replacement, all references to the
relevant replaced Republic Aircraft hereunder and under the other Loan Operative
Documents shall thereafter be deemed to refer to the relevant Replacement
Republic Aircraft in lieu of such Republic Aircraft.

 

(iii)       The Borrowers and the Finance Parties shall enter into any
amendments to this Agreement and the other Loan Operative Documents required to
reflect a Republic Replacement, to the extent reasonably necessary.

 

(iv)       In connection with a Republic Replacement, after completion of such
Republic Replacement in accordance with this Section 5.1(t):

 

(1)       the relevant Borrower may direct the Security Trustee to execute and
deliver to or as directed in writing by such Borrower an appropriate instrument
releasing the relevant Republic Aircraft and the Engines associated therewith
from the Lien of the Security Agreement and the relevant Local Law Mortgage and
the Mortgagee shall execute and deliver such instrument as aforesaid and give
written notice thereof to the relevant Lessee;

 

 24 

 

  

[Credit Agreement]

 

(2)       no mandatory prepayment in respect of the Event of Loss in respect of
such Republic Aircraft under Section 2.10(b)(i) of the Security Agreement shall
be required; and

 

(3)       no mandatory prepayment in respect of the release and disposition of
such Republic Aircraft under Section 2.10(b)(ii) of the Security Agreement shall
be required.

 

5.2       Section 2.13 of the Security Agreement. Each of the Participants (on
its behalf and the behalf of its Affiliates) and the Borrowers hereby agree to
the terms of Section 2.13 of the Security Agreement and shall be bound by the
provisions thereof as if Section 2.13 of the Security Agreement were
incorporated in this Credit Agreement mutatis mutandis.

 

5.3       No Action Contrary to Lessee’s Rights Under the Lease. Notwithstanding
any of the provisions of any Loan Operative Document to the contrary, and so
long as no Lease Event of Default shall have occurred and be continuing under a
Lease with respect to an Aircraft, no Participant, or any person lawfully
claiming through any of them, will take any action contrary to the Lessee of
such Aircraft’s rights under such Lease, including the right to possession and
use of, and the quiet enjoyment of, such Aircraft.

 

5.4       Ownership Interests. The Borrowers shall procure that the Borrower
Parent shall not encumber or dispose of the shares or ownership interest in the
Borrowers to any person other than the Security Trustee.

 

5.5       Residual Value Guarantees. In respect of the relevant Residual Value
Guarantee, each of the 19002 Borrower and the 19003 Borrower shall:

 

(a)       not amend or agree to any amendment of such Residual Value Guarantee,
or waive any right under such Residual Value Guarantee, without the prior
written consent of the Agent;

 

(b)       not agree to any of the procedures in relation to the obligations
under such Residual Value Guarantee, including the return conditions
contemplated thereby, without the prior written consent of the Agent;

 

(c)       exercise its rights under such Residual Value Guarantee, including any
right or requirement to appoint Bombardier Inc. as “remarketing agent” within
the timeframes contemplated by such Residual Value Guarantee, solely on the
instruction of the Agent;

 

(d)       procure that any proceeds payable by Bombardier Inc. under such
Residual Value Guarantee will be paid to an account of the Security Trustee for
application in accordance with this Agreement and the Security Agreement;

 

(e)       immediately notify the Agent about any termination of such Residual
Value Guarantee;

 

 25 

 

  

[Credit Agreement]

 

(f)       promptly deliver to the Agent (i) all information that the Agent may
reasonably request in relation to such Residual Value Guarantee and (ii) a copy
of any notice received from Bombardier Inc. under or in accordance with such
Residual Value Guarantee;

 

(g)       not provide any consent under such Residual Value Guarantee without
the prior written consent of the Agent;

 

(h)       to the extent any cooperation is required under such Residual Value
Guarantee, provide any such cooperation on the instruction of the Agent; and

 

(i)       not rescind, cancel, terminate or permit the termination of such
Residual Value Guarantee or enter into any agreement with Bombardier Inc. and/or
the relevant Lessee (in relation to the relevant Lease or otherwise) which would
rescind, cancel or terminate such Residual Value Guarantee (or any part thereof)
without the prior written consent of the Agent.

 

Section 6.The Agent and Security Trustee.

 

6.1       Appointment, Powers and Immunities.

 

(a)       Each holder of a Loan Certificate hereby irrevocably appoints and
authorizes Wilmington Trust Company (“Wilmington”) to act as Security Trustee
hereunder and under the other Operative Documents with such powers as are
specifically delegated to the Security Trustee by the terms of this Agreement
and of the other Operative Documents, together with such other powers as are
reasonably incidental thereto. Wilmington accepts such appointment. The Security
Trustee (which term as used in this sentence and in Section 6.4 and the first
sentence of Section 6.5 shall include reference to Wilmington’s Affiliates and
its own and its Affiliates’ officers, directors, employees and agents): (a)
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Operative Documents, and shall not by reason of
this Agreement or any other Operative Document be a trustee for any holder of a
Loan Certificate; (b) shall not be responsible to the holder of a Loan
Certificate for (i) any recitals, statements, representations or warranties
contained in this Agreement or in any other Operative Document, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Operative Document, or for (ii) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, any Loan Certificate or any other Operative Document or any
other document referred to or provided for herein or therein or for any failure
by the Borrowers or any other person to perform any of its obligations hereunder
or thereunder; (c) shall not be required to initiate or conduct any litigation
or collection proceedings hereunder or under any other Operative Document; and
(d) shall not be responsible to the holder of any Loan Certificate for any
action taken or omitted to be taken by it hereunder or under any other Operative
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct. The Security Trustee may employ agents
and attorneys-in-fact and shall not be responsible to the holder of any Loan
Certificate for the negligence or misconduct of any such agent or
attorneys-in-fact selected by it in good faith.

 

 26 

 

  

[Credit Agreement]

 

(b)       Each holder of a Loan Certificate hereby appoints and authorizes
Nord/LB to act as Agent hereunder and under the other Operative Documents with
such powers as are specifically delegated to the Agent by the terms of this
Agreement and of the other Operative Documents, together with such other powers
as are reasonably incidental thereto. Nord/LB accepts such appointment. The
Agent (which term as used in this sentence and in Section 6.4 and the first
sentence of Section 6.5 hereof shall include reference to Nord/LB’s Affiliates
and its own and its Affiliates’ officers, directors, employees and agents): (a)
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Operative Documents, and shall not by reason of
this Agreement or any other Operative Document be a trustee for any holder of a
Loan Certificate; (b) shall not be responsible to the holder of a Loan
Certificate for (i) any recitals, statements, representations or warranties
contained in this Agreement or in any other Operative Document, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Operative Document, or for (ii) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, any Loan Certificate or any other Operative Document or any
other document referred to or provided for herein or therein or for any failure
by each Borrower or any other person to perform any of its obligations hereunder
or thereunder; (c) shall not be required to initiate or conduct any litigation
or collection proceedings hereunder or under any other Operative Document; and
(d) shall not be responsible to any holder of a Loan Certificate for any action
taken or omitted to be taken by it hereunder or under any other Operative
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct. The Agent may employ agents and
attorneys-in-fact and shall not be responsible to the holder of any Loan
Certificate for the negligence or misconduct of any such agent or
attorneys-in-fact selected by it in good faith.

 

6.2       Reliance by Agent and Security Trustee. The Agent and Security Trustee
shall be entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy or e-mail)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper person or persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the Agent
or the Security Trustee. As to any matters not expressly provided for by this
Agreement or any other Operative Document, the Agent and the Security Trustee
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Participants.

 

6.3       Defaults. The Agent and the Security Trustee shall not be deemed to
have knowledge or notice of the occurrence of a Default (other than the
non-payment of principal of or interest on the Loan Certificate) unless the
Agent or the Security Trustee has received notice from a holder of a Loan
Certificate or a Borrower specifying such Default and stating that such notice
is a “Notice of Default”. In the event that the Agent or the Security Trustee
receives such a notice of the occurrence of a Default, the Agent or the Security
Trustee, as the case may be, shall give prompt notice thereof to the holders of
Loan Certificates (and shall give each holder of a Loan Certificate and the
Borrowers prompt notice of each such non-payment). The Agent and Security
Trustee shall (subject to Section 6.6) take such action with respect to such
Default as shall be directed by the Required Participants.

 

 27 

 

  

[Credit Agreement]

 

6.4       Indemnification. The holders of Loan Certificates agree to indemnify
the Agent and Security Trustee ratably in accordance with their respective Loan
Certificates, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against the Agent or Security Trustee (including by any holder of a Loan
Certificate) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Operative Document or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents, provided that no holder
of a Loan Certificate shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the Agent or the
Security Trustee.

 

6.5       Non-Reliance on Agent, Security Trustee and Other Holder of a Loan
Certificate. Each holder of a Loan Certificate agrees that it has, independently
and without reliance on the Agent, the Security Trustee or any other holder of a
Loan Certificate, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Lessee and decision to enter
into the Operative Documents to which it is or is to be a party and that it
will, independently and without reliance upon the Agent, the Security Trustee or
any other holder of a Loan Certificate, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement. Each
of the Agent and the Security Trustee shall not be required to keep itself
informed as to the performance or observance by the Borrowers or the Lessees of
this Agreement or any of the other Operative Documents or any other document
referred to or provided for herein or therein or to inspect their respective
properties or books. Except for notices, reports and other documents and
information expressly required to be furnished to the holders of Loan
Certificates by the Agent or Security Trustee hereunder, the Agent or the
Security Trustee, as the case may be, shall not have any duty or responsibility
to provide any holder of a Loan Certificate with any credit or other information
concerning the affairs, financial condition or business of the Borrowers or the
Lessees (or any of their Affiliates) that may come into the possession of the
Agent or Security Trustee or any of its Affiliates.

 

6.6       Failure to Act. Except for action expressly required of the Agent and
the Security Trustee hereunder and under the other Operative Documents, the
Agent and the Security Trustee shall in all cases be fully justified in failing
or refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the holders of Loan Certificates of their
indemnification obligations under Section 6.4 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

 28 

 

  

[Credit Agreement]

 

6.7       Resignation or Removal of Agent and Security Trustee. Subject to the
appointment and acceptance of a successor Agent or Security Trustee as provided
below, one or both of the Agent or the Security Trustee may resign at any time
by giving notice thereof to the holders of Loan Certificates and the Borrowers,
and the Agent or the Security Trustee may be removed at any time with or without
cause by the Required Participants. Upon any such resignation or removal, the
Required Participants shall have the right to appoint a successor Agent or
Security Trustee, as the case may be, which shall be a bank with a combined
capital and surplus of at least $500,000,000 experienced in aircraft financing
transactions. If no successor Agent or Security Trustee, as the case may be,
shall have been so appointed by the Required Participants and shall have
accepted such appointment within 30 days after the retiring Agent’s or Security
Trustee’s giving of notice of resignation or the Required Participants’ removal
of the retiring Agent or Security Trustee, then the retiring Security Trustee
shall, on behalf of the holders of Loan Certificates, appoint a successor
Security Trustee, that shall be a bank with a combined capital and surplus of at
least $500,000,000 experienced in aircraft financing transactions. Upon the
acceptance of any appointment as Agent or Security Trustee hereunder by a
successor Agent or Security Trustee, such successor Agent Security Trustee shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent or Security Trustee, and the retiring Agent or
Security Trustee shall be discharged from its duties and obligations hereunder.
After any retiring Agent or Security Trustee’s resignation or removal hereunder
as Agent or Security Trustee, the provisions of this Section 6 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent or Security Trustee. Unless an Event of
Default has occurred and is continuing, any successor Agent or Security Trustee
shall be reasonably acceptable to the Borrowers.

 

6.8       Consents Under Operative Documents. Except as otherwise provided in
Article VIII of the Security Agreement, the Security Trustee may, with the prior
consent of the Required Participants (but not otherwise), consent to any
modification, supplement or waiver under any of the Operative Documents,
provided that, without the prior consent of each Participant, the Security
Trustee shall not (except as provided in the Security Agreement) release any
collateral or otherwise terminate any Lien under any Operative Document
providing for collateral security, or agree to additional obligations being
secured by such collateral security (unless the Lien for such additional
obligations shall be junior to the Lien in favor of the other obligations
secured by such Operative Document), except that no such consent shall be
required, and the Security Trustee is hereby authorized, to release any Lien
covering property which is the subject of a disposition of property permitted
hereunder or to which the Required Participants have consented.

 

Section 7.       Miscellaneous.

 

7.1       Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all notices, requests, demands, authorizations, directions,
consents, waivers or documents provided or permitted by this Agreement to be
made, given, furnished or filed shall be in writing, personally delivered or
delivered by a commercial carrier, or by facsimile or by e-mail, and addressed
to such address as set forth in Schedule I hereto. Any party hereto may change
the address to which notices to such party will be sent by giving notice of such
change to the other parties to this Agreement. Any notice given as provided in
this Section 7.1 shall be deemed effective and given for the purposes of the
Operative Documents on the date on which it is received (or delivery refused or
rejected) by the addressee.

 

7.2       Rights Cumulative. The rights and remedies of the Agent, Security
Trustee and the Participants under this Agreement, the Security Agreement, the
Loan Certificates and the other Operative Documents shall be cumulative and not
exclusive of nor limiting upon any rights or remedies that it otherwise has, and
no failure or delay by the Security Trustee, the Agent or any Participant in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

 29 

 

  

[Credit Agreement]

 

7.3       Waivers; Amendments. Notwithstanding any provision in any Loan
Operative Document to the contrary, no term or provision of this Agreement may
be changed, waived, discharged or terminated orally, but only by an instrument
in writing signed by the Borrowers and the Required Participants (or the Agent
on behalf of the Required Participants or all the Participants if required by
Section 8.01 of the Security Agreement) with the written approval of the Swap
Counterparty if required by Section 8.01 of the Security Agreement; and any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.

 

7.4Assignment.

 

(a)       All covenants and agreements contained herein shall be binding upon,
and inure to the benefit of, each of the parties hereto and the permitted
successors and assigns of each, all as herein provided. Any request, notice,
direction, consent, waiver or other instrument or action by any Participant
shall bind the successors and assigns of such holder.

 

(b)       Subject to the conditions set forth in paragraph (c) and (d) below and
specified in Section 2.07 of the Security Agreement, following the relevant
Drawdown Date, without the consent of the Borrowers or any other Person, any
Participant may assign to one or more Persons that is (i) a Participant or an
Affiliate of a Participant, (ii) a bank, financial institution, insurance
company, trust, fund (other than a hedge fund) or other entity regularly engaged
in or established for the purpose of making, purchasing, or investing in loans,
securities or other financial assets, (iii) a member of the European System of
Central Banks or (iv) any special purpose company or vehicle (each, an
“Assignee”) all or a portion of its Loan Certificates in respect of the relevant
Loan (each, an “Assignment” and collectively, the “Assignments”); provided that
if an Event of Default has occurred and is continuing, subject to Section
7.4(d), any Participant may effect an assignment to any Person without the
consent of the relevant Borrower or any other Person.

 

(c)       No Assignment shall cause any Borrower any increase in any cost,
liability or obligation under or in respect of the Operative Documents at the
time of such Assignment (including, without limitation, under Sections 2.02(e),
2.13 and 2.14 of the Security Agreement), in each case measured based upon the
applicable law in effect on the date of such Assignment and laws that have been
enacted prior to such date but are scheduled to take effect after such date. The
Assignee shall be responsible for paying the reasonable costs and expenses (if
any) of a single counsel to the Borrowers in connection with any Assignment.

 

(d)       Each Participant shall be entitled to assign its Participation
Percentage in the Loans to a trustee in connection with the issuance of any
Pfandbrief issued in accordance with the German Pfandbrief Act, as amended, so
long as such Assignment does not increase any obligation or cost or diminish any
right of the Borrowers, measured based upon the applicable law in effect on the
date of such Assignment and laws that have been enacted prior to such date but
are scheduled to take effect after such date.

 

 30 

 

 



[Credit Agreement]

 

(e)       Any Participant may assign and pledge its Participation Percentage in
the Loans (and any Loan Certificates) to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time, and any operating circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Participant
from its obligations hereunder.

 

7.5       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.6       Headings. The headings of the various Articles and sections herein and
in the table of contents hereto are for convenience of reference only and shall
not define or limit any of the terms or provisions hereof.

 

7.7       Governing Law; Counterpart Form. THIS AGREEMENT SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THIS
AGREEMENT IS BEING DELIVERED IN THE STATE OF NEW YORK. This Agreement may be
executed by the parties hereto in separate counterparts (or upon separate
signature pages bound together into one or more counterparts), each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute but one and the same instrument.

 

7.8Indemnification.

 

(a)       General Indemnification. Subject to Section 7.8(c), each Borrower
hereby jointly and severally indemnifies the Security Trustee, the Agent, the
Swap Counterparty and the Participants and agrees to hold the Security Trustee,
the Agent, the Swap Counterparty and the Participants harmless, on an after-Tax
basis, against any and all liabilities, damages, losses, claims, reasonable and
documented costs, or expenses whatsoever, and to promptly reimburse the Security
Trustee, the Agent, the Swap Counterparty and the Participants for any
reasonable and documented fees or expenses (including but not limited to the
fees and expenses of expert witnesses) (it being agreed and understood that
reimbursement for fees, costs and expenses of legal counsel shall be limited to
the reasonable and documented fees and expenses of one primary counsel to all
Finance Parties and one local counsel for all Finance Parties in any relevant
jurisdiction and, in the case of an actual or perceived conflict of interest,
one additional counsel to each affected person) (i) incurred by it in connection
with any claim or defending or, in the event any Event of Default shall have
occurred and be continuing, prosecuting any action or proceeding relating to
this Agreement and any Operative Document or (ii) incurred by it in connection
with the ownership, possession leasing, use, operations, maintenance or design
of any Aircraft.

 

 31 

 

  

[Credit Agreement]

 

(b)       Additional Indemnification by Borrowers. Subject to Section 7.8(c),
each Borrower hereby jointly and severally indemnifies, on an after-Tax basis,
the Security Trustee, the Agent, the Swap Counterparty and the Participants and
agrees to hold the Security Trustee, the Agent, the Swap Counterparty and the
Participants harmless against any and all liabilities, damages, losses, claims,
reasonable and documented costs, or expenses whatsoever and to promptly
reimburse the Security Trustee, the Agent, the Swap Counterparty and the
Participants for any reasonable and documented legal or other fees or expenses,
without duplication, (including but not limited to the fees and expenses of
expert witnesses) (it being agreed and understood that reimbursement for fees,
costs and expenses of legal counsel shall be limited to the reasonable and
documented fees and expenses of one primary counsel to all Finance Parties and
one local counsel for all Finance Parties in any relevant jurisdiction and, in
the case of an actual or perceived conflict of interest, one additional counsel
to each affected person) incurred by the Security Trustee, the Agent, the Swap
Counterparty and the Participants in connection with (i) such Borrower’s
obligations pursuant to Section 4.2(i), (ii) the consequences of its own gross
negligence or willful misconduct or the failure to use ordinary care in the
administration of funds or in the preservation of the Mortgaged Property
pursuant to the terms of the Security Agreement, and (iii) any material breach
of warranty or material misrepresentation by such Borrower or any material
misrepresentation or material omission from any certificate, instrument, or
paper delivered or to be delivered by such Borrower to the Agent and Participant
pursuant to this Agreement or any Loan Operative Document or in connection with
the transactions contemplated herein or therein.

 

(c)       Exclusions to Indemnification. None of the foregoing obligations to
indemnify the Security Trustee, the Agent, the Swap Counterparty and the
Participants shall apply to the extent that the liabilities, damages, losses,
claims, costs, fees, or expenses arise from, are connected with or related to
(i) Taxes (other than amounts necessary to make payments on an after-Tax basis),
(ii) the gross negligence, bad faith or willful misconduct of the Security
Trustee, the Agent, the Swap Counterparty or any of the Participants, (iii) any
breach of warranty, misrepresentation or material omission in any Operative
Document of the Security Trustee, the Agent, the Swap Counterparty or any of the
Participants, or any breach of, or failure to comply with or perform any
obligation under the Operative Documents by the Security Trustee, the Agent, the
Swap Counterparty or any of the Participants, (iv) the offering of securities or
investment interests by the Security Trustee, the Agent, the Swap Counterparty
or any of the Participants, (v) ordinary and usual operating and overhead
expenses of the Security Trustee, the Agent, the Swap Counterparty or any of the
Participants, or (vi) disputes between and among Finance Parties.

 

7.9       Waiver of Jury. EACH BORROWER, EACH PARTICIPANT, THE SWAP
COUNTERPARTY, THE AGENT AND THE SECURITY TRUSTEE HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, THE SECURITY
AGREEMENT, THE LOAN CERTIFICATES OR THE OTHER OPERATIVE DOCUMENTS OR THE
RELATIONSHIP ESTABLISHED HEREUNDER.

 

 32 

 

  

[Credit Agreement]

 

7.10      Jurisdiction. Each party hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in New York City for the
purpose of all legal proceedings arising out of or relating to this Agreement,
the other Operative Documents or the transactions contemplated hereby and
thereby. Each party hereto irrevocably waives, to the fullest extent permitted
by applicable law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

7.11      Expenses. Each Borrower jointly and severally agrees to pay or
reimburse each of the Participants, the Agent, the Swap Counterparty and the
Security Trustee for paying: (a) all documented out-of-pocket costs and expenses
of the Participants, the Agent, the Swap Counterparty and the Security Trustee
reasonably incurred by them (including, without limitation, the reasonable fees
and out-of-pocket expenses, each pursuant to properly vouched invoices, of
Vedder Price P.C., special New York counsel to the Participants, the Swap
Counterparty and the Agent as a whole, any local counsel to the Agent and of
Willis Towers Watson, insurance advisor to the Agent), in connection with (i)
the negotiation, preparation, execution and delivery of this Agreement, the
other Operative Documents and the extension of credit hereunder and (ii) any
modification, supplement or waiver of any of the terms of this Agreement or any
of the other Operative Documents which arise from a specific request of a
Borrower; (b) all reasonable costs and expenses of the Participants and the
Security Trustee (including, without limitation, reasonable counsels’, fees in
each case pursuant to properly vouched invoices; provided, however, that it is
understood that no Borrower will be responsible for the fees and expenses of
separate counsel for the Participants, the Agent, the Swap Counterparty and the
Security Trustee, but only for one lead counsel) in connection with (i) any
Default or Event of Default and any enforcement or collection proceedings
resulting therefrom or in connection with the negotiation of any restructuring
or “work-out” (whether or not consummated), of the obligations of any Borrower
hereunder other than costs or expenses (x) resulting directly from a Lease Event
of Default for which a Lessee is required to indemnify under any Lease and (y)
which do not arise from a specific request by a Borrower to restructure the
transactions contemplated by the Loan Operative Documents, and (ii) the
enforcement of this Section 7.11; and (c) all charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Operative Document or any other document referred to
therein; it being understood and agreed that, so long as no Event of Default
shall have occurred and be continuing, no Borrower shall pay or reimburse the
Participants, the Agent, the Swap Counterparty or the Security Trustee for any
costs and expenses incurred in connection with the preparation, negotiation,
documentation, or execution of any assignment of, transfer of, or participation
in this Agreement, any of the other Loan Operative Documents or the Loans.

 

 33 

 

  

[Credit Agreement]

 

7.12      Confidentiality. Each party hereto agrees (on behalf of itself and
each of its Affiliates, directors, officers, employees and representatives) to
keep confidential, in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
(banking, in the case of the Participant) practices, the terms of this Agreement
and the other Operative Documents and, in the case of the Participant and the
Agent, any non-public information supplied to it by the Borrowers pursuant to
the terms of each of this Agreement, the other Operative Documents and any
document, agreement or instrument delivered in connection with the foregoing,
provided that nothing herein shall limit the disclosure of any such information
(i) to the extent required by applicable statute, rule, regulation, rule of any
applicable regulatory body (including any stock exchange), (ii) to legal
counsel, auditors, bank examiners or accountants for any party hereto, in each
case who agree to keep such information, the terms of this Agreement and the
terms of any other Operative Document confidential, (iii) to any subsidiary,
shareholder, investor (or potential investor) in or Affiliate of the Agent or
Participant (and any of their respective legal counsel and other advisors), in
each case who agrees to keep such information, the terms of this Agreement and
the terms of any other Operative Document confidential, (iv) to any assignee (or
prospective assignee) of Participant (and its legal counsel and other advisors)
who agrees to keep such information, the terms of this Agreement and the terms
of any other Operative Document confidential, (v) to the extent such non-public
information is or becomes available in the public domain other than as a result
of an authorized disclosure by any party hereto or (vi) with the prior written
consent of the other parties hereto.

 

7.13      Money Laundering. For the purposes of the German Money Laundering Act
(Geldwäschegesetz) (“GMLA”), each Borrower hereby confirms that it is acting in
its own name and for its own account. Each Borrower agrees to provide such
information as each Participant reasonably requests in order to comply with the
GMLA (without reference to internal interpretations thereof).

 

7.14      Compliance with Anti-Money Laundering, Sanctions and OFAC Laws.

 

(a)       Each Borrower shall comply at all times with the requirements of all
applicable Anti-Money Laundering Laws.

 

(b)       Each Borrower shall provide the Agent, the Security Trustee and the
Participants any information regarding such Borrower, its Affiliates and
subsidiaries necessary for the Agent, the Security Trustee and the Participants
to comply with all Anti-Money Laundering Laws.

 

(c)       Each Borrower shall comply at all times with the requirements of all
applicable OFAC Laws.

 

(d)       No Borrower shall knowingly conduct business with or knowingly engage
in any transaction with any person or entity named in the OFAC SDN List or any
person or entity included in, owned by, controlled by, acting for or on behalf
of, providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons or entities referred to or
described in the OFAC SDN List.

 

(e)       If a Borrower obtains Actual Knowledge or receives any written notice
that suche Borrower, any Affiliate, subsidiary or any person or entity holding
any legal or beneficial interest whatsoever therein (whether directly or
indirectly) is named on the OFAC SDN List (such occurrence, an “OFAC
Violation”), such Borrower shall immediately (i) give written notice to the
Agent, the Security Trustee and the Participants of such OFAC Violation, and
(ii) comply with all applicable laws with respect to such OFAC Violation
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Laws, and
each Borrower hereby authorizes and consents to the Security Trustee’s taking
any and all steps the Security Trustee deems reasonably necessary, in its sole
discretion, to comply with all applicable laws with respect to any such OFAC
Violation, including the requirements of the OFAC Laws (including the “freezing”
and/or “blocking” of assets and reporting such action to OFAC).

 

 34 

 

  

[Credit Agreement]

 

(f)       Upon the Agent’s request from time to time, each Borrower shall
deliver a certification confirming its compliance with the covenants set forth
in this Section 7.14.

 

(g)       Each Borrower acknowledges that in order for each Participant to
comply with the requirements under Title III of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (“USA PATRIOT Act”) (Public Law 107-56), such Borrower
must provide such Participant with certain information or supporting
documentation (collectively, “Documentation”) at the time of execution of this
Agreement. Each Participant is required by the USA Patriot Act to verify and
record any Documentation provided by the Borrowers to validate each Borrower’s
identity. Documentation that may be requested from the Borrowers may include,
but is not limited to, a Federal Employer Identification Number (FEIN), a
certificate of good standing to validate a Borrower’s existence, a certificate
of incumbency to authenticate the management of such Borrower and other
government issued certified documents to validate such Borrower’s authorization
to conduct business.

 

(h)       In relation to any provision in any Loan Operative Document that
contains a representation or undertaking related to Sanctions (“Sanction
Provision”): Any Sanction Provision shall only apply for the benefit of a
Participant to the extent that the Sanctions would not result in (i) any
violation of, conflict with or liability under EU Regulation (EC) 2271/96 or
(ii) a violation or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) (in connection with section 4 paragraph 1 a no. 3
foreign trade law (AWG) (Außenwirtschaftsgesetz)) or a similar anti-boycott
statute. The preceding sentence does not apply to the New York branch of
Nord/LB.

 

For purposes of this Section 7.14, the following terms shall mean:

 

“Anti-Money Laundering Laws” shall mean any laws or regulations relating to
money laundering or terrorist financing, including, without limitation, the Bank
Secrecy Act, 31 U.S.C. §§ 5301 et seq.; the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56 (a/k/a the USA Patriot Act); Laundering of Monetary
Instruments, 18 U.S.C. § 1956; Engaging in Monetary Transactions in Property
Derived from Specified Unlawful Activity, 18 U.S.C. § 1957; the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations, 31
C.F.R. part 103; and any similar laws or regulations currently in force or
hereafter enacted.

 

“OFAC” shall mean the United States Department of Treasury Office of Foreign
Assets Control.

 

“OFAC Laws” shall mean any laws, regulations, and Executive Orders relating to
the economic sanctions programs administered by OFAC, including without
limitation, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq.; the Trading with the Enemy Act, 50 App. U.S.C. §§ 1 et seq.; and the
Office of Foreign Assets Control, Department of the Treasury Regulations, 31
C.F.R. parts 500 et seq. (implementing the economic sanctions programs
administered by OFAC).

 

 35 

 

  

[Credit Agreement]

 

“OFAC SDN List” shall mean the list of “Specially Designated Nationals and
Blocked Persons” maintained by OFAC.

 

7.15     Contractual Bail-In. Notwithstanding any other term of any Loan
Operative Document or any other agreement, arrangement or understanding between
the parties hereto, each party hereto acknowledges and accepts that any
liability of any such party to any other such party under or in connection with
the Operative Documents may be subject to Bail-In Action by the relevant
Resolution Authority and acknowledges, accepts and agrees to be bound by the
effect of:

 

(a)        any Bail-In Action in relation to any such liability, including
(without limitation):

 

(i)       a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(ii)       a conversion of all, or part of, any such liability into shares or
other instruments of ownership that may be issued to, or conferred on, it; and

 

(iii)      a cancellation of any such liability; and

 

(b)        a variation of any term of any Loan Operative Document (other than
the Lessee Parties Acknowledgement) to the extent necessary to give effect to
any Bail-In Action in relation to any such liability.

 

7.16     Non-Recourse Obligations.

 

(a)       Each Borrower and each Lessor, as security for the Secured
Obligations, shall mortgage, collaterally assign and create a Lien in favor of
the Security Trustee in and upon the Collateral upon and subject to the terms of
the Loan Operative Documents.

 

(b)       In recognition of each Borrower and each Lessor granting the security
referred to in Section 7.16(a), each of the Security Trustee, the Agent, the
Swap Counterparty and each Participant hereby agrees that, notwithstanding the
provisions of any Loan Operative Document to the contrary, any and all liability
of the Borrowers and the Lessors that is created hereunder or under any other
Loan Operative Document shall, in the absence of fraud, gross negligence or
willful misconduct in performing their respective obligations under the Loan
Operative Documents to which they are a party, be limited to the aggregate
assets from time to time of the Borrowers and the Lessors. Except as specified
above, the Borrowers and the Lessors shall not be personally liable for any
shortfall that may arise as a result thereof. The provisions of this Section
7.16(b) shall only limit the personal liability of the Borrowers and the Lessors
for the discharge of its obligations as specified above and shall not (i) limit
or restrict in any way the accrual of interest on any such unpaid amount, or
(ii) derogate from or otherwise limit the right of recovery, realization or
application by the Security Trustee, the Agent, the Swap Counterparty and each
Participant under or pursuant to any of the Loan Operative Documents on anything
assigned, mortgaged, charged, pledged or secured (by way of security) to or for
the benefit of the Security Trustee, the Agent, the Swap Counterparty and each
Participant under or pursuant to any of the Loan Operative Documents.

 

 36 

 

  

[Credit Agreement]

 

(c)       Each of the Security Trustee, the Agent, the Swap Counterparty and
each Participant hereby acknowledges and agrees that each Borrower’s and each
Lessor’s obligations under this Agreement and the other Loan Operative Documents
are solely the corporate obligations of such Borrower or such Lessor, as the
case may be, and that none of the Security Trustee, the Agent, the Swap
Counterparty or the Participants shall have any recourse against any of the
directors, shareholders, officers or employees of such Borrower or such Lessor,
as the case may be, for any claims, losses, damages, liabilities, indemnities or
other obligations of the Borrowers and the Lessors under this Agreement and the
other Loan Operative Documents.

 

*          *          *

 

 37 

 

  

[Credit Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their duly authorized officers or attorneys in fact all as of the
day and year first written above.

 

  BORROWERS       ACY SN 19002 LIMITED, as Borrower         By: /s/ Barry Mills
  Name: Barry Mills   Title: Director       ACY SN 19003 LIMITED, as Borrower  
      By: /s/ Barry Mills   Name: Barry Mills   Title: Director

 

 

 

  

[Credit Agreement]

 

  ACY E-175 LLC, as Borrower       By: AeroCentury Corp., its Manager        
By: /s/ Toni M. Perazzo   Name: Toni Perazzo   Title: SVP Finance       ACY SN
15129 LLC, as Borrower       By: AeroCentury Corp., its Manager         By: /s/
Toni M. Perazzo   Name: Toni Perazzo   Title: SVP Finance

 

 

 

  

[Credit Agreement]

 

  PARTICIPANTS       Norddeutsche Landesbank Girozentrale, NEW YORK BRANCH, as a
Participant         By: /s/ Oliver Gruenke   Name: Oliver Gruenke   Title:
Managing Director         By: /s/ Andreas Trunk   Name: Andreas Trunk   Title:
Senior Director

 

 

 

  

[Credit Agreement]

 

  Norddeutsche Landesbank Girozentrale, as Swap Counterparty         By: /s/
Sebastian Schlichting   Name: Sebastian Schlichting   Title: Legal Counsel    
Norddeutsche Landesbank - Girozentrale     -authorized signatory-         By:
/s/ Carsten Meinecke   Name: Carsten Meinecke   Title: SENIOR Legal Counsel    
Norddeutsche Landesbank - Girozentrale     -authorized signatory-        

Norddeutsche Landesbank

Girozentrale, as Agent

        By: /s/ Oliver Gruenke   Name: Oliver Gruenke   Title: Managing Director
        By: /s/ Andreas Trunk   Name: Andreas Trunk   Title: Senior Director

 

 

 

  

[Credit Agreement]

 

  WILMINGTON TRUST COMPANY, as Security Trustee         By: /s/ Robert P. Hines
Jr.   Name: Robert P. Hines Jr.   Title: Vice President

 

 

 

  

[Credit Agreement]

 

ANNEX A

 

DEFINITIONS AND CONSTRUCTIONS

 

ANNEX A
Page 1

 

  

[Definitions]

 

ANNEX A

 

DEFINITIONS AND CONSTRUCTION

 

1.       Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings.

 

“17000168 Aircraft” shall mean the Embraer model E175LR aircraft bearing
manufacturer’s serial number 17000168 and on lease to Republic Airways Inc.
(formerly known as Republic Airline Inc.), as more specifically described in the
relevant Security Agreement Supplement.

 

“17000172 Aircraft” shall mean the Embraer model E175LR aircraft bearing
manufacturer’s serial number 17000172 and on lease to Republic Airways Inc.
(formerly known as Republic Airline Inc.), as more specifically described in the
relevant Security Agreement Supplement.

 

“17000173 Aircraft” shall mean the Embraer model E175LR aircraft bearing
manufacturer’s serial number 17000173 and on lease to Republic Airways Inc.
(formerly known as Republic Airline Inc.), as more specifically described in the
relevant Security Agreement Supplement.

 

“19002 Aircraft” shall mean the Bombardier model CRJ-1000 aircraft bearing
manufacturer’s serial number 19002 and on lease to Air Nostrum Lineas Aereas del
Mediterraneo, S.A., as more specifically described in the relevant Security
Agreement Supplement.

 

“19002 Borrower” shall have the meaning set forth in the preamble to the Credit
Agreement.

 

“19003 Aircraft” shall mean the Bombardier model CRJ-1000 aircraft bearing
manufacturer’s serial number 19003 and on lease to Air Nostrum Lineas Aereas del
Mediterraneo, S.A., as more specifically described in the relevant Security
Agreement Supplement.

 

“19003 Borrower” shall have the meaning set forth in the preamble to the Credit
Agreement.

 

“1 Month LIBOR Rate ” shall mean (i) for an Interest Period commencing on a
Drawdown Date for a Loan that is not a Payment Date for such Loan, the cost of
funds for a Participant for such Interest Period, (ii) for an Interest Period
commencing on the Payment Date immediately prior to the Maturity Date for a Loan
and terminating on the Maturity Date for such Loan, the cost of funds for a
Participant for such Interest Period and (iii) for any one-month Interest Period
or other relevant period, the applicable Screen Rate as of 11:00 a.m. on the
applicable Quotation Day for Dollars and a period equal in length to that
Interest Period.

 

 

Annex A

Page 1

 

 

  

[Definitions]

 

“3 Month LIBOR Rate ” shall mean (i) for an Interest Period commencing on a
Drawdown Date for a Loan that is not a Payment Date for such Loan, the cost of
funds for a Participant for such Interest Period, (ii) for an Interest Period
commencing on the Payment Date immediately prior to the Maturity Date for a Loan
and terminating on the Maturity Date for such Loan, the cost of funds for a
Participant for such Interest Period and (iii) for any three-month Interest
Period or other relevant period, the applicable Screen Rate as of 11:00 a.m. on
the applicable Quotation Day for Dollars and a period equal in length to that
Interest Period.

 

“Actual Knowledge” shall mean, as it applies to any Lessor, any Borrower, any
Participant, the Swap Counterparty, any Mortgagor or the Mortgagee, as the case
may be, actual knowledge of a Vice President or more senior officer of such
person or any other officer of such person in each case having responsibility
for the transactions contemplated by the Operative Documents.

 

“Additional Costs” shall have the meaning set forth in Section 2.14 of the
Security Agreement.

 

“Adria Aircraft” shall mean the Bombardier model CRJ-900 aircraft bearing
manufacturer’s serial number 15129 and on lease to Adria Airways Slovenski
Letalski Prevoznik, d.o.o., as more specifically described in the relevant
Security Agreement Supplement.

 

“Adria Borrower” shall have the meaning set forth in the preamble to the Credit
Agreement.

 

“Adria Cash Collateral Amount” shall mean an amount equal to $750,000.

 

“Adria Prepayment Amount” shall have the meaning set forth in Section
2.10(a)(iii) of the Security Agreement.

 

“Adria Repossession Deed” shall mean, in respect of the Adria Aircraft, the
notarial repossession deed with direct enforceability dated on or prior to the
relevant Drawdown Date between the Adria Borrower and Adria Airways Slovenski
Letalski Prevoznik d.o.o., together with any powers of attorney granted by the
Adria Borrower in favor of Nord/LB and/or the Security Trustee in relation to
such repossession deed.

 

“Adria Shortfall” shall have the meaning set forth in Section 5.1(s) of the
Credit Agreement.

 

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, directly or indirectly controlled by, or under direct or indirect
common control with, such Person, or if such Person is a partnership, any
general partner of such Person or a Person controlling such general partner. For
purposes of this definition, “control” (including “controlled by” and “under
common control with”) shall mean the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person whether
through the ownership of voting securities or by contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to the Credit
Agreement.

 

 

Annex A

Page 2

 

 

  

[Definitions]

 

“Agreed Investments” shall mean any of the following investments so long as the
issuer thereof has a senior unsecured long term rating of at least “A” by S&P
and “A2” by Moody’s (and the related investment would have the benefit of such
ratings): (a) any bond, note or other obligation which is a direct obligation of
or guaranteed by the U.S. or any agency thereof (having original maturities of
no more than 30 days, or such lesser time as is required for the distribution of
funds); (b) any obligation which is a direct obligation of or guaranteed by any
state of the U.S. or any subdivision thereof or any agency of any such state or
subdivision (having original maturities of no more than 30 days, or such lesser
time as is required for the distribution of funds), and which has the highest
rating published by Moody’s or S&P; or (c) any money market investment
instrument relying upon the credit and backing of any bank or trust company
which is a member of the Federal Reserve System and which has a combined capital
(including capital reserves to the extent not included in capital) and surplus
and undivided profits of not less than $500,000,000 (including the Security
Trustee and its Affiliates if such requirements as to Federal Reserve System
membership and combined capital and surplus and undivided profits are
satisfied), including, without limitation, certificates of deposit, time and
other interest-bearing deposits, bankers’ acceptances, commercial paper, loan
and mortgage participation certificates and documented discount notes
accompanied by irrevocable letters of credit and money market funds investing
solely in securities backed by the full faith and credit of the United States.

 

“Air Nostrum Aircraft” shall mean either or both of the 19002 Aircraft and the
19003 Aircraft, as the context may require.

 

“Air Nostrum Excess Amount” shall have the meaning set forth in Section 2.8 of
the Credit Agreement.

 

“Air Nostrum Proceeds” shall have the meaning set forth in Section 2.8 of the
Credit Agreement.

 

“Aircraft” shall mean, (i) individually, each Airframe, together with the
related Engines, whether or not any of such Engines may at any time of
determination be installed on such Airframe or installed on any other airframe,
and the Aircraft Documents in respect thereof and (ii) collectively, all such
Aircraft. Each of the Republic Aircraft, the Air Nostrum Aircraft and the Adria
Aircraft are “Aircraft” hereunder.

 

“Aircraft Documents” shall mean, with respect to an Aircraft, whether in paper,
photographic, digital, electronic or other medium, the documents, data, logs and
records maintained in respect of such Aircraft pursuant to the terms of the
relevant Lease, and all additions, renewal, revisions and replacements from time
to time made in accordance with such Lease.

 

“Airframe” shall mean (i) an airframe associated with the Adria Aircraft, each
Air Nostrum Aircraft and each Republic Aircraft bearing the manufacturer’s
serial number and registration and nationality mark as specified on Schedule II
to the Credit Agreement and as more specifically described in the relevant
Security Agreement Supplement; and (ii) any and all Parts related to such
Airframe so long as the same shall have been furnished with, installed on or
appurtenant to such Airframe on Delivery of such Airframe, or title to which
has, or should have, passed to the relevant Mortgagor pursuant to the Lease with
respect to such Airframe.

 

 

Annex A

Page 3

 

 

  

[Definitions]

 

“Airframe Warranties” shall mean, with respect to an Aircraft, all remaining and
assignable warranties (if any) relating to such Aircraft and related equipment
manufactured by the relevant Airframe manufacturer that were assigned to the
relevant Mortgagor in connection with its purchase of such Aircraft or that were
subsequently granted to such Mortgagor.

 

“Amortization Schedule” shall mean, with respect to each Loan Certificate for
any Loan, the amortization schedule for such Loan Certificate and Loan
established pursuant to Section 2.3 of the Credit Agreement.

 

“Anti -Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any of the Borrowers or the Borrower Parent or, in
each case, its subsidiaries from time to time concerning or relating to bribery
or corruption.

 

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 7.14 of
the Credit Agreement.

 

“Applicable Margin” shall mean, with respect to any Loan as of any date, the
Applicable Margin for such Loan specified in Schedule II to the Credit
Agreement.

 

“Associated Rights” is defined in the Cape Town Convention.

 

“Availability Period” shall mean the period from (and including) the Closing
Date to (but excluding) the Availability Termination Date.

 

“Availability Termination Date” shall mean March 31, 2019.

 

“Aviation Authority” shall mean, with respect to any Aircraft, any governmental
authority that is or shall from time to time be vested with the control and
supervision of, or have jurisdiction over, the registration, airworthiness and
operation of aircraft or other matters relating to civil aviation in the State
of Registration under applicable law.

 

“Bail-In Action” shall mean the exercise of any Write-down and Conversion
Powers.

 

“Bail-In Legislation” shall mean, in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.

 

“Basic Rent” shall mean, with respect to any Lease, any amounts of “Basic Rent”
or similar term (as defined in such Lease) paid by the applicable Lessee to or
for the account of the lessor pursuant to the terms of such Lease.

 

“Basic Rent Payment Date” shall mean, with respect to any Lease, the first day
of each Rental Period under such Lease.

 

“Borrower” shall have the meaning set forth in the preamble to the Credit
Agreement.

 

 

Annex A

Page 4

 

 

  

[Definitions]

 

“Borrower Parent” shall mean AeroCentury Corp., a corporation incorporated under
the laws of the State of Delaware.

 

“Borrower Parent Pledge Agreement” shall mean, in respect of a Borrower, a
pledge agreement or share charge in respect of the ownership interests of such
Borrower dated the Closing Date between the Borrower Parent and the Security
Trustee, substantially in the form of Exhibit B-2 to the Credit Agreement or
otherwise in form and substance reasonably satisfactory to the Security Trustee.

 

“Borrower Parent Pledged Collateral ” shall mean, the “Pledged Collateral”,
“Collateral”, “Shares”, “Security Asset” or like term as defined in any Borrower
Parent Pledge Agreement.

 

“Borrower Parties” shall mean each Lessor, each Borrower and the Borrower
Parent.

 

“Borrower Pledge Agreement” shall mean, in respect of a Lessor, a membership
interest pledge agreement in respect of the ownership interests of such Lessor
between the applicable Borrower and the Security Trustee, substantially in the
form of Exhibit B-1 to the Credit Agreement.

 

“Borrower Pledged Collateral” shall mean, the “Pledged Collateral”,
“Collateral”, or like term as defined in any Borrower Pledge Agreement.

 

“Breakage Event” shall mean (i) any failure to borrow a Loan under Section 2.2
of the Credit Agreement despite all of the conditions precedent set forth in
Section 3.1 and 3.2 of the Credit Agreement having been satisfied, other than
due to a failure by the Participants to fund following the satisfaction of all
conditions precedent thereto, (ii) the acceleration of the Loans or (iii)
payment or prepayment (other than by acceleration) of principal or interest on
any Loan Certificate held by it not being made on the date irrevocably scheduled
therefor (including a prepayment that is not received by the Security Trustee on
the date specified in a notice delivered by the relevant Borrower pursuant to
Section 2.10 of the Security Agreement).

 

“Business Day” shall mean (a) any day other than (i) a Saturday or Sunday or
(ii) a day on which commercial banks are not authorized or required to close in
New York, New York, San Francisco, California and Hannover, Germany and (b) if
such day relates to the giving of notices or quotes in connection with a
borrowing of, a payment or prepayment of principal of or interest on, or an
Interest Period for, a Loan or a notice by a Borrower with respect to any such
borrowing, payment, prepayment or Interest Period, any day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Cape Town Convention” shall mean the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa on
November 16, 2001.

 

 

Annex A

Page 5

 

 

  

[Definitions]

 

“Cape Town Registrations” shall mean, with respect to any Aircraft, the
registration on the International Registry of (1) international interests in
respect of the Airframe and each Engine related to such Aircraft to evidence the
Security Agreement as supplemented by the Security Agreement Supplement with
respect to such Aircraft, (2) international interests in respect of the Airframe
and each Engine related to such Aircraft to evidence the Local Law Mortgage (if
any), (3) if the Lessee of such Aircraft is situated in a Contracting State (as
defined in the Cape Town Convention), the assignment of the international
interests in respect of the Airframe and each Engine related to such Aircraft
which evidence the Lease with respect to such Aircraft under the Security
Agreement as supplemented by the Security Agreement Supplement and (4) if the
Lessee of such Aircraft is situated in a Contracting State (as defined in the
Cape Town Convention), the transfer of the right to discharge the international
interests in respect of the Airframe and each Engine related to such Aircraft
which evidence the Lease with respect to such Aircraft.

 

“Cash Collateral Account” shall have the meaning set forth in Section 2.03(b) of
the Security Agreement.

 

“Closing Date” shall mean the date on which the conditions specified in Section
3.1 of the Credit Agreement shall be satisfied.

 

“Code” shall means the Internal Revenue Code of 1986, as amended.

 

“Collateral Accounts” shall have the meaning set forth in Section 2.03(a) of the
Security Agreement.

 

“Commitment” shall mean, for each Participant, the obligation of such
Participant to fund portions of the Loans at any one time in an aggregate amount
up to but not exceeding the amount set opposite the name of such Participant in
Schedule I to the Credit Agreement under the caption “Commitment” as the same
may be varied in accordance with any assignment of Commitments pursuant to
Section 7.4 of the Credit Agreement; provided that no such variation of Schedule
I to the Credit Agreement shall change the amount of the Total Commitment.

 

“Consent and Recognition of Rights Agreement” shall mean, in respect of the
19003 Aircraft, the consent and recognition of rights agreement, related to the
Engine bearing manufacturer’s serial number 194975 and dated on or about the
relevant Drawdown Date, among the 19003 Borrower, as lessor and owner, Air
Nostrum Lineas Aereas del Mediterraneo, S.A., as lessee and sublessor, HEH
Aviation “Sevilla” Beteiligungsgesellschaft mbH & Co. KG, as airframe lessor and
airframe owner, Mediterranean Aviation Operations Company Limited, as sublessee,
and the Security Trustee.

 

“Credit Agreement” shall mean the Credit Agreement.

 

“Cutoff Date” shall have the meaning set forth in Section 2.4(a) of the Credit
Agreement.

 

“Day-to -Day Operational Matters” shall mean any matter relating to a Lease
and/or the relevant Lessee which is purely of administrative or non-material or
routine operational nature.

 

“Debt Rate” shall mean for each day during an Interest Period and for any Loan,
the sum of the LIBOR Rate for such Loan for such day plus the Applicable Margin
for such Loan.

 

 

Annex A

Page 6

 

 

  

[Definitions]

 

“Default” shall mean any event or condition which with the giving of notice or
the lapse of time or both would become an Event of Default.

 

“Delivery” shall mean, with respect to an Aircraft, an Airframe or an Engine,
the “Delivery” thereof or similar term (as defined in any Lease).

 

“Deposit” shall have the meaning set forth in Section 2.3 of the Credit
Agreement.

 

“Deregistration Power of Attorney” shall mean, with respect to an Aircraft, (i)
if and to the extent required under the applicable Lease, the power of attorney
executed by the applicable Lessee related thereto in favor of, inter alios, the
Security Trustee and/or (ii) the power of attorney executed by the applicable
Borrower or Lessor, as the case may be, in favor of the Security Trustee, in
each case in connection with the repossession, re-export and deregistration of
such Aircraft and as the context may require.

 

“Documentation” shall have the meaning set forth in Section 7.14(g) of the
Credit Agreement.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Drawdown Date” shall mean, with respect to any Loan and any Aircraft, the date
on which such Loan is advanced by the Participants to the Borrower of such Loan
pursuant to the terms of the Credit Agreement.

 

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“Enforcement Notice” shall have the meaning set forth in Section 4.04(a) of the
Security Agreement.

 

“Engine” shall mean (i) each engine that is identified by manufacturer’s model
and serial number that is associated with an Air Nostrum Aircraft, a Republic
Aircraft or the Adria Aircraft and is set forth in Schedule II to the Credit
Agreement and in the applicable Security Agreement Supplement, whether or not
attached to the Airframe related thereto or any other airframe, or (ii) a
Replacement Engine, together in each case with any and all related Parts so long
as the same shall have been furnished with, installed on or appurtenant to such
Engines on Delivery of such Aircraft, or title to which has, or should have,
passed to the relevant Mortgagor pursuant to the Lease with respect to such
Aircraft.

 

“Engine Warranties” shall mean, with respect to an Aircraft, all remaining and
assignable warranties (if any) relating to the Engines related to such Aircraft
and related equipment manufactured by the Engine manufacturer relating to such
Engines that were assigned to the relevant Mortgagor in connection with its
purchase of such Aircraft or that were subsequently granted.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

 

Annex A

Page 7

 

 

  

[Definitions]

 

“EU Bail -In Legislation Schedule” shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“Event of Default” shall have the meaning specified in Section 4.02 of the
Security Agreement.

 

“Event of Loss ” shall mean, with respect to an Aircraft, an Airframe or an
Engine, (i) at any time such Aircraft, Airframe or Engine is subject to a Lease,
a “Total Loss” or similar term (as defined such Lease) or formulation used in
such Lease and (ii) at any time such Aircraft, Airframe or Engine is not subject
to a Lease, a “Total Loss” or similar term (as defined in the Lease with respect
to such Aircraft, Airframe or Engine which was in effect on the Drawdown Date
for the Aircraft related thereto or formulation used in such Lease).

 

“Event of Loss Date” shall mean, with respect to an Aircraft, an Airframe or an
Engine, (i) at any time such Aircraft, Airframe or Engine is subject to a Lease,
the “Total Loss Date” or similar term (as defined such Lease) and (ii) at any
time such Aircraft, Airframe or Engine is not subject to a Lease, the “Total
Loss Date” or similar term (as defined in the Lease with respect to such
Aircraft, Airframe or Engine which was in effect on the Drawdown Date for the
Aircraft related thereto).

 

“Event of Loss Excess Proceeds” shall have the meaning set forth in Section
2.10(b)(i) of the Security Agreement.

 

“Event of Loss Prepayment Amount” shall have the meaning set forth in Section
2.10(b)(i) of the Security Agreement.

 

“Excess Sales Proceeds” shall have the meaning set forth in Section 2.10(b)(ii)
of the Security Agreement.

 

“Excluded Payments” shall mean:

 

(i)       indemnity payments or similar obligations paid or payable by any
Lessee to or in respect of any Borrower Party, including each of its respective
shareholders, members, partners, Affiliates, directors, officers, employees,
servants and agents, pursuant to any Lease;

 

(ii)       proceeds of public liability insurance in respect of an Aircraft
payable as a result of insurance claims made, or losses suffered, by any
Borrower Party, which are payable directly to any Borrower Party for its own
account or for the account of any Borrower Party, including any of its
shareholders, members, partners, Affiliates, directors, officers, employees,
servants and agents;

 

(iii)       if the related Aircraft is subject to a Lease, proceeds of insurance
maintained with respect to such Aircraft by or for the benefit of any Borrower
Party for its own account or benefit, or for the account or benefit of any
Borrower Party, including any of its shareholders, members, partners,
Affiliates, directors, officers, employees, servants and agents;

 

(iv)       any interest that pursuant to the Operative Documents may from time
to time accrue in respect of any of the amounts described in clauses (i) through
(iii) above;

 

 

Annex A

Page 8

 

 

  

[Definitions]

 

(v)       any right to enforce the payment of any amount described in clauses
(i) through (iv) above (provided that the rights referred to in this clause (v)
shall not be deemed to include the exercise of any remedies provided for in any
Lease other than the right to sue for specific performance of any covenant to
make such payment or to sue for damages in respect of the breach of any such
covenant); and

 

(vi)       any right to exercise any election or option or make any decision or
determination, or to give or receive any notice, consent, waiver or approval, or
to take any other action in respect of, but in each case, only to the extent
relating to, the foregoing.

 

“Excluded Tax Payment” shall have the meaning set forth in Section 2.13(m) of
the Security Agreement.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Participant, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Participant, U.S. federal withholding Taxes imposed on amounts payable to or
for the account of such Participant with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment under Section 2.13(c) of the Security Agreement) or (ii) such
Participant changes its lending office, except in each case to the extent that,
pursuant to Section 2.13 of the Security Agreement, amounts with respect to such
Taxes were payable either to such Participant's assignor immediately before such
Participant acquires such interest or to such Participant immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.13(f) of the Security Agreement and (d) any withholding
Taxes imposed under FATCA.

 

“FATCA” shall have the meaning set forth in Section 2.13(k) of the Security
Agreement.

 

“Fee Letter” shall mean the Fee Letter, dated as of February 7, 2019, among the
Borrowers and the Agent.

 

“Finance Parties” shall mean, collectively, the Swap Counterparty, the
Participants, the Agent and the Security Trustee.

 

“Funds Flow Agreement” shall mean any funds flow agreement or payment direction
letter entered into among any Borrower, the Security Trustee and any existing
security trustee, agent or lender in respect of existing financing being paid
off on the relevant Drawdown Date in respect of an Aircraft, in form and
substance reasonably satisfactory to the Security Trustee and the Participants.

 

“GMLA” shall have the meaning set forth in Section 7.13 of the Credit Agreement.

 

 

Annex A

Page 9

 

 

  

[Definitions]

 

“Governmental Authority” shall have the meaning set forth in Section 5.5 of the
Credit Agreement.

 

“Granting Clause” shall mean the portion of the Security Agreement under the
heading “GRANTING CLAUSE.”

 

“Granting Clause Documents” shall mean, collectively, the documents, contracts
and instruments subject to the Granting Clause.

 

“IDERA” shall mean, in respect of an Aircraft, if the State of Registration of
such Aircraft is a “contracting state” as defined in the Cape Town Convention
that has made a declaration pursuant to Article XXX(1) of the Cape Town
Convention that Article XIII of the Cape Town Convention shall apply, an
irrevocable deregistration and export request authorization issued by the
relevant Lessee or the relevant Borrower or Lessor, as the case may be, in favor
of the Security Trustee, as authorized party.

 

“Illegality Event” shall mean an event or condition that would cause the making
or maintaining of any Loan or Commitment by any Participant or the performance
by any Borrower of any of its obligations under any Loan Operative Documents to
be unlawful by reason of any change after the Closing Date in any law or in any
requirement of any monetary authority whether or not having the force of law.

 

“Indemnitee” or “Indemnitees” shall mean the Security Trustee, the Agent, the
Swap Counterparty, the Participants and each of their respective successors,
permitted assigns, directors, officers, and employees, and for purposes of
Section 2.13(i) of the Security Agreement, shall include the Borrower Parties or
any Affiliate thereof, and each of their respective successors, permitted
assigns, directors, officers, employees and Affiliates.

 

“Indemnity Agreement” shall mean that certain indemnity agreement dated on or
about the Closing Date among the Borrower Parent, the Participants, the Agent,
the Swap Counterparty and the Security Trustee.

 

“Intercompany Indebtedness” shall mean debt for borrowed money loaned by the
Borrower Parent to any Borrower or Lessor which shall be subordinate to the
Secured Obligations on terms reasonably satisfactory to the Agent.

 

“Interest Period” shall mean, for each Loan, each period commencing on (and
including) a Payment Date (or its Drawdown Date, as the case may be) and ending
on (but excluding) the next Payment Date.

 

“International Interest” is defined in the Cape Town Convention.

 

“International Registry” is defined in the Cape Town Convention.

 

“IRS” shall have the meaning set forth in Section 2.13(a) of the Security
Agreement.

 

“Lease” shall mean, in respect of an Aircraft, the lease agreement entered into
by the relevant Borrower or Lessor, as the case may be, in respect thereof, as
amended, supplemented and modified from time to time, pursuant to which such
Borrower or such Lessor, as the case may be, leases such Aircraft to the Lessee
related thereto, as identified on the related Security Agreement Supplement.

 

 

Annex A

Page 10

 

 

  

[Definitions]

 

“Lease Assignment” shall mean, in respect of an Aircraft, a security assignment
of the relevant Lease between the relevant Borrower or Lessor, as the case may
be, and the Security Trustee.

 

“Lease Default” shall mean any default under a Lease which is not or has not
become, through the giving of notice and/or passage of time or otherwise, a
Lease Event of Default.

 

“Lease Event of Default” shall mean any default under a Lease which, through the
giving of notice, the passage of time or otherwise, has become an “event of
default” or similar term (as defined and used in such Lease) thereunder;
provided that, except with respect to Sections 3.2(g)(v)(y) and 3.2(m)(v) of the
Credit Agreement, in respect of the Lease related to the Adria Aircraft, any
default by the relevant Lessee of any installment of Rent due under such Lease
that has occurred and been continuing for fewer than 120 days shall not be a
Lease Event of Default.

 

“Lease Expiration Date” shall mean, in respect of a Lease, the date on which the
term of such Lease is scheduled to expire in accordance with its terms, as
specified in a Security Agreement Supplement for such Aircraft.

 

“Lease Management Agreement” shall mean, in respect of an Air Nostrum Aircraft,
the lease management agreement for such Air Nostrum Aircraft entered into by the
Borrower Parent and the relevant Borrower.

 

“Lease Operative Documents” shall mean, with respect to any Lease, such Lease
and any credit support agreement or instrument furnished by the related Lessee
or other Lessee Party to the relevant Borrower or Lessor, as the case may be,
under such Lease, which are identified in Annex A to a Security Agreement
Supplement relating thereto as “Lease Operative Documents” and any other
documents which may be entered into between the relevant Borrower or Lessor, as
the case may be, and any Lessee Parties from time to time.

 

“Lease Termination Notice” shall have the meaning set forth in Section
4.03(b)(ii) of the Security Agreement.

 

“Lessee” shall mean, with respect to any Lease with respect to an Aircraft, the
lessee under such Lease as specified in Schedule II to the Credit Agreement and
Annex A to the relevant Security Agreement Supplement for such Aircraft (or any
further supplement thereto) (it being understood that “Lessee” shall not include
any Borrower or any Lessor).

 

“Lessee Parties” shall mean, with respect to any Lease, the related Lessee and
any of the other Persons obligors under any Lease Operative Documents (other
than the Lease) identified in Annex A to a Security Agreement Supplement
relating thereto as “Lessee Parties”, and any other Person which may enter into
an agreement with the relevant Borrower or Lessor, as the case may be, under
such Lease and/or any other Lessee Party in respect of such Lease from time to
time.

 

 

Annex A

Page 11

 

 

  

[Definitions]

 

“Lessee Parties Acknowledgement” shall mean, with respect to each Lease, a
Notice and Acknowledgement dated the Drawdown Date for the Aircraft subject to
such Lease among the relevant Borrower or Lessor, as the case may be, the
Security Trustee and the Lessee Parties party thereto, in form and substance
reasonably satisfactory to the Security Trustee.

 

“Lessor” shall mean, with respect to a Republic Aircraft, Wells Fargo Delaware
Trust Company, National Association, not in its individual capacity but solely
as owner trustee of the trust that owns such Republic Aircraft.

 

“Lessor Lien” shall mean, with respect to an Aircraft, (i) at any time such
Aircraft, is subject to a Lease, a “Lessor Lien”, “Permitted Lien” or similar
term (as defined such Lease) and (ii) at any time such Aircraft is not subject
to a Lease, a “Lessor Lien”, “Permitted Lien” or similar term (as defined in the
Lease with respect to such Aircraft which was in effect on the Drawdown Date for
the Aircraft related thereto).

 

“LIBOR Breakage” shall mean the amount, if any, required to compensate each
Participant for any losses (excluding loss of profit and the type of losses,
costs and expenses included in Swap Breakage Loss or Liquidity Breakage) which
it incurs (on an actual or notional basis) as the result of any failure to
borrow a Loan under Section 2.2 of the Credit Agreement following the issuance
of the relevant Notice of Borrowing or payment or prepayment (by acceleration or
otherwise) of principal or interest on any Loan Certificate held by it on a date
other than a Payment Date or the failure to make any such payment on the date
scheduled therefor, including, without limitation, losses incurred in connection
with unwinding or liquidating any deposits or funding arrangements with its
funding sources, as reasonably determined by such Participant, which
determination shall be conclusive absent manifest error.

 

“LIBOR Rate” shall mean (i) in respect of a Loan related to an Air Nostrum
Aircraft, the 3 Month LIBOR Rate and (ii) in respect of a Loan related to a
Republic Aircraft or the Adria Aircraft, the 1 Month LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, security interest, lien, encumbrance,
lease, or other charge of any kind on property.

 

“Liquidity Breakage” shall mean the amount, if any, required to compensate each
Participant for any losses (excluding loss of profit and the type of losses,
costs and expenses included in Swap Breakage Loss or LIBOR Breakage) which it
incurs (on an actual or notional basis) as the result of (x) any failure to
borrow a Loan under Section 2.2 of the Credit Agreement following the issuance
of the relevant Notice of Borrowing or (y) any acceleration under Section
4.04(b) of the Security Agreement or prepayment after acceleration under Section
4.04(b) of the Security Agreement of principal or interest on any Loan
Certificate held by it or the failure to make any such payment on the date
scheduled therefor, including, without limitation, losses incurred in connection
with unwinding or liquidating any liquidity arrangements in connection with the
establishment of any Liquidity Margin, as reasonably determined by such
Participant, which determination shall be conclusive absent manifest error.

 

 

Annex A

Page 12

 

 

  

[Definitions]

 

“Liquidity Margin” shall mean a rate per annum equal to the liquidity cost to
Nord/LB of funding a Loan for the period commencing on the relevant Drawdown
Date through the relevant Maturity Date, as determined by the Treasury desk of
Nord/LB on the date that is three Business Days (or such shorter period agreed
to by Nord/LB in its sole discretion) prior to the Scheduled Drawdown Date. The
Liquidity Margin, as so determined, shall be conclusive and binding absent
manifest error.

 

“Loan” shall have the meaning set forth in Section 2.1 of the Credit Agreement.

 

“Loan Amount” shall mean, in respect of a Loan, the amount of such Loan
specified in the Notice of Borrowing relating thereto; provided that, with
respect to any Loan, an indicative maximum of the Loan Amount of such Loan shall
be set forth opposite such Aircraft on Schedule II to the Credit Agreement.

 

“Loan Certificate Register” shall have the meaning set forth in Section 2.07 of
the Security Agreement.

 

“Loan Certificates” shall mean, with respect to a Loan, the loan certificates in
substantially the form of Exhibit B to the Security Agreement outstanding under
the Loan Operative Documents.

 

“Loan Operative Documents” shall mean this Security Agreement, each Security
Agreement Supplement, each Loan Certificate, the Credit Agreement, the Consent
and Recognition of Rights Agreement, the Indemnity Agreement, the Fee Letter,
each Swap Agreement, each Lessee Parties Acknowledgement, each Local Law
Mortgage, each RVG Notice and Acknowledgment, any Warranty Agreement, any Funds
Flow Agreement, each Borrower Parent Pledge Agreement and each Borrower Pledge
Agreement.

 

“Local Law Mortgage” shall mean (i) with respect to an Aircraft, a mortgage in
respect of such Aircraft governed by a law other than New York law, including,
in respect of the Adria Aircraft, the Slovenian Mortgage or (ii) with respect to
an Aircraft registered in the United States of America, a mortgage of such
Aircraft governed by New York law and filed with the Federal Aviation
Administration.

 

“Local Law Requirements” shall mean, with respect to any Aircraft, the
conditions precedent and subsequent to the Drawdown Date for such Aircraft set
forth on Schedule III to the Credit Agreement. The Local Law Requirements for
any Aircraft shall be determined based on advice received from local counsel
retained by the Agent (with the advice of the relevant Borrower) in the
applicable jurisdictions and shall be reasonably necessary in order to (i)
establish and/or maintain the perfection of the Security Trustee’s interests in
the Mortgaged Property, Borrower Pledged Collateral and Borrower Parent Pledged
Collateral, (ii) ensure the enforceability and validity of the Loan Operative
Documents and (iii) take all shall mean, in respect of an Interestsuch other
action in such jurisdiction as may be recommended or customary, as determined
based on such local counsel’s advice.

 

“Mandated Lead Arranger” shall mean Nord/LB.

 

“Mandatory Prepayment Event” shall mean any of the events giving rise to
prepayment of a Loan under Section 2.10(b) of the Security Agreement.

 

 

Annex A

Page 13

 

 

  

[Definitions]

 

“Market Disruption Event” shall mean, in respect of an Interest Period with
respect to a Loan, (i) the applicable Screen Rate is not available or (ii) any
Participant advises the Agent that the LIBOR Rate for such Interest Period will
not accurately reflect the cost to such Participant of maintaining or funding
its respective portion of such Loan for such Interest Period (as a result of a
market-wide disruption and not as a result of an idiosyncratic change to the
creditworthiness of such Participant (unless such change is caused by a
market-wide disruption)).

 

“Material Lease Breach” shall mean, in respect of a Lease, any of (i) subject to
Section 4.03(a) of the Security Agreement, a default by the relevant Lessee in
the payment when due of any amounts under such Lease greater than $25,000, (ii)
an insolvency or bankruptcy event in respect of the relevant Lessee, (iii) a
failure by the relevant Lessee to insure the relevant Aircraft in accordance
with the terms of such Lease and (iv) a failure by the relevant Lessee to comply
with a material maintenance obligation pursuant to the terms of such Lease.

 

“Maturity Date” shall mean, with respect to any Loan, the Maturity Date for such
Loan specified in Schedule II to the Credit Agreement; provided that in the case
of an Air Nostrum Aircraft, such date shall be the later of (a) such Maturity
Date specified in Schedule II to the Credit Agreement and (b) the earlier of (i)
the date of receipt of an RVG Payment Amount under the relevant Residual Value
Guarantee and (ii) 30 days after such Maturity Date specified in Schedule II to
the Credit Agreement

 

“Mortgaged Property” shall have the meaning specified in the Granting Clause.

 

“Mortgagee” shall have the meaning set forth in the preamble to the Security
Agreement.

 

“Mortgagee Event” shall mean either: (i) the Loan Certificates shall have become
due and payable pursuant to Section 4.04(b) of the Security Agreement; or (ii)
the Mortgagee has taken action or notified the Mortgagors that it intends to
take action to foreclose the Lien of the Security Agreement or otherwise
commence the exercise of any significant remedy under the Security Agreement or
any Lease.

 

“Mortgagee’s Office” shall mean the Mortgagee’s address set forth in Section
9.06 of the Security Agreement or such other office in the United States as the
Mortgagee may from time to time specify to the Mortgagor and the Lessee.

 

“Mortgagor” shall have the meaning set forth in the preamble to the Security
Agreement.

 

“Nord/LB” shall have the meaning set forth in the preamble to the Credit
Agreement.

 

“Notice of Borrowing” shall mean, with respect to any Loan, a notice of
borrowing delivered by a Borrower to the Agent substantially in the form of
Exhibit A to the Credit Agreement.

 

“OFAC” shall have the meaning set forth in Section 7.14 of the Credit Agreement.

 

“OFAC Laws” shall have the meaning set forth in Section 7.14 of the Credit
Agreement.

 

 

Annex A

Page 14

 

 

  

[Definitions]

 

“OFAC SDN List” shall have the meaning set forth in Section 7.14 of the Credit
Agreement.

 

“OFAC Violation” shall have the meaning set forth in Section 7.14(e) of the
Credit Agreement.

 

“Operative Documents” shall mean the Loan Operative Documents and the Lease
Operative Documents.

 

“Original Amount” shall mean, for any Loan Certificate, the principal amount of
a Loan funded by the applicable Participant on the Drawdown Date for such Loan
or, in respect of any Loan Certificate issued after the Drawdown Date for such
Loan, the principal amount of the applicable Participant’s portion of such Loan
outstanding at the time of such Loan Certificate’s original issuance.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Operative Document, or sold or assigned an interest in any Loan or Loan
Operative Document).

 

“Participant” shall have the meaning set forth in the preamble to the Credit
Agreement.

 

“Participation Percentage” shall mean, for any Participant, the percentage set
opposite the name of such Participant in Schedule I to the Credit Agreement, or
if there is only one Participant, 100%.

 

“Parts” shall mean, in respect of an Airframe or an Engine, any and all
appliances, parts, instruments, components, appurtenances, accessories,
furnishings, seats, and other equipment of whatever nature (other than complete
Engines or engines and cargo containers) which are either (i) furnished with,
installed on or appurtenant to the Airframe and Engines at Delivery of the
related Aircraft or title to which has passed to the relevant Borrower or
Lessor, as the case may be, under the related Lease.

 

“Past Due Rate” shall mean, in respect of any principal of or interest on any
Loan Certificate or any other amount under any other Loan Operative Document
that is not paid by the relevant Mortgagor when due (whether at stated maturity,
by acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum during the period from and including the due date to but excluding the
date on which such amount is paid in full equal to 2.0% plus the Debt Rate.

 

“Payment Date” shall mean, in respect of a Loan, (i) each day specified as a
“Payment Date” in the Amortization Schedule for such Loan and (ii) the
applicable Maturity Date.

 

 

Annex A

Page 15

 

 

  

[Definitions]

 

“Person” shall mean any individual, corporation, company, limited liability
company, voluntary association, partnership, joint venture, trust,
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).

 

“Pledged Collateral” shall mean, collectively, the Borrower Pledged Collateral
and the Borrower Parent Pledged Collateral.

 

“Prepayment Fee” shall mean, with respect to the prepayment of any Loan pursuant
to Section 2.10(a)(i) of the Security Agreement, (i) on or prior to the one year
anniversary of the Drawdown Date for such Loan, an amount equal to 3.0% of the
principal amount of such Loan; (ii) after the one year anniversary of such
Drawdown Date but on or prior to the two year anniversary of such Drawdown Date,
an amount equal to 2.0% of the principal amount of such Loan; (iii) after the
two year anniversary of such Drawdown Date but on or prior to the three year
anniversary of such Drawdown Date, an amount equal to 1.0% of the principal
amount of such Loan. No Prepayment Fee shall be payable in respect of any
prepayment pursuant to Section 2.10(a) of the Security Agreement after the third
anniversary of the Closing Date, or in respect of a prepayment pursuant to
Section 2.10(a)(ii) or 2.10(b) of the Security Agreement or, for the avoidance
of doubt, if a Borrower repays its Loan on the relevant Maturity Date.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.

 

“Regulatory Change” shall mean, with respect to any Participant, any change that
occurs after the date hereof in Federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks or financial
institutions including such Participant of or under any Federal, state or
foreign law or regulations (whether or not having the force of law and whether
or not failure to comply therewith would be unlawful so long as compliance
therewith is standard banking practice in the relevant jurisdiction) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof. “Regulatory Change” shall include (i) any adoption of
risk-based capital adequacy guidelines described by the Basel Committee on
Banking Regulations and Supervisory Practices and commonly known as Basel III
and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith

 

“Rental Period” shall mean, with respect to any Lease, the “Rental Period” or
similar term (as defined in such Lease).

 

“Remarketing Agent” shall mean (i) in respect of the early termination of a
Lease prior to the Lease Expiration Date under such Lease by the relevant
Borrower or the relevant Lessor, as the case may be, the Borrower Parent, (ii)
in respect of the termination of a Lease related to an Air Nostrum Aircraft on
the Lease Expiration Date for such Lease, Bombardier Inc. and (iii) any other
remarketing agent mutually agreed by the Borrower Parent and the Agent.

 

“Remarketing Period” shall have the meaning set forth in Section 4.03(b)(ii) of
the Security Agreement.

 

 

Annex A

Page 16

 

 

  

[Definitions]

 

“Remarketing Period Condition ” shall mean all of the undertakings of the
relevant Borrower under Section 4.03(b)(iii) – (v) and (vii) of the Security
Agreement during any Remarketing Period.

 

“Rent” shall mean, with respect to any Lease, the “Rent” or similar term (as
defined in such Lease).

 

“Replacement Engine” shall mean any engine substituted for an Engine in
accordance with Section 7.01 of the Security Agreement.

 

“Replacement Republic Aircraft” shall have the meaning set forth in Section
5.1(t) of the Credit Agreement.

 

“Republic Aircraft” shall mean any or all of the 17000168 Aircraft, the 17000172
Aircraft and the 17000173 Aircraft, as the case may be.

 

“Republic Replacement” shall have the meaning set forth in Section 5.1(t) of the
Credit Agreement.

 

“Required Participants” shall mean, as of any date of the determination thereof,
the holders of not less than a majority, in aggregate, of the outstanding
principal amount of all Loan Certificates as of such date. For all purposes of
the foregoing definition, in determining as of any date the then aggregate
outstanding principal amount of Loan Certificates, there shall be excluded any
Loan Certificates, if any, held by any Borrower or any of its Affiliates.

 

“Reserve Requirement” shall mean, for any Loan Certificate, the average maximum
rate at which reserves (including, without limitation, any marginal,
supplemental or emergency reserves) are required to be maintained in respect of
such Loan Certificate under Regulation D by member banks of the Federal Reserve
System in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D).

 

“Residual Value Guarantee” shall mean, in respect of an Air Nostrum Aircraft,
the residual value guarantee agreement in respect of such Air Nostrum Aircraft
dated December 17, 2010 between Aviacion RC II, A.LE. and Bombardier Inc., as
novated to the relevant Borrower and including any side letters relating to such
residual value guarantee agreement.

 

“Return Compensation Payments” shall mean, in respect of an Aircraft, any and
all amounts paid or payable, as the context may require, from time to time by
the relevant Lessee in relation to the condition of such Aircraft upon any
return of such Aircraft pursuant to the relevant Lease.

 

“RVG Notice and Acknowledgment” shall mean, in respect of an Air Nostrum
Aircraft, the notice and acknowledgment of the collateral assignment of the
payments and proceeds payable under the relevant Residual Value Guarantee
pursuant to the Security Agreement among the relevant Borrower, the Security
Trustee and Bombardier Inc.

 

"RVG Payment Amount" shall have the meaning set forth in Section 2.8 of the
Credit Agreement.

 

 

Annex A

Page 17

 

 

  

[Definitions]

 

“Resolution Authority” shall mean any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Sanction Provision” shall have the meaning set forth in Section 7.14(h) of the
Credit Agreement.

 

“Sanctioned Country” shall mean at any time, a country or territory, or whose
government, which is itself the subject or target of any Sanctions broadly
restricting or prohibiting dealings with such country, territory or government
(as of the Closing Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or otherwise controlled by any such
Person or Persons.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
enacted, imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Screen Rate” shall mean the one-month U.S. Dollar London interbank offered rate
or the three-month U.S. Dollar London interbank offered rate, as the case may
be, administered by ICE Benchmark Administration (or any other person which
takes over the administration of that rate) displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen (or any replacement Reuters page which displays
that rate). If the agreed page is replaced or service ceases to be available (or
if the prevailing practice in the London interbank market is no longer to use
the agreed page for reference), the Agent may, in the case of suspension, for
the duration of the suspension, specify another page or service displaying the
appropriate or replacement rate after consultation with the Participants and
consent of the relevant Borrower.

 

“Secured Obligations” shall have the meaning set forth in the Granting Clause.

 

“Secured Parties” shall mean the Finance Parties.

 

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, among, inter alios, the Borrowers and the Security Trustee, as
supplemented, modified or amended from time to time.

 

“Security Agreement Supplement” shall mean a supplement to the Security
Agreement, in substantially the form of Exhibit A to the Security Agreement,
executed and delivered by any applicable Borrower or Lessor, which shall
particularly describe the Aircraft and Lease to which such supplement relates
and any Replacement Engine, and which joins such Borrower or Lessor, as the case
may be, to the Security Agreement.

 

“Security Trustee” shall have the meaning set forth in the preamble to the
Credit Agreement.

 

 

Annex A

Page 18

 

 

  

[Definitions]

 

“Slovenian Mortgage” shall mean, in respect of the Adria Aircraft, that certain
Slovenian-law governed debt acknowledgment and first priority mortgage agreement
dated on or about the Drawdown Date in respect of the Adria Aircraft between the
Adria Borrower, as mortgagor, and Norddeutsche Landesbank Girozentrale, New York
Branch, as mortgagee.

 

“Subject Aircraft” shall have the meaning set forth in Section 4.03(b)(ii) of
the Security Agreement.

 

“Swap Agreement” shall mean, in respect of any Loan, the Swap Master Agreement
as modified by a swap confirmation evidencing the Swap Transaction for such Loan
between the Swap Counterparty and the related Borrower.

 

“Swap Break Amount” shall mean, in connection with any Breakage Event, an amount
determined reasonably and in good faith by the Swap Counterparty in accordance
with its standard “Close-out Amount” methodology for Swap Transactions to be the
amount necessary on an after-Tax basis to compensate the Swap Counterparty for
any and all losses, costs or expenses (expressed as a positive number (in
respect of amounts payable to the Swap Counterparty) or a negative number (in
respect of amounts payable by the Swap Counterparty)) as a consequence of any
termination or unwind of the Swap Transaction affected by such Breakage Event.

 

“Swap Breakage Loss” shall mean the absolute value of the Swap Break Amount if
the Swap Break Amount is a negative number.

 

“Swap Counterparty” shall mean Norddeutsche Landesbank Girozentrale, as floating
rate payer under a Swap Agreement.

 

“Swap Margin” shall mean 13 basis points.

 

“Swap Master Agreement” shall mean, for each Borrower, the 2002 Master Swap
Agreement published by ISDA, together with the associated schedules thereto,
between such Borrower and the Swap Counterparty.

 

“Swap Obligations” shall mean all obligations owing from time to time by a
Borrower to the Swap Counterparty under a Swap Agreement (if any).

 

“Swap Rate” shall have the meaning set forth in the definition of Swap
Transaction.

 

“Swap Transaction” shall mean, with respect to a Loan, (i) an interest rate swap
transaction entered into by the Borrower of such Loan and the Swap Counterparty
pursuant to which (A) such Borrower, as fixed rate payer, agrees to pay to the
Swap Counterparty on each Payment Date in respect of such Loan an amount equal
to the amount of interest that would accrue on a notional amount equal to the
amount of principal with respect to such Loan scheduled to be outstanding during
the Interest Period ending on such Payment Date at the fixed rate (the “Swap
Rate”) determined by the Swap Counterparty to be, in accordance with its market
practice, the fixed rate equivalent of the then-applicable Debt Rate plus the
Swap Margin (calculated on the basis of a year of 360 days consisting of 12
30-day months) and (ii) the Swap Counterparty, as floating rate payer, agrees to
pay to such Borrower on each Payment Date in respect of such Loan an amount
equal to the amount of interest that would have accrued on such notional amount
of such Loan for the Interest Period ending on such Payment Date at the
applicable Debt Rate (calculated on the basis of a year of 360 days and actual
number of days elapsed) as of 11:00 a.m. on the date that fell two London
Business Days prior to the first date of such Interest Period.

 

 

Annex A

Page 19

 

 

  

[Definitions]

 

“Tax” or “Taxes” shall mean any and all fees (including, without limitation,
license, documentation, registration, recording, stamp and document fees), taxes
(including, without limitation, income, gross receipts, sale, rental, use,
turnovers, value added, property (tangible and intangible), excise and stamp
taxes), licenses, levies, imposts, duties, recording charges, other charges,
fees, assessments or withholdings of any nature whatsoever, together with any
assessment, penalties, fees, additions to tax and interest thereon, imposed by
any taxing authority (which term shall include any other governmental
authority).

 

“Total Commitment” shall mean $47,000,000.

 

“transacting user entity” is defined in the regulations for the International
Registry.

 

“Transferee Participant” shall have the meaning set forth in Section 2.14 of the
Security Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York or, when the laws of any other jurisdiction govern the perfection or
enforcement of any security interest, the Uniform Commercial Code of such
jurisdiction.

 

“Unpaid Obligations” shall have the meaning set forth in Section 4.04(b) of the
Security Agreement.

 

“USA PATRIOT Act” shall have the meaning set forth in Section 7.14(g) of the
Credit Agreement.

 

"Warranty Agreements" shall mean, in respect of an Aircraft and to the extent
applicable, any warranty assignment agreement in respect of the relevant
Airframe and Airframe Warranties and/or the relevant Engines and Engine
Warranties, in each case among the relevant manufacturer, the relevant Borrower
or Lessor, as the case may be, the relevant Lessee and the Security Trustee.

 

“Withholding Taxes” shall have the meaning set forth in Section 2.13(a) of the
Security Agreement.

 

“Write-down and Conversion Powers” shall mean:

 

(a)       in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

 

Annex A

Page 20

 

 

  

[Definitions]

 

(b)       in relation to any other applicable Bail-In Legislation, any powers
under that Bail-In Legislation to cancel, transfer or dilute shares issued by a
person that is a bank or investment firm or other financial institution or
Affiliate of a bank, investment firm or other financial institution, to cancel,
reduce, modify or change the form of a liability of such a person or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

2.Rules of Construction.

 

(a)       Section headings and the table of contents in each Loan Operative
Document are inserted for convenience of reference only and shall be ignored in
the interpretation of such Loan Operative Document.

 

(b)       In each Loan Operative Document, unless the context otherwise
requires:

 

(i)        references to Sections, Clauses, Annexes, Exhibits and Schedules are
to be construed as references to the sections of, clauses of, and appendices,
exhibits and schedules to, such Loan Operative Document as in force for the time
being and as amended in accordance with the terms of such Loan Operative
Document, or, as the case may be, with the agreement of the relevant parties;

 

(ii)        references to Sub-sections or Sub-clauses are to be construed as
references to a sub-section or sub-clause of the Section or Clause in which such
reference appears;

 

(iii)       references to any Operative Document include its Annexes, Exhibits
and Schedules;

 

(iv)       references to any Operative Document shall be construed as references
to such Operative Document as in force for the time being and as amended or
amended and restated or supplemented from time to time, in accordance with the
terms thereof, or, as the case may be, with the agreement of the relevant
parties;

 

(v)        words importing any gender shall be construed as including every
gender;

 

(vi)       words importing the plural shall include the singular and vice versa;

 

(vii)       any reference to any Person (including each of the parties to any
Operative Document) shall include such Person and its successors, permitted
assigns, and permitted transferees; and

 

(viii)      the word “including” shall be construed as “including but not
limited to.”

 

 

Annex A

Page 21

 

 

  

[Credit Agreement]

 

SCHEDULE I

 

PARTICIPATION COMMITMENTS

 

Participant  Participation Percentage   Commitment            Norddeutsche
Landesbank
Girozentrale, New York Branch   100%  $47,000,000 

 

ADDRESS FOR NOTICES/PAYMENT INSTRUCTIONS

 

Norddeutsche Landesbank Girozentrale, New York Branch

 1114 Avenue of the Americas, 20th Floor

New York, NY 10036

Tel: ****

Attention: ****

Email: ****

 

with copy to:

 

Norddeutsche Landesbank Girozentrale

 Aircraft Finance Department

Friedrichswall 10

30159 Hannover, Germany

Tel: ****

Attention: ****

Email: ****

 

Payment Details:

 

Bank: JP Morgan Chase Bank, New York

Account No.: ****

Swift: CHASUS33

ABA: ****

 

Account Name: Norddeutsche Landesbank, New York

Reference: ACY [Republic Aircraft][Adria Aircraft][Air Nostrum Aircraft]

 

Wilmington Trust Company

 1100 N. Market Street

Wilmington, DE 19890-1605

Attention: Corporate Trust Administration

Facsimile: ****

Telephone: ****

 

SCHEDULE I
Page 1

 

  

[Credit Agreement]

 

ACY SN 19002 Limited

 Third Floor

20 Old Bailey

London EC4M 7AN

United Kingdom

Attention: ****

Facsimile: ****

 

With a copy to:

 

AeroCentury Corp.

1440 Chapin Avenue, #310

Burlingame, CA 94010

Attention: General Counsel

Facsimile: ****

 

ACY SN 19003 Limited

 Third Floor

20 Old Bailey

London EC4M 7AN

United Kingdom

Attention: ****

Facsimile: ****

 

With a copy to:

 

AeroCentury Corp.

1440 Chapin Avenue, #310

Burlingame, CA 94010

Attention: General Counsel

Facsimile: ****

 

ACY E-175 LLC

 c/o AeroCentury Corp.

AeroCentury Corp.

1440 Chapin Avenue, #310

Burlingame, CA 94010

Attention: General Counsel

Facsimile: ****

 

ACY SN 15129 LLC

c/o AeroCentury Corp.

AeroCentury Corp.

1440 Chapin Avenue, #310

Burlingame, CA 94010

Attention: General Counsel

Facsimile: ****

 

SCHEDULE I
Page 2

 

  

[Credit Agreement]

 

SCHEDULE II

 

AIRCRAFT; LESSORS; LESSEES; LOAN AMOUNTS; APPLICABLE MARGINS; MATURITY DATES;
LEASES

 

Aircraft  Lessor  Lessee  Indicative Loan Amount   Applicable Margin  Maturity
Date                   1.   Bombardier CRJ-1000 bearing MSN 19002 and Spanish
registration mark EC-LJR with two CF34-8C5 engines bearing MSNs 194897 and
194896  N/A  Air Nostrum  $10,000,000   3.20% p.a.  10/3/2020                   
2.   Bombardier CRJ-1000 bearing MSN 19003 and Spanish registration mark EC-LJS
with two CF34-8C5 engines bearing MSNs 194975 and 194976  N/A  Air Nostrum 
$10,000,000   3.20% p.a.  11/7/2020                    3.   Embraer E175LR
bearing MSN 17000168 and US registration number N109HQ with two CF34-8E5 engines
bearing MSNs 193478 and 193479  Wells Fargo Delaware Trust Company, National
Association, as Owner Trustee  Republic Airways  $6,500,000   2.80% p.a. 
4/30/2025                    4.   Embraer E175LR bearing MSN 17000172 and US
registration number N110HQ with two CF34-8E5 engines bearing MSNs 193484 and
193489  Wells Fargo Delaware Trust Company, National Association, as Owner
Trustee  Republic Airways  $6,500,000   2.80% p.a.  5/30/2025                   
5.   Embraer E175LR bearing MSN 17000173 and US registration number N111HQ with
two CF34-8E5 engines bearing MSNs 193492 and 193499  Wells Fargo Delaware Trust
Company, National Association, as Owner Trustee  Republic Airways  $6,500,000  
2.80% p.a.  5/30/2025                    6.   Bombardier CRJ-1000 bearing MSN
15129 and Slovenian registration mark S5-AAL with two CF34-8C5 engines bearing
MSNs 194585 and 194584  N/A  Adria Airways d.d.  $7,500,000   3.45% p.a. 
12/11/2022

 

 

Schedule II

Page 1

 

 

  

[Credit Agreement]

 

Leases

 

MSN 19002

 

Operating Lease Agreement dated December 16, 2010 between Aviación RCII, A.I.E.,
as lessor, and Air Nostrum, Líneas Aéreas del Mediterráneo, S.A., as lessee, as
novated, amended and restated pursuant to the Deed of Novation and Restatement
dated August 4, 2016 among Aviación RCII, A.I.E., as existing lessor, Air
Nostrum, Líneas Aéreas del Mediterráneo, S.A., as lessee, and ACY SN 19002
Limited, as new lessor, as further amended and restated pursuant to the Deed of
Amendment and Restatement dated ___________, 2019 between ACY SN 19002 Limited,
as lessor, and Air Nostrum, Líneas Aéreas del Mediterráneo, S.A., as lessee.

 

MSN 19003

 

Operating Lease Agreement dated December 16, 2010 between Aviación RCII, A.I.E.,
as lessor, and Air Nostrum, Líneas Aéreas del Mediterráneo, S.A., as lessee, as
novated, amended and restated pursuant to the Deed of Novation and Restatement
dated August 4, 2016 among Aviación RCII, A.I.E., as existing lessor, Air
Nostrum, Líneas Aéreas del Mediterráneo, S.A., as lessee, and ACY SN 19003
Limited, as new lessor, as further amended and restated pursuant to the Deed of
Amendment and Restatement dated ___________, 2019 between ACY SN 19003 Limited,
as lessor, and Air Nostrum, Líneas Aéreas del Mediterráneo, S.A., as lessee.

 

MSN 17000168

 

Lease Agreement [N109HQ] dated as of May 29, 2007 between Wells Fargo Delaware
Trust Company, National Association, as owner trustee, as lessor, and Republic
Airways Inc. (formerly known as Republic Airline Inc.), as lessee, as amended by
the Amendment No. 1 to Lease Agreement (N109HQ) dated as of October 10, 2016
between Wells Fargo Delaware Trust Company, National Association, as owner
trustee, as lessor, and Republic Airways Inc. (formerly known as Republic
Airline Inc.), as lessee, as further amended by Lease Amendment No. 2 (N109HQ)
dated June 23, 2017 between Republic Airways Inc. (formerly known as Republic
Airline Inc.), as lessee, and Wells Fargo Delaware Trust Company, National
Association, not in its individual capacity but solely as owner trustee, as
lessor, as further amended by the Amendment No. 3 to Lease Agreement (N109HQ)
dated as of January 31, 2018 between Republic Airways Inc. (formerly known as
Republic Airline Inc.), as lessee, and Wells Fargo Delaware Trust Company,
National Association, not in its individual capacity but solely as owner
trustee, as lessor, as further amended by Lease Amendment No. 4 (N109HQ) dated
on or about the relevant Drawdown Date between Republic Airways Inc. (formerly
known as Republic Airline Inc.), as lessee, and Wells Fargo Delaware Trust
Company, National Association, not in its individual capacity but solely as
owner trustee, as lessor.

 

 

Schedule II

Page 2

 

 

  

[Credit Agreement]

 

Participation Agreement [N110HQ] dated as of May 29, 2007 among Republic Airways
Inc. (formerly known as Republic Airline Inc.), as lessee, Metropolitan Life
Insurance Company, as owner participant, and Wells Fargo Delaware Trust Company,
National Association, not in its individual capacity but solely as owner
trustee.

 

MSN 17000172

 

Lease Agreement [N110HQ] dated as of June 28, 2007 between Wells Fargo Delaware
Trust Company, National Association, as owner trustee, as lessor, and Republic
Airways Inc. (formerly known as Republic Airline Inc.), as lessee, as amended by
the Amendment No. 1 to Lease Agreement (N110HQ) dated as of October 10, 2016
between Wells Fargo Delaware Trust Company, National Association, as owner
trustee, as lessor, and Republic Airways Inc. (formerly known as Republic
Airline Inc.), as lessee, as further amended by Lease Amendment No. 2 (N110HQ)
dated June 23, 2017 between Republic Airways Inc. (formerly known as Republic
Airline Inc.), as lessee, and Wells Fargo Delaware Trust Company, National
Association, not in its individual capacity but solely as owner trustee, as
lessor, as further amended by Lease Amendment No. 3 (N110HQ) dated December 31,
2018 between Republic Airways Inc. (formerly known as Republic Airline Inc.), as
lessee, and Wells Fargo Delaware Trust Company, National Association, not in its
individual capacity but solely as owner trustee, as lessor, as further amended
by Lease Amendment No. 4 (N110HQ) dated on or about the relevant Drawdown Date
between Republic Airways Inc. (formerly known as Republic Airline Inc.), as
lessee, and Wells Fargo Delaware Trust Company, National Association, not in its
individual capacity but solely as owner trustee, as lessor.

 

Participation Agreement [N110HQ] dated as of June 28, 2007 among Republic
Airways Inc. (formerly known as Republic Airline Inc.), as lessee, Metropolitan
Life Insurance Company, as owner participant, and Wells Fargo Delaware Trust
Company, National Association, not in its individual capacity but solely as
owner trustee.

 

 

Schedule II

Page 3

 

 

  

[Credit Agreement]

 

MSN 17000173

 

Lease Agreement [N111HQ] dated as of June 28, 2007 between Wells Fargo Delaware
Trust Company, National Association, as owner trustee, as lessor, and Republic
Airways Inc. (formerly known as Republic Airline Inc.), as lessee, as amended by
the Amendment No. 1 to Lease Agreement (N111HQ) dated as of October 10, 2016
between Wells Fargo Delaware Trust Company, National Association, as owner
trustee, as lessor, and Republic Airways Inc. (formerly known as Republic
Airline Inc.), as lessee, as further amended by Lease Amendment No. 2 (N111HQ)
dated June 23, 2017 between Republic Airways Inc. (formerly known as Republic
Airline Inc.), as lessee, and Wells Fargo Delaware Trust Company, National
Association, not in its individual capacity but solely as owner trustee, as
lessor, as further amended by Lease Amendment No. 3 (N111HQ) dated December 31,
2018 between Republic Airways Inc. (formerly known as Republic Airline Inc.), as
lessee, and Wells Fargo Delaware Trust Company, National Association, not in its
individual capacity but solely as owner trustee, as lessor, as further amended
by Lease Amendment No. 4 (N111HQ) dated on or about the relevant Drawdown Date
between Republic Airways Inc. (formerly known as Republic Airline Inc.), as
lessee, and Wells Fargo Delaware Trust Company, National Association, not in its
individual capacity but solely as owner trustee, as lessor.

 

Participation Agreement [N111HQ] dated as of June 28, 2007 among Republic
Airways Inc. (formerly known as Republic Airline Inc.), as lessee, Metropolitan
Life Insurance Company, as owner participant, and Wells Fargo Delaware Trust
Company, National Association, not in its individual capacity but solely as
owner trustee.

 

MSN 15129

 

Aircraft Lease Agreement dated as of December 12, 2014 between AeroCentury
Corp., as lessor, and Adria Airways d.o.o., as lessee, as amended by Amendment
No. 1 to Aircraft Lease Agreement (15129) dated as of October 4, 2017 between
AeroCentury Corp., as lessor, and Adria Airways Slovenski Letalski Prevoznik
d.o.o., as lessee, as assigned to ACY SN 15129 LLC pursuant to the Lease
Novation Agreement dated January 28, 2019 among Aerocentury Corp., as existing
lessor, Adria Airways d.o.o., as lessee, and ACY SN 15129 LLC, as new lessor.

 

 

Schedule II

Page 4

 

 

  

[Credit Agreement]

 

SCHEDULE III

 

LOCAL LAW REQUIREMENTS

 

MSNs 19002 and 19003

 

(a)Conditions Precedent

 

•              Evidence that the Security Trustee has been appointed as
Professional User Entity in respect of each Air Nostrum Aircraft for the
purposes of making all International Registry filings contemplated by this
Agreement.

 

•              Filing with the Moveable Property Registry (“Registro de Bienes
Muebles”) as entry point in Spain the applications in order to request the
Authorizing Entry Point codes regarding the discharge of the following
underlying registrations made at the International Registry in respect of each
Air Nostrum Aircraft:

 

MSN 19002:

 

-           International Interest with file number 1312295 (regarding a
mortgage agreement);

 

-           International Interest with file number 1312298 (regarding a
security agreement);

 

-           Assignment of an International Interest with file number 1312304
(regarding the Lease Agreement for MSN 19002).

 

MSN 19003:

 

-           International Interest with file number 1312280 (regarding a
mortgage agreement);

 

-           International Interest with file number 1312283 (regarding a
security agreement);

 

-           Assignment of an International Interest with file number 1312289
(regarding the Lease Agreement for MSN 19003).

 

•              Filing with the Moveable Property Registry (“Registro de Bienes
Muebles”) as entry point in Spain the applications in order to request the
Authorizing Entry Point, regarding the registration at the International
Registry of the (i) Security Agreement and (ii) the Lease Assignment in respect
of each Air Nostrum Aircraft.

 

•              Execution of the revocation of the irrevocable de-registration
and export request authorisations issued in favour of Export Development Canada
(“EDC”) as authorised party in respect of each Air Nostrum Aircraft (the “IDERA
Revocations”)

 

 

Schedule III

Page 1

 

 

  

[Credit Agreement]

 

•              Execution of the irrevocable de-registration and export request
authorisations issued in favor of the Security Trustee as authorised party in
respect of each Air Nostrum Aircraft (the “New IDERAs”);

 

(b)Conditions Subsequent

 

•              Execution of a Spanish law-governed release deed of the Spanish
credit right pledge granted by the 19002 Borrower in favor of EDC by means of a
Spanish deed attested by Notary of Madrid, Mr. Andrés de la Fuente O’Connor,
with number 1,699 of his records within three Business Days following the
relevant Drawdown Date

 

•              Execution of a Spanish law governed release deed of the Spanish
credit right pledge granted by the 19003 Borrower in favor of EDC by means of a
Spanish deed attested by Notary of Madrid, Mr. Andrés de la Fuente O’Connor,
with number 1,700 of his records within three Business Days following the
relevant Drawdown Date

 

•              Execution and notarization in Spain of a waiver of the Lessor
Deregistration Powers of Attorney granted by the 19002 Borrower and the 19003
Borrower in favor of EDC in respect of each Air Nostrum Aircraft within one
Business Day following the relevant Drawdown Date

 

•              Execution and notarization in Spain of a waiver of the Lessee
Deregistration Powers of Attorney granted by Air Nostrum in favor of the 19002
Borrower and the 19003 Borrower and EDC in respect of each Air Nostrum Aircraft
within three Business Days following the Drawdown Date

 

•              Execution and notarization in Spain of a new Lessor
Deregistration Power of Attorney granted by the 19002 Borrower and the 19003
Borrower in favor of the Security Trustee in respect of each Air Nostrum
Aircraft within one Business Day following the relevant Drawdown Date

 

•              Execution and notarization in Spain of a new Lessee
Deregistration Power of Attorney granted by Air Nostrum in favor of the 19002
Borrower and the 19003 Borrower and the Security Trustee in respect of each Air
Nostrum Aircraft within three Business Days following the relevant Drawdown Date

 

•              Notarization in Spain of the signature (legitimación de firmas)
of the IDERA Revocations within three Business Days following the Drawdown Date;

 

•              Notarization in Spain of the signature (legitimación de firmas)
of the New IDERAs within three Business Days following the Drawdown Date;

 

•              Delivery of the original irrevocable de-registration and export
request authorisations issued in favor of EDC as authorised party in respect of
each Air Nostrum Aircraft to Air Nostrum Líneas Aereas del Mediterráneo, S.A.
within 10 Business Days following the Drawdown Date

 

 

Schedule III

Page 2

 

 

  

[Credit Agreement]

 

•              Filing of the Revocation IDERAs and the New IDERAs with the
Spanish Aviation Authority (Agencia Estatal de Seguridad Aérea) within five
Business Days following the Drawdown Date;

 

•              Discharge of any international interests granted in favor of EDC
in respect of each Air Nostrum Aircraft on the International Registry;

 

•              Filing of (i) the Security Agreement and (ii) the Lease
Assignment in respect of each Air Nostrum Aircraft on the International Registry

 

•              Registering the Security Agreement and the Lease Assignment in
respect of each Air Nostrum Aircraft with the Registrar of Companies in England
within 21 days of execution

 

•              English law deed of release in respect of (i) the Liens over the
19002 Aircraft and the 19003 Aircraft, (ii) and the Liens over the shares in the
19002 Borrower and the 19003 Borrower and (iii) the collateral assignment of
each Lease Agreement in respect of an Air Nostrum Aircraft in favor of EDC.

 

•              Removal of the existing Liens registered against the 19002
Borrower and the 19003 Borrower with the Registrar of Companies in England.

 

MSNs 17000168, 17000172 and 17000173

 

•              Filing of Local Law Mortgage in respect of each Republic Aircraft
with US Federal Aviation Administration

 

•              Filing of the Security Agreement and the Local Law Mortgage in
respect of each Republic Aircraft on the International Registry

 

MSN 15129

 

(a)Conditions Precedent

 

•              Execution of the Adria Repossession Deed in the form of directly
enforceable notarial deed by the Adria Borrower and the Lessee in respect of the
Adria Aircraft

 

•              Confirmation or evidence satisfactory to the Security Trustee
exhibiting that there are no undischarged encumbrances pertaining to Adria
Aircraft other than the debt acknowledgment and first priority mortgage in favor
of MUFG Union Bank, N.A. (the “MUFG Mortgage”)

 

•              Confirmation that the Deletion Permit in respect of the MUFG
Mortgage is held in escrow, to be released following the relevant Drawdown Date
upon filing the request to discharge the MUFG Mortgage with the competent court
in Slovenia

 

•              Adria Borrower issuing a Power of Attorney to the Security
Trustee, authorizing them to exercise its rights under the Adria Repossession
Agreement;

 

 

Schedule III

Page 3

 

 



 

[Credit Agreement]

 

(b)Conditions Subsequent

 

•              Execution of the Slovenian Mortgage in the form of a directly
enforceable notarial deed within one Business Day of the relevant Drawdown Date

 

•              Filing the request to establish the Slovenian Mortgage with the
competent court in Slovenia within three Business Days of the relevant Drawdown
Date;

 

•              Filing the request to discharge the MUFG Mortgage with the
competent court in Slovenia within three Business Days of the relevant Drawdown
Date;

 

•              Filing the request with the Slovenian Civil Aviation Authority to
enter the Slovenian Mortgage into the Slovenian Aircraft Register;

 

•              Filing the request with the Slovenian Civil Aviation Authority to
remove the discharged MUFG Mortgage from the Slovenian Aircraft Register;

 

•              Confirmation or evidence satisfactory to the Security Trustee of
the due registration of the Slovenian Mortgage with the Slovenian Civil Aviation
Agency, within 30 days of the relevant Drawdown Date;

 

 

Schedule III

Page 4

 

 

  

[Credit Agreement]

 

SCHEDULE IV

 

REPAYMENT SCHEDULES

 

 

Schedule IV

Page 1

 

 

 

[tv513289_ex10-1img1.jpg]

 

AeroCentury Corp. (ACY) Ctpy # 80124770 80124771 80124772 80124772 80124772
80124773 Lessee Nostrum 02 Nostrum 03 Republic 1 Republic 2 Republic 3 Adria MSN
19002 19003 17000168 17000172 17000173 15129 Ctpy Name ACY SN 19002 Limited ACY
SN 19003 Limited ACY E-175 LLC ACY E-175 LLC ACY E-175 LLC ACY SN 15129 Limited
Swap details: Product PV Swap PV Swap PV Swap PV Swap PV Swap Callable Swap
Start Feb 8, 2019 Feb 8, 2019 Feb 8, 2019 Feb 8, 2019 Feb 8, 2019 Feb 8, 2019
End Oct 3, 2020 Nov 7, 2020 Apr 30, 2025 May 30, 2025 May 30, 2025 Dec 11, 2022
Notional amount $9,100,000.00 $9,100,000.00 $6,320,000.00 $6,320,000.00
$6,320,000.00 $7,150,000.00 Frequency Quarterly Quarterly Monthly Monthly
Monthly Monthly Day of month due 24th 24th 4th 4th 4th 19th ACY receives p.a.
(act/360) 3M USD Libor + 3,2000% 3M USD Libor + 3,2000% 1M USD Libor + 2,8000%
1M USD Libor + 2,8000% 1M USD Libor + 2,8000% 1M USD Libor + 3,4500% ACY pays
p.a. (act/360) 6.0050% 6.0000% 5.3960% 5.3950% 5.3950% 6.3010% 1st interpolated
rate 2.7708% 2.7708% 2.4700% 2.4700% 2.4700% 2.4101% Exercise Date (11:00am NY
Time) - - - - - 11/17/2020 Interest Rate: Loan Margin 3.2000% 3.2000% 2.8000%
2.8000% 2.8000% 3.4500% Swap offer rate 2.6750% 2.6700% 2.4660% 2.4650% 2.4650%
2.7210% Swap credit margin 0.1300% 0.1300% 0.1300% 0.1300% 0.1300% 0.1300% Total
fixed rate 6.0050% 6.0000% 5.3960% 5.3950% 5.3950% 6.3010% Debt services
$619,520.20 $619,432.58 $99,625.42 $98,522.82 $98,522.82 $149,232.78 Nostrum 02
Republic 1 - 3 Adria act. Date Notional act. Date Notional Republic 1 Notional
Republic 2 Notional Republic 3 act. Date Notional Feb 8, 2019 $9,100,000.00 Feb
8, 2019 $6,320,000.00 $6,320,000.00 $6,320,000.00 Feb 8, 2019 $7,150,000.00 Mar
25, 2019 $8,548,786.68 Mar 4, 2019 $6,243,109.73 $6,244,208.12 $6,244,208.12 Feb
19, 2019 $7,014,552.81 Jun 24, 2019 $8,059,031.12 Apr 4, 2019 $6,172,493.26
$6,174,693.99 $6,174,693.99 Mar 19, 2019 $6,899,745.89 Sep 24, 2019
$7,563,185.71 May 7, 2019 $6,103,399.05 $6,106,707.61 $6,106,707.61 Apr 23, 2019
$6,792,841.13 Dec 24, 2019 $7,058,469.42 Jun 4, 2019 $6,029,388.92 $6,033,809.21
$6,033,809.21 May 20, 2019 $6,675,755.47 Mar 24, 2020 $6,546,091.89 Jul 5, 2019
$5,957,779.39 $5,963,317.63 $5,963,317.63 Jun 19, 2019 $6,561,626.03 Jun 24,
2020 $6,027,028.74 Aug 5, 2019 $5,885,837.12 $5,892,498.57 $5,892,498.57 Jul 19,
2019 $6,446,896.47 Sep 24, 2020 $5,500,000.00 Sep 4, 2019 $5,812,678.35
$5,820,467.45 $5,820,467.45 Aug 19, 2019 $6,332,693.61 Oct 5, 2020 $0.00 Oct 4,
2019 $5,739,190.60 $5,748,112.48 $5,748,112.48 Sep 19, 2019 $6,217,870.22 Nov 4,
2019 $5,666,232.65 $5,676,293.64 $5,676,293.64 Oct 21, 2019 $6,103,512.78
Nostrum 03 Dec 4, 2019 $5,592,086.39 $5,603,290.50 $5,603,290.50 Nov 19, 2019
$5,985,304.49 act. Date Notional Jan 6, 2020 $5,520,121.29 $5,532,478.29
$5,532,478.29 Dec 19, 2019 $5,867,544.43 Feb 8, 2019 $9,100,000.00 Feb 4, 2020
$5,444,490.61 $5,457,999.47 $5,457,999.47 Jan 21, 2020 $5,752,250.50 Mar 25,
2019 $8,548,817.42 Mar 4, 2020 $5,368,531.18 $5,383,196.97 $5,383,196.97 Feb 19,
2020 $5,632,256.72 Jun 24, 2019 $8,059,041.91 Apr 6, 2020 $5,295,460.31
$5,311,296.31 $5,311,296.31 Mar 19, 2020 $5,511,653.01 Sep 24, 2019
$7,563,181.31 May 5, 2020 $5,218,853.08 $5,235,856.24 $5,235,856.24 Apr 20, 2020
$5,393,334.48 Dec 24, 2019 $7,058,456.99 Jun 4, 2020 $5,142,695.10 $5,160,872.96
$5,160,872.96 May 19, 2020 $5,271,516.31 Mar 24, 2020 $6,546,077.68 Jul 6, 2020
$5,067,736.33 $5,087,099.40 $5,087,099.40 Jun 19, 2020 $5,150,926.90 Jun 24,
2020 $6,027,018.29 Aug 4, 2020 $4,990,139.23 $5,010,684.98 $5,010,684.98 Jul 20,
2020 $5,029,682.25 Sep 24, 2020 $5,500,000.00 Sep 4, 2020 $4,913,700.77
$4,935,440.27 $4,935,440.27 Aug 19, 2020 $4,906,897.21 Nov 9, 2020 $0.00 Oct 5,
2020 $4,836,907.14 $4,859,846.00 $4,859,846.00 Sep 21, 2020 $4,786,046.73 Nov 4,
2020 $4,759,031.68 $4,783,172.25 $4,783,172.25 Oct 19, 2020 $4,660,302.80 Dec 4,
2020 $4,680,806.03 $4,706,153.78 $4,706,153.78 Nov 19, 2020 $4,536,392.29 Jan 4,
2021 $4,602,930.24 $4,629,494.31 $4,629,494.31 Dec 21, 2020 $4,412,603.63 Feb 4,
2021 $4,524,692.59 $4,552,478.72 $4,552,478.72 Jan 19, 2021 $4,285,800.35 Mar 4,
2021 $4,444,056.80 $4,473,058.61 $4,473,058.61 Feb 19, 2021 $4,159,854.94 Apr 6,
2021 $4,366,413.17 $4,396,656.93 $4,396,656.93 Mar 19, 2021 $4,031,037.80 May 4,
2021 $4,285,113.10 $4,316,582.98 $4,316,582.98 Apr 19, 2021 $3,903,708.11 Jun 4,
2021 $4,205,398.69 $4,238,113.69 $4,238,113.69 May 19, 2021 $3,775,002.32 Jul 6,
2021 $4,125,944.23 $4,159,914.98 $4,159,914.98 Jun 21, 2021 $3,647,604.78 Aug 4,
2021 $4,044,253.38 $4,079,471.04 $4,079,471.04 Jul 19, 2021 $3,516,273.63 Sep 7,
2021 $3,965,238.37 $4,001,734.26 $4,001,734.26 Aug 19, 2021 $3,386,146.91 Oct 4,
2021 $3,881,660.27 $3,919,403.47 $3,919,403.47 Sep 20, 2021 $3,255,906.64 Nov 4,
2021 $3,800,071.20 $3,839,089.00 $3,839,089.00 Oct 19, 2021 $3,123,223.81 Dec 6,
2021 $3,718,672.61 $3,758,976.75 $3,758,976.75 Nov 19, 2021 $2,990,961.41 Jan 4,
2022 $3,635,211.43 $3,676,790.35 $3,676,790.35 Dec 20, 2021 $2,857,980.35 Feb 4,
2022 $3,552,477.22 $3,595,348.78 $3,595,348.78 Jan 19, 2022 $2,723,775.78 Mar 4,
2022 $3,467,761.16 $3,511,912.44 $3,511,912.44 Feb 22, 2022 $2,590,775.18 Apr 4,
2022 $3,384,248.88 $3,429,704.90 $3,429,704.90 Mar 21, 2022 $2,453,803.24 May 4,
2022 $3,299,841.30 $3,346,601.47 $3,346,601.47 Apr 19, 2022 $2,317,043.28 Jun 6,
2022 $3,216,537.99 $3,264,628.99 $3,264,628.99 May 19, 2022 $2,179,994.28 Jul 5,
2022 $3,130,894.15 $3,180,294.16 $3,180,294.16 Jun 20, 2022 $2,042,988.84 Aug 4,
2022 $3,045,347.32 $3,096,069.42 $3,096,069.42 Jul 19, 2022 $1,904,140.68 Sep 6,
2022 $2,960,785.20 $3,012,857.96 $3,012,857.96 Aug 19, 2022 $1,765,254.26 Oct 4,
2022 $2,873,585.86 $2,926,977.43 $2,926,977.43 Sep 19, 2022 $1,625,613.18 Nov 4,
2022 $2,787,312.72 $2,842,052.46 $2,842,052.46 Oct 19, 2022 $1,484,928.41 Dec 5,
2022 $2,700,638.70 $2,756,732.95 $2,756,732.95 Nov 21, 2022 $1,344,284.70 Jan 4,
2023 $2,613,157.15 $2,670,603.95 $2,670,603.95 Dec 12, 2022 $0.00 Feb 6, 2023
$2,526,457.28 $2,585,288.38 $2,585,288.38 Mar 6, 2023 $2,437,435.12
$2,497,613.72 $2,497,613.72 Apr 4, 2023 $2,348,404.69 $2,409,945.47
$2,409,945.47 May 4, 2023 $2,259,339.26 $2,322,257.37 $2,322,257.37 Jun 5, 2023
$2,170,550.64 $2,234,871.07 $2,234,871.07 Jul 5, 2023 $2,080,685.46
$2,146,395.86 $2,146,395.86 Aug 4, 2023 $1,990,416.19 $2,057,522.88
$2,057,522.88 Sep 5, 2023 $1,900,337.69 $1,968,867.03 $1,968,867.03 Oct 4, 2023
$1,808,972.61 $1,878,900.86 $1,878,900.86 Nov 6, 2023 $1,718,294.97
$1,789,669.99 $1,789,669.99 Dec 4, 2023 $1,625,881.05 $1,698,656.83
$1,698,656.83 Jan 4, 2024 $1,533,810.37 $1,608,025.46 $1,608,025.46 Feb 5, 2024
$1,441,541.79 $1,517,214.02 $1,517,214.02 Mar 4, 2024 $1,347,966.36
$1,425,057.60 $1,425,057.60 Apr 4, 2024 $1,254,604.34 $1,333,155.17
$1,333,155.17 May 7, 2024 $1,161,184.61 $1,241,225.36 $1,241,225.36 Jun 4, 2024
$1,066,432.55 $1,147,910.86 $1,147,910.86 Jul 5, 2024 $971,762.37 $1,054,720.89
$1,054,720.89 Aug 5, 2024 $876,652.30 $961,097.99 $961,097.99 Sep 4, 2024
$780,968.89 $866,896.11 $866,896.11 Oct 4, 2024 $684,855.23 $772,270.71
$772,270.71 Nov 4, 2024 $588,412.02 $677,335.63 $677,335.63 Dec 4, 2024
$491,432.50 $581,858.01 $581,858.01 Jan 6, 2025 $394,237.87 $486,212.72
$486,212.72 Feb 4, 2025 $296,326.11 $389,802.97 $389,802.97 Mar 4, 2025
$197,944.34 $292,915.82 $292,915.82 Apr 4, 2025 $99,238.68 $195,753.80
$195,753.80 Apr T, JJJJ / May T, JJJJ $0.00 $98,169.73 $98,169.73 May 30, 2025
$0.00 $0.00

 



 

 

  

[Credit Agreement]

 

EXHIBIT A

 

FORM OF NOTICE OF BORROWING

 

__________, 20__

 

Norddeutsche Landesbank Girozentrale, New York Branch

1114 Avenue of the Americas, 20th Floor

New York, New York 10036

Attention: Loan Management/****

Telephone ****

Email: ****

 

Ladies and Gentlemen,

 

One (1) [_____] model [_____] Aircraft bearing MSN [_____] (the “Aircraft”)

 

We refer to the Credit Agreement, dated as of February 7, 2019 (as amended,
modified and supplemented from time to time, the “Credit Agreement”), among ACY
SN 19002 Limited, ACY SN 19003 Limited, ACY E-175 LLC and ACY SN 15192 LLC [(the
“Borrower”)], as borrowers, each of the participants party thereto),
Norddeutsche Landesbank Girozentrale, New York Branch, as agent (the “Agent”),
Norddeutsche Landesbank Girozentrale, as swap counterparty and Wilmington Trust
Company, as security trustee. Terms defined in the Credit Agreement shall have
the same meanings in this notice.

 

We hereby give you notice in accordance with Section 2.2(a) of the Credit
Agreement that, pursuant to the Credit Agreement, the Borrower wishes to borrow
a Loan in an amount of $[_________] (or such lesser amount necessary to satisfy
the condition precedent specified in Section 3.2(o)(ii) of the Credit Agreement,
in any case as reflected on the face of the Loan Certificate) at an Advance Rate
of [_________] upon the terms and subject to the conditions contained therein.

 

The Drawdown Date for the Loan shall be [________], 20__, which is a day not
less than three Business Days after the date hereof (or such shorter period as
the Participants may agree).

 

We agree to indemnify you on demand for any Swap Breakage Loss, any LIBOR
Breakage, any Liquidity Breakage and any interest and other expenses incurred
pursuant to and in the manner specified in Section 2.2 of the Credit Agreement
associated with any failure to borrow the Loan on the date referred to above,
other than a failure by the Participants to fund following the satisfaction of
all conditions precedent thereto.

 

The proceeds of the Loan should be credited to:

 

[insert account details]

 

and used in accordance with the Credit Agreement.

 

Exhibit A
Page 1

 

  

[Credit Agreement]

 

This notice shall be governed by, and construed and enforced in accordance with,
the law of the State of New York.

 

This notice is irrevocable.

 

*          *          *

 

Exhibit A
Page 2

 

  

[Credit Agreement]

 

  Yours faithfully,         [_______________], as Borrower         By:
                   Name:     Title:           AEROCENTURY CORP., as Borrower
Parent         By:     Name:     Title:  

 

Exhibit A
Page 3

 

  

[Credit Agreement]

 

EXHIBIT B-1

 

FORM OF BORROWER PLEDGE AGREEMENT

 

Exhibit B-1
Page 1

 

  

BENEFICIAL INTEREST PLEDGE
AGREEMENT (MSN [_________])

 

dated as of ___________________

 

between

 

ACY E-175 LLC

as Pledgor

 

and

 

WILMINGTON TRUST COMPANY

as Security Trustee

_______________________________________

 

Borrower Pledge Agreement

________________________________________

 

 

 

  

TABLE OF CONTENTS

 

    Page       Section 1. Definitions 1       Section 2. Pledge 1       Section
3. Representations and Warranties of the Pledgor 2       Section 4. Covenants of
the Pledgor 3       Section 5. Voting Rights, Distributions etc 5       Section
6. Delivery of Pledged Collateral 5       Section 7. Remedies upon Default 6    
  Section 8. Cooperation 7       Section 9. Private Sales 7       Section 10.
Application of Proceeds of Sale and Cash and Securities 7       Section 11.
Limitation on Duties Regarding Preservation of Pledged Collateral 7      
Section 12. Further Assurances 8       Section 13. Notices 8       Section 14.
No Waiver 8       Section 15. GOVERNING LAW 8       Section 16. Successors and
Assigns 8       Section 17. Waivers; Amendments 8       Section 18. Termination
9       Section 19. Severability 9       Section 20. Headings 9       Section
21. Counterparts 9       Section 22. Entire Agreement 9       Section 23. WAIVER
OF JURY TRIAL 9       Section 24. Non-Recourse Obligations 9       EXHIBIT A
-      Form of Interest Transfer  

 

 i

 



 

THIS BENEFICIAL INTEREST PLEDGE AGREEMENT (MSN [_______]) dated as of
________________ (this “Agreement”) is between ACY E-175 LLC, a Delaware limited
liability company, as pledgor (the “Pledgor”) and WILMINGTON TRUST COMPANY, as
security trustee (the “Security Trustee”).

 

WITNESSETH:

 

WHEREAS, the Pledgor is the sole beneficial owner of [__________] Trust (the
“Trust”) established under the [Trust Agreement] dated as of [____________]
between Wells Fargo Delaware Trust Company, National Association, not in its
individual capacity but solely as owner trustee (the “Owner Trustee”) and the
Pledgor (as further amended, supplemented and modified from time to time, the
“Trust Agreement”) and owns 100% of the Beneficial Interest (as defined below)
in the Trust;

 

WHEREAS, the Pledgor has entered into a Credit Agreement, dated as of ________
__, 2019, among, inter alios, the Pledgor, as a borrower, the participants party
thereto (the “Participants ”), Norddeutsche Landesbank Girozentrale, New York
Branch, as agent, Norddeutsche Landesbank Girozentrale, as swap counterparty,
and the Security Trustee (as it may be modified, supplemented or amended from
time to time, the “Credit Agreement”) pursuant to which the Participants agreed
to make certain loans available to refinance the Aircraft; and

 

WHEREAS, it is a condition precedent to the obligations of the Participants
under the Credit Agreement that the Pledgor grant to the Security Trustee, a
security interest in the Beneficial Interest (as defined below).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in order to induce the Participants to enter into the
transactions contemplated by the Credit Agreement and the other Operative
Documents, the Pledgor hereby covenants and agrees with the Security Trustee as
follows:

 

Section 1.       Definitions. Unless the context otherwise requires, capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Section 2.       Pledge. (a) As security for the payment and performance in full
of all of the Secured Obligations (as defined in the Security Agreement), the
Pledgor hereby pledges, hypothecates, assigns, transfers, sets over, delivers
and grants to the Security Trustee a first priority Lien in all right, title and
interest of the Pledgor which presently exist or hereafter arise in, to and
under the following:

 

(i)       100% of the beneficial interest in the Trust under and as defined in
the Trust Agreement (the “Beneficial Interest”),

 

(ii)       all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any of or all the Beneficial Interest,

 

 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

(iii)       all certificates or other instruments or documents representing any
of the foregoing,

 

(iv)       all rights and privileges of the Pledgor with respect to the
Beneficial Interest and the other property referred to in clauses (i) through
(iii) above, and

 

(v)       all proceeds of any of the foregoing and any property of any character
whatsoever into which any of the foregoing may be converted (all items referred
to in clauses (i) through (v) being hereinafter collectively referred to as the
“Pledged Collateral”).

 

(b)       For the avoidance of doubt, Excluded Payments (as defined in the
Security Agreement) and any supplemental rent, maintenance reserves and security
deposits payable to the Owner Trustee under the relevant Lease (received as
distributions or otherwise) shall not be Pledged Collateral.

 

(c)       The Pledgor hereby confirms, as of the date hereof, that it does not
hold any certificate(s) in respect of the Beneficial Interest or certificates or
other instruments or documents representing the other Pledged Collateral.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all rights, title,
interests, powers, privileges and preferences pertaining or incidental thereto,
unto the Security Trustee, its successors and assigns permitted by the terms of
the Credit Agreement; subject, however, to the terms, covenants and conditions
hereinafter set forth.

 

Section 3.       Representations and Warranties of the Pledgor. The Pledgor
hereby represents and warrants as of the date hereof:

 

(a)       it is a limited liability company duly formed and validly existing
under the laws of the jurisdiction of its formation and has the requisite power
and authority to enter into this Agreement and to carry out the transactions
contemplated hereby;

 

(b)       (i) it has duly authorized, executed and delivered this Agreement and
(ii) this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
receivership, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by application of general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law);

 

(c)       the execution, delivery and performance by the Pledgor of this
Agreement is not in violation of the Trust Agreement or any indenture, mortgage,
deed of trust or other instrument or agreement to which it is a party or by
which it is bound or to which any of its property or assets may be subject;

 

(d)       neither the execution and delivery by the Pledgor of this Agreement
nor the consummation by it of any of the transactions contemplated hereby
requires the consent or approval of, the giving of notice to, or the
registration or filing with, or the taking of any other action in respect of,
any agency or authority, except for the filing of Uniform Commercial Code
financing statements (and continuations thereof) in respect of the security
interests created hereby in the State of Delaware;

 

 2 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

(e)       the Pledgor is the record owner of the Pledged Collateral, free and
clear of any and all Liens or claims of any other Person, except for the Lien
granted hereunder (and the rights and remedies of the Security Trustee related
to such Lien);

 

(f)       the Beneficial Interest constitutes the entire Beneficial Interest of
the Pledgor at the date hereof;

 

(g)       it has legal authority to pledge the Pledged Collateral in the manner
hereby done or contemplated;

 

(h)       the Pledgor, as sole beneficial owner of the Trust, has not taken any
action or commenced any legal proceedings nor (to the best of its knowledge and
belief) has the Owner Trustee taken any or have any been threatened against the
Trust for its winding up, dissolution, administration or reorganization or for
the appointment of a receiver, administrator, administrative receiver, trustee
or similar officer of it or any of all of its assets;

 

(i)       other than the filing of a UCC -1 financing statement in respect of
this Agreement, it is not necessary in order to ensure the validity,
enforceability or admissibility in evidence in proceedings of this Pledge
Agreement in New York or Delaware or any other relevant jurisdiction that it or
any other document be filed or registered with any authority in such
jurisdiction or elsewhere or that any tax be paid in respect thereof, and the
Lien granted pursuant to this Agreement will constitute a valid, perfected first
priority Lien on the Pledged Collateral.

 

Section 4.       Covenants of the Pledgor. The Pledgor covenants as follows for
so long as any Secured Obligations remain outstanding and/or unperformed (other
than any contingent liabilities that continue past the termination of the
Security Agreement and the other Loan Operative Documents):

 

(a)       except as contemplated hereby and by the Security Agreement, the
Pledgor will not make any sale, assignment, pledge, mortgage, hypothecation or
transfer of the Pledged Collateral or the ownership interests of the Trust and,
except for the Lien granted hereby, the Pledgor will be the sole legal owner of
the Pledged Collateral, free and clear of any and all Liens other than the Liens
granted in favor of the Security Trustee;

 

(b)       as the sole beneficial owner of the Trust, it will not cause the Owner
Trustee to issue any further beneficial interests of any class or description or
other securities in addition to or in substitution for the Beneficial Interest
in existence on the Closing Date; it will hold in trust and will pledge
hereunder, immediately upon its acquisition (direct or indirect) thereof, all
property (other than Excluded Payments and any supplemental rent, maintenance
reserves or security deposits payable under the relevant Lease and other
property explicitly permitted to be received and retained by the Trust under the
Credit Agreement and the other Loan Operative Documents) or additional
beneficial interest of any class or description or other securities of the
Trust;

 

 3 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

(c)       at any time and from time to time, at no expense to the Security
Trustee, it will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Security Trustee may reasonably request, in order to perfect and protect any
Lien granted or purported to be granted hereby or to enable the Security Trustee
to exercise and enforce its rights and remedies hereunder;

 

(d)       as sole beneficial owner of the Trust, it shall not authorize or, to
the extent within its power or control, consent to the appointment of a
receiver, trustee or liquidator of the Trust or of a substantial part of the
Trust’s property, or admit in writing submitted in connection with judicial or
other similar procedures the Trust’s inability to pay its debts generally as
they come due, or make a general assignment for the benefit of creditors or
permit any creditor to exercise a contractual right to assume the operations or
financial management of the Trust;

 

(e)       as sole beneficial owner of the Trust, it shall not authorize the
Trust to file a voluntary petition in bankruptcy or a voluntary petition or an
answer seeking reorganization in a proceeding under any bankruptcy laws (as now
or hereafter in effect) or an answer admitting the material allegations of a
petition filed against the Trust in any such proceedings, or authorize the Trust
by voluntary petition, answer or consent to or seek relief under the provisions
of any other now existing or future bankruptcy, insolvency or other similar law
providing for the reorganization or winding-up of corporations, or providing for
an agreement, composition, extension or adjustment with the Trust’s creditors or
otherwise for the relief of distressed debtors;

 

(f)        it shall not commence or join with any other Person in commencing any
case, proceeding or action described in the preceding paragraph or seek an
order, judgment or decree appointing a receiver, trustee or liquidator of the
Trust of all or substantial part of its property, or sequestrating of all or any
substantial part of the property of the Trust or otherwise file a petition
against the Trust in a proceeding under any bankruptcy, insolvency or other
similar laws as now or hereafter in effect;

 

(g)       as sole beneficial owner of the Trust, it shall not authorize the
Trust to incur any indebtedness other than as provided in the Operative
Documents;

 

(h)       as sole beneficial owner of the Trust, it shall not authorize the
Trust to engage in any business other than as contemplated by the Operative
Documents;

 

(i)        it shall not, unless (i) it has given at least 20 days’ prior written
notice to such effect to the Security Trustee and (ii) all action reasonably
necessary to protect and perfect the Lien granted or purported to be granted
hereby with respect to the Pledged Collateral, shall have been taken, either (A)
change its name, identity or structure or reorganize or (B) reincorporate under
the laws of another jurisdiction;

 

(j)        if it receives distributions from the Trust that were made with funds
that the Trust was not entitled to receive under the Security Agreement and the
other Loan Operative Documents, it shall hold such funds in trust for the
Security Trustee and promptly deposit such funds in the applicable Collateral
Account on behalf of the Trust;

 

 4 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

(k)       it shall defend the Security Trustee’s right, title and Lien in and to
the Pledged Collateral against the claims and demands of all Persons; and

 

(l)        it will not amend, repeal or modify the Trust Agreement without the
prior written consent of the Security Trustee (not to be unreasonably withheld,
delayed or conditioned).

 

Section 5.       Delivery of Pledged Collateral. The Pledgor agrees to deliver
or cause to be delivered promptly to the Security Trustee any and all other
Pledged Collateral, and any and all certificates or other instruments or
documents representing any of the Pledged Collateral, which shall be in or come
into the Pledgor’s possession during the term of this Agreement. The Pledgor
agrees to deliver to the Security Trustee on or prior to the Closing Date a duly
executed beneficial interest transfer form in blank in the form of Exhibit A
hereto.

 

Section 6.       Remedies upon Default. If an Event of Default shall have
occurred and be continuing, the Security Trustee may exercise all rights of a
secured party under the Uniform Commercial Code, as enacted in any applicable
jurisdiction, with respect to the Pledged Collateral and, in addition, the
Security Trustee may, without being required to give any notice except as herein
provided or as may be required by applicable law, sell, assign, transfer,
endorse and deliver the whole or, from time to time, any part of the Pledged
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for other property, for immediate
or future delivery, and for such price or prices and on such terms as the
Security Trustee in its reasonable discretion shall deem appropriate. The
Security Trustee shall be authorized at any sale to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Pledged Collateral for their own account in compliance with the
Securities Act of 1933, as amended (the “Securities Act”). Upon consummation of
any sale, the Security Trustee shall have the right to assign, transfer, endorse
and deliver to the purchaser or purchasers thereof the Pledged Collateral sold
and all of the voting and consensual rights and powers granted and reserved to
the Security Trustee pursuant hereto shall thereupon become vested in such
purchaser or purchasers, subject to any reservations or qualifications imposed
by the Security Trustee. Each purchaser at any sale shall hold the property sold
absolutely free from any claim or right on the part of the Pledgor, and the
Pledgor hereby waives and releases (to the extent permitted by law) all rights
of redemption, stay, appraisal, reclamation and turnover which the Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Security Trustee shall give the Pledgor (with
a copy to the Owner Trustee) ten days’ written notice (which the Pledgor agrees
is reasonable notification within the meaning of Section 9-612 of the Uniform
Commercial Code, as enacted in any applicable jurisdiction) of the Security
Trustee’s intention to attempt to sell any of the Pledged Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale, and, in the case of a sale at a broker’s board or on a securities
exchange, shall identify the board or exchange at which such sale is to be made
and the day on which the Pledged Collateral, or a portion thereof, will first be
offered for sale. Any public sale of any of the Pledged Collateral shall be held
at such time or times within ordinary business hours and at such place or places
as the Security Trustee may state in the notice or publication (if any) of such
sale. At any sale, the Pledged Collateral, or any portion thereof to be sold,
may be sold as an entirety or in separate parcels, as the Security Trustee may
(in its sole and absolute discretion) determine. The Security Trustee shall not
be obligated to sell any of the Pledged Collateral if it shall determine not to
do so, regardless of the fact that notice of a sale of such Pledged Collateral
may have been given. The Security Trustee may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, occur at the time and place identified in such
announcement. In case all or any part of the Pledged Collateral is sold on
credit or for future delivery, the Pledged Collateral so sold may be retained by
the Security Trustee until the sale price is paid by the purchaser or purchasers
thereof, but the Security Trustee shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Pledged Collateral
so sold and, in case of any such failure, such Pledged Collateral may be sold
again upon ten days’ notice (which the Pledgor agrees is reasonable notification
within the meaning of Section 9-612 of the Uniform Commercial Code, as enacted
in any applicable jurisdiction). At any sale made pursuant to this Agreement, to
the extent permitted by applicable law, the Security Trustee may bid for or
purchase, free from any right of redemption, stay, appraisal, reclamation or
turnover on the part of the Pledgor (all said rights being also hereby waived
and released to the extent permitted by law), any Pledged Collateral offered for
sale and may make payment on account thereof by using the amount of Secured
Obligations outstanding to it from the Pledgor as a credit against the purchase
price, and the Security Trustee may, upon compliance with the terms of sale,
hold, retain and dispose of the Pledged Collateral sold without further
accountability to the Pledgor therefor. For purposes hereof, a written agreement
to purchase all or any part of the Pledged Collateral shall be treated as a sale
thereof and the Security Trustee shall be free to carry out such sale pursuant
to such agreement, and the Pledgor shall not be entitled to the return of any
Pledged Collateral subject thereto, notwithstanding the fact that after the
Security Trustee shall have entered into such agreement all Events of Default
shall have been remedied. As an alternative to exercising the power of sale
herein conferred upon it, the Security Trustee may proceed by suit or suits at
law or in equity to foreclose this Agreement and sell the Pledged Collateral or
any portion thereof pursuant to a judgment or decree of a court having competent
jurisdiction and/or pursuant to a proceeding of a court-appointed receiver.

 

 5 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

The Pledgor hereby constitutes and appoints the Security Trustee the
attorney-in-fact of the Pledgor for the purpose of carrying out after the
occurrence and during the continuance of an Event of Default, the provisions of
this Agreement and taking any action and executing any instrument which the
Security Trustee may deem necessary or reasonably advisable to accomplish the
purposes hereof, which appointment is granted as security for the performance of
the Pledgor’s obligations hereunder and for valuable consideration, and is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Security Trustee shall have the right, after the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Security Trustee’s name or in the name of the Pledgor, to settle,
compromise, prosecute or defend any action, claim or proceeding with respect to
the Pledged Collateral and shall have the right to sell, assign, endorse,
pledge, transfer and make any agreement respecting, or otherwise deal with, the
same.

 

Section 7.      Cooperation. The Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Security
Trustee desires to sell any of the Pledged Collateral at a sale, it will, at any
time and from time to time, upon the written request of the Security Trustee,
use commercially reasonable efforts to cause the Trust to take such action and
prepare, distribute and/or file such documents as are required for the Security
Trustee to permit the sale of such Pledged Collateral.

 

 6 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

Section 8.      Private Sales. (a) The Pledgor recognizes that the Security
Trustee may be unable to effect a public sale of any or all the Pledged
Collateral, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. The Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale. The Security Trustee shall be under no obligation to delay a sale
of any of the Pledged Collateral for the period of time necessary to permit the
Trust to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if the Trust would agree to do so;
nor shall the Trust be at any time obligated to register the Beneficial Interest
for a public sale.

 

(b)       The Pledgor further agrees to use commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Collateral pursuant to this
Section 8 valid and binding and in compliance with applicable laws. The Pledgor
further agrees that a breach of any of the covenants contained in this Section 8
will cause irreparable injury to the Security Trustee, that the Security Trustee
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 8 shall be specifically
enforceable against the Pledgor, and the Pledgor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred and is continuing.

 

Section 9.      Application of Proceeds of Sale and Cash and Securities. The
proceeds of any sale of or realization upon the whole or any part of the Pledged
Collateral and cash retained by the Security Trustee pursuant to this Agreement
shall be applied by the Security Trustee in accordance with Section 3.03 of the
Mortgage.

 

Section 10.     Limitation on Duties Regarding Preservation of Pledged
Collateral. Neither the Security Trustee nor any director, officer, employee or
counsel of the Security Trustee shall be liable for any action taken or omitted
to be taken by it or them relative to any of the Pledged Collateral except for
its or their own gross negligence or willful misconduct.

 

Section 11.     Further Assurances. The Pledgor agrees that at no expense to the
Security Trustee, (a) it will duly execute and deliver (to the Security Trustee
or otherwise) or cause to be duly executed and delivered (to the Security
Trustee or otherwise) and will file or record such notices, financing statements
or other documents as may be necessary to enable the perfection of the Lien of
the Security Trustee hereunder, or as the Security Trustee may reasonably
request, such instruments to be in form and substance reasonably satisfactory to
the Security Trustee, and (b) it will do or cause to be done such further acts
and things and execute and deliver (to the Security Trustee or otherwise) such
additional conveyances, assignments, agreements and instruments, as the Security
Trustee may at any time reasonably request in connection with the administration
and enforcement of this Agreement or relative to the Pledged Collateral or any
part thereof or in order to assure and confirm unto the Security Trustee its
rights, powers and remedies hereunder, including, without limitation, the
protection and perfection of the Security Trustee’s Lien in the Pledged
Collateral or any part thereof.

 

 7 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

Section 12.     Notices. All notices and other communications shall be in
writing and shall be given or made by fax, mail or personal delivery and faxed,
mailed or delivered to the intended recipient at the address specified in
Schedule 1 to the Credit Agreement or at such other address as shall be
designated by the Pledgor or the Security Trustee in a notice to the other party
hereto. All such communications shall be deemed to have been duly given when
transmitted by fax (provided such transmission by fax is in legible form and is
accompanied by or generates a substantially simultaneous confirmation of
transmission), or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

 

Section 13.     No Waiver. No failure on the part of the Security Trustee or any
of its agents to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Security Trustee
or any of its agents of any right, power or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

 

Section 14.     GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THIS AGREEMENT IS BEING
DELIVERED IN THE STATE OF NEW YORK.

 

Section 15.     Successors and Assigns. This Agreement and the terms, covenants
and conditions hereof shall be binding upon and inure to the benefit of the
parties hereto and all holders of the Secured Obligations secured hereby and
their respective successors and permitted assigns, except that the Pledgor shall
not be permitted to assign or otherwise transfer this Agreement or any rights or
interests herein or in the Pledged Collateral or any part thereof, or otherwise
to pledge, encumber or grant any option with respect to the Pledged Collateral
or any part thereof. The Pledgor shall not be permitted to delegate any of its
duties or obligations hereunder. The Security Trustee may assign this Agreement
or any or all of its rights hereunder in accordance with the provisions of the
Operative Documents.

 

Section 16.     Waivers; Amendments. No term or provision of this Agreement may
be changed, waived, discharged or terminated orally, but only by an instrument
in writing signed by the parties hereto; and any waiver of the terms hereof
shall be effective only in the specific instance and for the specific purpose
given.

 

Section 17.     Termination.

 

(a)       Upon payment in full of the Secured Obligations, this Agreement shall
terminate and the Security Trustee, at the request of the Pledgor, will execute
and deliver to the Pledgor, at no cost to the Security Trustee, a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement and will duly assign, transfer and deliver to the Pledgor all of the
rights and moneys at the time held by the Security Trustee under this Agreement
and will execute any other instrument reasonably requested by the Pledgor in
connection with the foregoing.

 

 8 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

(b)       Upon (or at any time after) payment in full of the principal amount of
and interest on and all other amounts due under all Loan Certificates related to
the Republic Aircraft owned by the Trust and provided that no Default or Event
of Default shall have occurred and be continuing, the Pledgor may direct the
Security Trustee to execute and deliver to or as directed in writing by the
Pledgor an appropriate instrument releasing the Pledged Collateral from the Lien
of this Agreement and the Security Trustee shall execute and deliver such
instrument as aforesaid.

 

Section 18.      Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and (ii) the invalidity or unenforceability of any provision hereof
in any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction. To the extent permitted by applicable law,
the Pledgor hereby waives any provision of law that renders any provision hereof
prohibited or unenforceable in any respect.

 

Section 19.      Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

Section 20.      Counterparts. This Agreement may be executed in separate
counterparts each of which when so executed and delivered shall be an
exchangeable original, but all such counterparts shall together constitute but
one and the same agreement.

 

Section 21.      Entire Agreement. This Agreement together with the Operative
Documents constitutes, on and as of the date hereof, the entire agreement of the
Pledgor and the Security Trustee with respect to the subject matter hereof, and
all prior or contemporaneous understandings or agreements, whether written or
oral, between the Security Trustee and the Pledgor with respect to such subject
matter are hereby superseded in their entirety.

 

Section 22.      WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION ARISING UNDER THIS
AGREEMENT OR ANY OTHER OPERATIVE DOCUMENTS.

 

Section 23.     Non-Recourse Obligations.

 

(a)       In recognition of the Pledgor granting the security referred to in
Section 2, the Security Trustee hereby agrees that, notwithstanding the
provisions of this Agreement or any Loan Operative Document to the contrary, any
and all liability of the Pledgor that is created hereunder shall, in the absence
of fraud, gross negligence or willful misconduct in performing its obligations
under this Agreement, be limited to the aggregate assets from time to time of
the Pledgor. Except as specified above, the Pledgor shall not be personally
liable for any shortfall that may arise as a result thereof. The provisions of
this Section 24(a) shall only limit the personal liability of the Pledgor for
the discharge of its obligations as specified above and shall not (i) limit or
restrict in any way the accrual of interest on any such unpaid amount, or (ii)
derogate from or otherwise limit the right of recovery, realization or
application by the Security Trustee, the Agent, the Swap Counterparty and each
Participant under or pursuant to any of the Loan Operative Documents on anything
assigned, mortgaged, charged, pledged or secured (by way of security) to or for
the benefit of the Security Trustee, the Agent, the Swap Counterparty and each
Participant under or pursuant to any of the Loan Operative Documents.

 

 9 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

(b)        The Security Trustee hereby acknowledges and agrees that the
Pledgor’s obligations under this Agreement and the other Loan Operative
Documents are solely the corporate obligations of the Pledgor and that none of
the Security Trustee, the Agent, the Swap Counterparty or the Participants shall
have any recourse against any of the directors, shareholders, officers or
employees of the Pledgor for any claims, losses, damages, liabilities,
indemnities or other obligations of the Pledgor under this Agreement and the
other Loan Operative Documents.

 

*         *      *

 

 10 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Beneficial
Interest Pledge Agreement to be duly executed and delivered by its proper and
duly authorized officers as of the day and year first above written.

 

  ACY E-175 LLC, as a Borrower         By: AeroCentury Corp., its Manager      
  By:     Name:   Title:         WILMINGTON TRUST COMPANY, as Security Trustee  
      By:        Name:     Title:

 

Acknowledged and Agreed:         WELLS FARGO DELAWARE TRUST COMPANY, NATIONAL
ASSOCIATION, not in its individual capacity but solely as owner trustee of
[_________] Trust         By:       Name:   Title:  

 

 11 

 

  

[Beneficial Interest Pledge Agreement (MSN [__________])]

 

EXHIBIT A

 

FORM OF INTEREST TRANSFER

 

ACY E-175 LLC (the “Transferor”), for value received does hereby transfer to
__________________ (the “Transferee”), its beneficial interest, to hold the same
unto the Transferee.

 

  ACY E-175 LLC, as a Borrower         By: AeroCentury Corp., its Manager      
  By:           Name:   Title:

 

Exhibit A
Page 1

 

 

[Credit Agreement]

 

EXHIBIT B-2

 

FORM OF BORROWER PARENT PLEDGE AGREEMENT

 

Exhibit B-2
Page 1

 

  

MEMBERSHIP INTEREST PLEDGE

AGREEMENT

 

dated as of ___________________

 

between

 

AEROCENTURY CORP.

as Pledgor

 

and

 

WILMINGTON TRUST COMPANY

as Security Trustee

_______________________________________

 

Borrower Parent Pledge Agreement

________________________________________

 

 

 

  

TABLE OF CONTENTS

 

    Page       Section 1. Definitions 1       Section 2. Pledge 1       Section
3. Representations and Warranties of the Pledgor 2       Section 4. Covenants of
the Pledgor 3       Section 5. Voting Rights, Distributions etc 5       Section
6. Delivery of Pledged Collateral 6       Section 7. Remedies upon Default 7    
  Section 8. Cooperation 8       Section 9. Private Sales 8       Section 10.
Application of Proceeds of Sale and Cash and Securities 9       Section 11.
Limitation on Duties Regarding Preservation of Pledged Collateral 9      
Section 12. Further Assurances 9       Section 13. Notices 9       Section 14.
No Waiver 9       Section 15. GOVERNING LAW 9       Section 16. Successors and
Assigns 10       Section 17. Waivers; Amendments 10       Section 18.
Termination 10       Section 19. Severability 10       Section 20. Headings 10  
    Section 21. Counterparts 11       Section 22. Entire Agreement 11      
Section 23. WAIVER OF JURY TRIAL 11       Section 24. Non-Recourse Obligations
11       EXHIBIT A -     Form of Interest Transfer  

  



 i

 







 

THIS MEMBERSHIP INTEREST PLEDGE AGREEMENT dated as of ________________ (this
“Agreement”) is between AEROCENTURY CORP., a Delaware corporation, as pledgor
(the “Pledgor”) and WILMINGTON TRUST COMPANY, as security trustee (the “Security
Trustee”).

 

WITNESSETH:

 

WHEREAS, the Pledgor is the sole member and manager of [ACY SN 15129 LLC][ACY
E-175 LLC], a Delaware limited liability company (the “Company”) pursuant to
that certain Operating Agreement, dated as of [____________] (as it may be
modified, supplemented or amended from time to time, the “LLC Agreement”) and
owns 100% of the Membership Interest (as defined below) in the Company, as
evidenced by [Certificate No. 1] dated ________ (the “Certificate”) issued by
the Company to the Pledgor;

 

WHEREAS, the Company has entered into a Credit Agreement, dated as of ________
__, 2019, among, inter alios, the Company, as a borrower, the participants party
thereto (the “Participants”), Norddeutsche Landesbank Girozentrale, as swap
counterparty, Norddeutsche Landesbank Girozentrale, New York Branch, as agent,
and the Security Trustee (as it may be modified, supplemented or amended from
time to time, the “Credit Agreement”) pursuant to which the Participants agreed
to make certain loans available to refinance the Aircraft;

 

WHEREAS, the Company has entered into a Security Agreement, dated as of ________
__, 2019, among, inter alios, the Company, as a mortgagor, and the Security
Trustee (as it may be modified, supplemented or amended from time to time, the
“Mortgage”); and

 

WHEREAS, it is a condition precedent to the obligations of the Participants
under the Credit Agreement that the Pledgor grant to the Security Trustee, a
security interest in the Membership Interest (as defined below).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in order to induce the Participants to enter into the
transactions contemplated by the Credit Agreement and the other Operative
Documents, the Pledgor hereby covenants and agrees with the Security Trustee as
follows:

 

Section 1.       Definitions. Unless the context otherwise requires, capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Section 2.       Pledge. (a) As security for the payment and performance in full
of all of the Secured Obligations (as defined in the Security Agreement), the
Pledgor hereby pledges, hypothecates, assigns, transfers, sets over, delivers
and grants to the Security Trustee a first priority Lien in all right, title and
interest of the Pledgor which presently exist or hereafter arise in, to and
under the following:

 

(i)       the limited liability company interest in the Company held by the
Pledgor and the rights of the Pledgor as the sole member of the Company (the
“Membership Interest”),

 

 

 

  

[Borrower Parent Pledge Agreement]

 

(ii)       all dividends, interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of or all the Membership Interest and all other options or
rights of any nature whatsoever which may be issued or granted by the Company to
the Pledgor in respect of the Membership Interest and the books and records of
the Company evidencing record ownership and registration of the interests
pledged hereunder,

 

(iii)       all certificates or other instruments or documents representing any
of the foregoing, including the Certificate,

 

(iv)       all rights and privileges of the Pledgor with respect to the
Membership Interest and the other property referred to in clauses (i) through
(iii) above, and

 

(v)       all proceeds of any of the foregoing and any property of any character
whatsoever into which any of the foregoing may be converted (all items referred
to in clauses (i) through (v) being hereinafter collectively referred to as the
“Pledged Collateral”).

 

(b)       For the avoidance of doubt, Excluded Payments (as defined in the
Security Agreement) and any supplemental rent, maintenance reserves and security
deposits payable to the Company under the relevant Lease (received as
distributions or otherwise) shall not be Pledged Collateral.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all rights, title,
interests, powers, privileges and preferences pertaining or incidental thereto,
unto the Security Trustee, its successors and assigns permitted by the terms of
the Credit Agreement; subject, however, to the terms, covenants and conditions
hereinafter set forth.

 

Section 3.       Representations and Warranties of the Pledgor. The Pledgor
hereby represents and warrants as of the date hereof:

 

(a)       it is a Delaware corporation duly incorporated and validly existing
under the laws of the jurisdiction of its formation and has the requisite power
and authority to enter into this Agreement and to carry out the transactions
contemplated hereby;

 

(b)       (i) it has duly authorized, executed and delivered this Agreement and
(ii) this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
receivership, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by application of general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law);

 

(c)       the execution, delivery and performance by the Pledgor of this
Agreement is not in violation of the LLC Agreement or any indenture, mortgage,
deed of trust or other instrument or agreement to which it is a party or by
which it is bound or to which any of its property or assets may be subject;

 

 2 

 

  

[Borrower Parent Pledge Agreement]

 

(d)       neither the execution and delivery by the Pledgor of this Agreement
nor the consummation by it of any of the transactions contemplated hereby
requires the consent or approval of, the giving of notice to, or the
registration or filing with, or the taking of any other action in respect of,
any agency or authority, except for the filing of Uniform Commercial Code
financing statements (and continuations thereof) in respect of the security
interests created hereby in the State of Delaware;

 

(e)       the Pledgor is the record owner of the Pledged Collateral, free and
clear of any and all Liens or claims of any other Person, except for the Lien
granted hereunder (and the rights and remedies of the Security Trustee related
to such Lien);

 

(f)       the Membership Interest has been duly authorized and validly issued;

 

(g)       the Certificate is accurate and the Membership Interest described
therein constitutes the entire Membership Interest of the Pledgor at the date
hereof;

 

(h)       it has legal authority to pledge the Pledged Collateral in the manner
hereby done or contemplated;

 

(i)       the Pledgor, as manager and sole member of the Company, has not taken
any action or commenced any legal proceedings nor (to the best of its knowledge
and belief) has the Company taken any or have any been threatened against the
Company for its winding up, dissolution, administration or reorganization or for
the appointment of a receiver, administrator, administrative receiver, trustee
or similar officer of it or any of all of its assets;

 

(j)       other than the delivery of the Certificate to the Security Trustee
evidencing the Pledged Collateral and the filing of a UCC-1 financing statement
in respect of this Agreement, it is not necessary in order to ensure the
validity, enforceability or admissibility in evidence in proceedings of this
Pledge Agreement in New York or Delaware or any other relevant jurisdiction that
it or any other document be filed or registered with any authority in such
jurisdiction or elsewhere or that any tax be paid in respect thereof, and the
Lien granted pursuant to this Agreement will constitute a valid, perfected first
priority Lien on the Pledged Collateral.

 

Section 4.       Covenants of the Pledgor. The Pledgor covenants as follows for
so long as any Secured Obligations remain outstanding and/or unperformed (other
than any contingent liabilities that continue past the termination of the
Security Agreement and the other Loan Operative Documents):

 

(a)       except as contemplated hereby and by the Security Agreement, the
Pledgor will not make any sale, assignment, pledge, mortgage, hypothecation or
transfer of the Pledged Collateral or the ownership interests of the Company
and, except for the Lien granted hereby, the Pledgor will be the sole legal
owner of the Pledged Collateral, free and clear of any and all Liens other than
the Liens granted in favor of the Security Trustee;

 

(b)       as manager and sole member of the Company, it will not cause the
Company to issue any further limited liability company interests of any class or
description or other securities in addition to or in substitution for the
Membership Interest in existence on the Closing Date; it will hold in trust and
will pledge hereunder, immediately upon its acquisition (direct or indirect)
thereof, all property (other than Excluded Payments, any supplemental rent,
maintenance reserves or security deposits payable under the relevant Lease and
other property explicitly permitted to be received and retained by the Company
under the Credit Agreement and the other Loan Operative Documents) or additional
limited liability company interest of any class or description or other
securities of the Company;

 

 3 

 

  

[Borrower Parent Pledge Agreement]

 

(c)       at any time and from time to time, at no expense to the Security
Trustee, it will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Security Trustee may reasonably request, in order to perfect and protect any
Lien granted or purported to be granted hereby or to enable the Security Trustee
to exercise and enforce its rights and remedies hereunder;

 

(d)       as manager and sole member of the Company, it shall not authorize or,
to the extent within its power or control, consent to the appointment of a
receiver, trustee or liquidator of the Company or of a substantial part of the
Company’s property, or admit in writing submitted in connection with judicial or
other similar procedures the Company’s inability to pay its debts generally as
they come due, or make a general assignment for the benefit of creditors or
permit any creditor to exercise a contractual right to assume the operations or
financial management of the Company;

 

(e)       as manager and sole member of the Company, it shall not authorize the
Company to file a voluntary petition in bankruptcy or a voluntary petition or an
answer seeking reorganization in a proceeding under any bankruptcy laws (as now
or hereafter in effect) or an answer admitting the material allegations of a
petition filed against the Company in any such proceedings, or authorize the
Company by voluntary petition, answer or consent to or seek relief under the
provisions of any other now existing or future bankruptcy, insolvency or other
similar law providing for the reorganization or winding-up of corporations, or
providing for an agreement, composition, extension or adjustment with the
Company’s creditors or otherwise for the relief of distressed debtors;

 

(f)       it shall not commence or join with any other Person in commencing any
case, proceeding or action described in the preceding paragraph or seek an
order, judgment or decree appointing a receiver, trustee or liquidator of the
Company of all or substantial part of its property, or sequestrating of all or
any substantial part of the property of the Company or otherwise file a petition
against the Company in a proceeding under any bankruptcy, insolvency or other
similar laws as now or hereafter in effect;

 

(g)       as manager and sole member of the Company, it shall not authorize the
Company to incur any indebtedness other than as provided in the Operative
Documents;

 

(h)       as manager and sole member of the Company, it shall not authorize the
Company to engage in any business other than as contemplated by the Operative
Documents;

 

(i)       it shall not, unless (i) it has given at least 20 days’ prior written
notice to such effect to the Security Trustee and (ii) all action reasonably
necessary to protect and perfect the Lien granted or purported to be granted
hereby with respect to the Pledged Collateral, shall have been taken, either (A)
change its name, identity or structure or reorganize or (B) reincorporate under
the laws of another jurisdiction;

 

 4 

 

  

[Borrower Parent Pledge Agreement]

 

(j)       if it receives distributions from the Company that were made with
funds that the Company was not entitled to receive under the Security Agreement
and the other Loan Operative Documents, it shall hold such funds in trust for
the Security Trustee and promptly deposit such funds in the applicable
Collateral Account on behalf of the Company;

 

(k)       it shall defend the Security Trustee’s right, title and Lien in and to
the Pledged Collateral against the claims and demands of all Persons; and

 

(l)        it will not amend, repeal or modify the LLC Agreement of the Company
without the prior written consent of the Security Trustee (not to be
unreasonably withheld, delayed or conditioned).

 

Section 5.       Voting Rights, Distributions etc. (a) So long as no Event of
Default has occurred and is continuing, the Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Membership Interest, or any part thereof, for any purpose not inconsistent with
the terms of this Agreement or the other Loan Operative Documents; provided
however, that the Pledgor shall not be entitled to exercise any voting and/or
consensual rights and powers with respect to the following without the prior
written consent of the Security Trustee:

 

(i)       the winding up, dissolution, liquidation or reorganization of the
Company or the composition or readjustment of its debts;

 

(ii)       the merger or consolidation of the Company with any other Person;

 

(iii)       the sale of all or substantially all the assets of the Company;

 

(iv)       any amendment to or modification of the LLC Agreement;

 

(v)       except as otherwise provided in the Operative Documents, the
incurrence of any indebtedness or the creation of any Lien by the Company;

 

(vi)       except as otherwise provided in the Operative Documents, the making
by the Company of a general assignment for the benefit of creditors;

 

(vii)      the commencement by the Company of a voluntary case or other
proceeding seeking liquidation, reorganization, winding up or other relief with
respect to the Company or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of the Company or of
all or any substantial part of its property;

 

(viii)      failing to controvert in a timely and appropriate manner, or
acquiescence in writing to, any petition filed against the Company in an
involuntary case under applicable bankruptcy or similar law or in any other
action or proceeding against it under any law relating to bankruptcy,
insolvency, reorganization, winding up or composition or readjustment of its
debts;

 

 5 

 

  

[Borrower Parent Pledge Agreement]

 

(ix)       other than with respect to payments permitted or required by the
Operative Documents or to be made by the Security Trustee, the payment of
dividends or other distributions other than in cash in respect of the Membership
Interest or the repurchase or redemption of the Membership Interest; and

 

(x)       the taking of any action necessary for the purpose of effecting any
actions specified in the foregoing clauses (i) through (ix);

 

(b)       The Pledgor shall execute and deliver, or cause to be executed and
delivered, to the Security Trustee, as appropriate, all such proxies and other
instruments as the Security Trustee may request for the purpose of enabling the
Security Trustee to exercise all rights and privileges in respect of the
Membership Interest and/or the voting and/or consensual rights and powers which
the Security Trustee is entitled to exercise pursuant to this Section 5.

 

(c)       At any time when an Event of Default has occurred and is continuing,
all rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 5(a) shall
cease and all such rights shall thereupon become vested in the Security Trustee,
without further act who shall thereupon have the sole right to exercise such
voting and other consensual rights and remedies

 

(d)       Upon any sale or other disposition of any part of the Pledged
Collateral by the Security Trustee pursuant to Section 7 hereof, all of the
voting and consensual rights, privileges and powers referred to in the preceding
sentence pertaining to such part shall in any event become vested in the Person
to whom such sale or disposition is made, which Person shall thereafter have the
sole and exclusive right to exercise such voting and consensual rights,
privileges and powers.

 

Section 6.       Delivery of Pledged Collateral. The Pledgor agrees to deliver
or cause to be delivered promptly to the Security Trustee any and all other
Pledged Collateral, and any and all certificates or other instruments or
documents representing any of the Pledged Collateral, including the Certificate,
which shall be in or come into the Pledgor’s possession during the term of this
Agreement. The Pledgor agrees to deliver to the Security Trustee on or prior to
the Closing Date a duly executed limited liability company interest transfer
form in blank in the form of Exhibit A hereto.

 

 6 

 

  

[Borrower Parent Pledge Agreement]

 

Section 7.       Remedies upon Default . If an Event of Default shall have
occurred and be continuing, the Security Trustee may exercise all rights of a
secured party under the Uniform Commercial Code, as enacted in any applicable
jurisdiction, with respect to the Pledged Collateral and, in addition, the
Security Trustee may, without being required to give any notice except as herein
provided or as may be required by applicable law, sell, assign, transfer,
endorse and deliver the whole or, from time to time, any part of the Pledged
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for other property, for immediate
or future delivery, and for such price or prices and on such terms as the
Security Trustee in its reasonable discretion shall deem appropriate. The
Security Trustee shall be authorized at any sale to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Pledged Collateral for their own account in compliance with the
Securities Act of 1933, as amended (the “Securities Act”). Upon consummation of
any sale, the Security Trustee shall have the right to assign, transfer, endorse
and deliver to the purchaser or purchasers thereof the Pledged Collateral sold
and all of the voting and consensual rights and powers granted and reserved to
the Security Trustee pursuant hereto shall thereupon become vested in such
purchaser or purchasers, subject to any reservations or qualifications imposed
by the Security Trustee. Each purchaser at any sale shall hold the property sold
absolutely free from any claim or right on the part of the Pledgor, and the
Pledgor hereby waives and releases (to the extent permitted by law) all rights
of redemption, stay, appraisal, reclamation and turnover which the Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Security Trustee shall give the Pledgor (with
a copy to the Company) ten days’ written notice (which the Pledgor agrees is
reasonable notification within the meaning of Section 9-612 of the Uniform
Commercial Code, as enacted in any applicable jurisdiction) of the Security
Trustee’s intention to attempt to sell any of the Pledged Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale, and, in the case of a sale at a broker’s board or on a securities
exchange, shall identify the board or exchange at which such sale is to be made
and the day on which the Pledged Collateral, or a portion thereof, will first be
offered for sale. Any public sale of any of the Pledged Collateral shall be held
at such time or times within ordinary business hours and at such place or places
as the Security Trustee may state in the notice or publication (if any) of such
sale. At any sale, the Pledged Collateral, or any portion thereof to be sold,
may be sold as an entirety or in separate parcels, as the Security Trustee may
(in its sole and absolute discretion) determine. The Security Trustee shall not
be obligated to sell any of the Pledged Collateral if it shall determine not to
do so, regardless of the fact that notice of a sale of such Pledged Collateral
may have been given. The Security Trustee may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, occur at the time and place identified in such
announcement. In case all or any part of the Pledged Collateral is sold on
credit or for future delivery, the Pledged Collateral so sold may be retained by
the Security Trustee until the sale price is paid by the purchaser or purchasers
thereof, but the Security Trustee shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Pledged Collateral
so sold and, in case of any such failure, such Pledged Collateral may be sold
again upon ten days’ notice (which the Pledgor agrees is reasonable notification
within the meaning of Section 9-612 of the Uniform Commercial Code, as enacted
in any applicable jurisdiction). At any sale made pursuant to this Agreement, to
the extent permitted by applicable law, the Security Trustee may bid for or
purchase, free from any right of redemption, stay, appraisal, reclamation or
turnover on the part of the Pledgor (all said rights being also hereby waived
and released to the extent permitted by law), any Pledged Collateral offered for
sale and may make payment on account thereof by using the amount of Secured
Obligations outstanding to it from the Pledgor as a credit against the purchase
price, and the Security Trustee may, upon compliance with the terms of sale,
hold, retain and dispose of the Pledged Collateral sold without further
accountability to the Pledgor therefor. For purposes hereof, a written agreement
to purchase all or any part of the Pledged Collateral shall be treated as a sale
thereof and the Security Trustee shall be free to carry out such sale pursuant
to such agreement, and the Pledgor shall not be entitled to the return of any
Pledged Collateral subject thereto, notwithstanding the fact that after the
Security Trustee shall have entered into such agreement all Events of Default
shall have been remedied. As an alternative to exercising the power of sale
herein conferred upon it, the Security Trustee may proceed by suit or suits at
law or in equity to foreclose this Agreement and sell the Pledged Collateral or
any portion thereof pursuant to a judgment or decree of a court having competent
jurisdiction and/or pursuant to a proceeding of a court-appointed receiver.

 

 7 

 

  

[Borrower Parent Pledge Agreement]

 

The Pledgor hereby constitutes and appoints the Security Trustee the
attorney-in-fact of the Pledgor for the purpose of carrying out after the
occurrence and during the continuance of an Event of Default, the provisions of
this Agreement and taking any action and executing any instrument which the
Security Trustee may deem necessary or reasonably advisable to accomplish the
purposes hereof, which appointment is granted as security for the performance of
the Pledgor’s obligations hereunder and for valuable consideration, and is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Security Trustee shall have the right, after the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Security Trustee’s name or in the name of the Pledgor, to settle,
compromise, prosecute or defend any action, claim or proceeding with respect to
the Pledged Collateral and shall have the right to sell, assign, endorse,
pledge, transfer and make any agreement respecting, or otherwise deal with, the
same.

 

Section 8.       Cooperation. The Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Security
Trustee desires to sell any of the Pledged Collateral at a sale, it will, at any
time and from time to time, upon the written request of the Security Trustee,
use commercially reasonable efforts to cause the Company to take such action and
prepare, distribute and/or file such documents as are required for the Security
Trustee to permit the sale of such Pledged Collateral.

 

Section 9.      Private Sales. (a) The Pledgor recognizes that the Security
Trustee may be unable to effect a public sale of any or all the Pledged
Collateral, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. The Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale. The Security Trustee shall be under no obligation to delay a sale
of any of the Pledged Collateral for the period of time necessary to permit the
Company to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if the Company would agree to do
so; nor shall the Company be at any time obligated to register the Membership
Interest for a public sale.

 

(b)       The Pledgor further agrees to use commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Collateral pursuant to this
Section 8 valid and binding and in compliance with applicable laws. The Pledgor
further agrees that a breach of any of the covenants contained in this Section 8
will cause irreparable injury to the Security Trustee, that the Security Trustee
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 8 shall be specifically
enforceable against the Pledgor, and the Pledgor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred and is continuing.

 

 8 

 

  

[Borrower Parent Pledge Agreement]

 

Section 10.     Application of Proceeds of Sale and Cash and Securities. The
proceeds of any sale of or realization upon the whole or any part of the Pledged
Collateral and cash retained by the Security Trustee pursuant to this Agreement
shall be applied by the Security Trustee in accordance with Section 3.03 of the
Mortgage.

 

Section 11.    Limitation on Duties Regarding Preservation of Pledged
Collateral. Neither the Security Trustee nor any director, officer, employee or
counsel of the Security Trustee shall be liable for any action taken or omitted
to be taken by it or them relative to any of the Pledged Collateral except for
its or their own gross negligence or willful misconduct.

 

Section 12.    Further Assurances. The Pledgor agrees that at no expense to the
Security Trustee, (a) it will duly execute and deliver (to the Security Trustee
or otherwise) or cause to be duly executed and delivered (to the Security
Trustee or otherwise) and will file or record such notices, financing statements
or other documents as may be necessary to enable the perfection of the Lien of
the Security Trustee hereunder, or as the Security Trustee may reasonably
request, such instruments to be in form and substance reasonably satisfactory to
the Security Trustee, and (b) it will do or cause to be done such further acts
and things and execute and deliver (to the Security Trustee or otherwise) such
additional conveyances, assignments, agreements and instruments, as the Security
Trustee may at any time reasonably request in connection with the administration
and enforcement of this Agreement or relative to the Pledged Collateral or any
part thereof or in order to assure and confirm unto the Security Trustee its
rights, powers and remedies hereunder, including, without limitation, the
protection and perfection of the Security Trustee’s Lien in the Pledged
Collateral or any part thereof.

 

Section 13.    Notices. All notices and other communications shall be in writing
and shall be given or made by fax, mail or personal delivery and faxed, mailed
or delivered to the intended recipient at the address specified in Schedule 1 to
the Credit Agreement or at such other address as shall be designated by the
Pledgor or the Security Trustee in a notice to the other party hereto. All such
communications shall be deemed to have been duly given when transmitted by fax
(provided such transmission by fax is in legible form and is accompanied by or
generates a substantially simultaneous confirmation of transmission), or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

Section 14.    No Waiver. No failure on the part of the Security Trustee or any
of its agents to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Security Trustee
or any of its agents of any right, power or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

 

Section 15.    GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THIS AGREEMENT IS BEING
DELIVERED IN THE STATE OF NEW YORK.

 

 9 

 

  

[Borrower Parent Pledge Agreement]

 

Section 16.    Successors and Assigns. This Agreement and the terms, covenants
and conditions hereof shall be binding upon and inure to the benefit of the
parties hereto and all holders of the Secured Obligations secured hereby and
their respective successors and permitted assigns, except that the Pledgor shall
not be permitted to assign or otherwise transfer this Agreement or any rights or
interests herein or in the Pledged Collateral or any part thereof, or otherwise
to pledge, encumber or grant any option with respect to the Pledged Collateral
or any part thereof. The Pledgor shall not be permitted to delegate any of its
duties or obligations hereunder. The Security Trustee may assign this Agreement
or any or all of its rights hereunder in accordance with the provisions of the
Operative Documents.

 

Section 17.    Waivers; Amendments. No term or provision of this Agreement may
be changed, waived, discharged or terminated orally, but only by an instrument
in writing signed by the parties hereto; and any waiver of the terms hereof
shall be effective only in the specific instance and for the specific purpose
given.

 

Section 18.    Termination.

 

(a)       Upon payment in full of the Secured Obligations, this Agreement shall
terminate and the Security Trustee, at the request of the Pledgor, will execute
and deliver to the Pledgor, at no cost to the Security Trustee, a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement and will duly assign, transfer and deliver to the Pledgor all of the
rights and moneys at the time held by the Security Trustee under this Agreement
and will execute any other instrument reasonably requested by the Pledgor in
connection with the foregoing.

 

(b)       Upon(or at any time after) payment in full of the principal amount of
and interest on and all other amounts due under all Loan Certificates related to
the Aircraft owned by the Company and provided that no Default or Event of
Default shall have occurred and be continuing, the Pledgor may direct the
Security Trustee to execute and deliver to or as directed in writing by the
Pledgor an appropriate instrument releasing the Pledged Collateral from the Lien
of this Agreement and the Security Trustee shall execute and deliver such
instrument as aforesaid.

 

Section 19.    Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and (ii) the invalidity or unenforceability of any provision hereof
in any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction. To the extent permitted by applicable law,
the Pledgor hereby waives any provision of law that renders any provision hereof
prohibited or unenforceable in any respect.

 

Section 20.    Headings . Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

 10 

 

  

[Borrower Parent Pledge Agreement]

 

Section 21.    Counterparts. This Agreement may be executed in separate
counterparts each of which when so executed and delivered shall be an
exchangeable original, but all such counterparts shall together constitute but
one and the same agreement.

 

Section 22.     Entire Agreement . This Agreement together with the Operative
Documents constitutes, on and as of the date hereof, the entire agreement of the
Pledgor and the Security Trustee with respect to the subject matter hereof, and
all prior or contemporaneous understandings or agreements, whether written or
oral, between the Security Trustee and the Pledgor with respect to such subject
matter are hereby superseded in their entirety.

 

Section 23.    WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION ARISING UNDER THIS
AGREEMENT OR ANY OTHER OPERATIVE DOCUMENTS.

 

Section 24.    Non-Recourse Obligations.

 

(a)       In recognition of the Pledgor granting the security referred to in
Section 2, the Security Trustee hereby agrees that, notwithstanding the
provisions of this Agreement or any Loan Operative Document to the contrary, any
and all liability of the Pledgor that is created hereunder shall, in the absence
of fraud, gross negligence or willful misconduct in performing its obligations
under this Agreement, be limited to the Pledged Collateral. Except as specified
above, the Pledgor shall not be personally liable for any shortfall that may
arise as a result thereof. The provisions of this Section 24(a) shall only limit
the personal liability of the Pledgor for the discharge of its obligations as
specified above and shall not (i) limit or restrict in any way the accrual of
interest on any such unpaid amount, or (ii) derogate from or otherwise limit the
right of recovery, realization or application by the Security Trustee, the
Agent, the Swap Counterparty and each Participant under or pursuant to any of
the Loan Operative Documents on anything assigned, mortgaged, charged, pledged
or secured (by way of security) to or for the benefit of the Security Trustee,
the Agent, the Swap Counterparty and each Participant under or pursuant to any
of the Loan Operative Documents.

 

(b)       The Security Trustee hereby acknowledges and agrees that the Pledgor’s
obligations under this Agreement and the other Loan Operative Documents are
solely the corporate obligations of the Pledgor and that none of the Security
Trustee, the Agent, the Swap Counterparty or the Participants shall have any
recourse against any of the directors, shareholders, officers or employees of
the Pledgor for any claims, losses, damages, liabilities, indemnities or other
obligations of the Pledgor under this Agreement and the other Loan Operative
Documents.

 

*     *    *

 

 11 

 

  

[Borrower Parent Pledge Agreement]

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Membership
Interest Pledge Agreement to be duly executed and delivered by its proper and
duly authorized officers as of the day and year first above written.

 

  AEROCENTURY CORP., as Pledgor         By:          Name:     Title:        
WILMINGTON TRUST COMPANY, as Security Trustee         By:       Name:     Title:

 

Acknowledged and Agreed:         [_________________]         By its authorized
signatory:         By:       Name:     Title:  

 

 12 

 

 

[Borrower Parent Pledge Agreement]

 

EXHIBIT A

 

FORM OF INTEREST TRANSFER

 

AEROCENTURY CORP. (the “Transferor”), for value received does hereby transfer to
__________________ (the “Transferee”), its limited liability company interest
standing in its name of [____________], represented by Certificate No. 1, to
hold the same unto the Transferee.

 

  AEROCENTURY CORP.         By:       Name:     Title:

 

Exhibit A
Page 1

